
QuickLinks -- Click here to rapidly navigate through this document


Exhibit 10.3



$425,000,000 REVOLVING LOAN FACILITY
CREDIT AGREEMENT
by and among
THE MACERICH PARTNERSHIP, L.P.,
MACERICH GALAHAD GP CORP.,
MACERICH GALAHAD LP,
MACERICH WRLP CORP.,
MACERICH WRLP LLC,
MACERICH TWC II CORP.,
and
MACERICH TWC II LLC,
as the Borrowers
THE MACERICH COMPANY
and
THE ENTITIES FROM TIME TO TIME PARTY HERETO
as Guarantors
DEUTSCHE BANK TRUST COMPANY AMERICAS,
JPMORGAN CHASE BANK,
and
THE INSTITUTIONS FROM TIME TO TIME PARTY HERETO
as Lenders
DEUTSCHE BANK TRUST COMPANY AMERICAS,
as the Administrative Agent and the Collateral Agent for the Lenders
DEUTSCHE BANK SECURITIES INC.
and
J.P. MORGAN SECURITIES INC.,
as the Co-Lead Arrangers
JPMORGAN CHASE BANK
and
WELLS FARGO BANK, NATIONAL ASSOCIATION,
as the Co-Syndication Agents
DRESDNER BANK AG, NEW YORK and GRAND CAYMAN BRANCHES
and
BANK ONE, N.A.,
as the Co-Documentation Agents
FLEET NATIONAL BANK,
ING CAPITAL LLC,
and
COMMERZBANK AG,
as the Senior Managing Agents
Dated as of July 26, 2002

--------------------------------------------------------------------------------


TABLE OF CONTENTS


 
   
   
   
  Page

--------------------------------------------------------------------------------

RECITALS       1
AGREEMENT
 
 
 
1
 
 
1.
 
The Credits
 
1
 
 
 
 
1.1
 
The Commitments
 
1         1.2   Loans and Borrowings   1         1.3   Requests for Borrowings  
2         1.4   Letters of Credit   3         1.5   Funding of Borrowings   8  
      1.6   Interest Elections   8         1.7   Termination; Reduction and
Extension of the Commitments   9         1.8   Manner of Payment of Loans;
Evidence of Debt   11         1.9   Optional Prepayment of Loans   12        
1.10   Interest   12         1.11   Presumptions of Payment   12
 
 
2.
 
General Provisions Regarding Payments
 
12
 
 
 
 
2.1
 
Payments by the Borrowers
 
12         2.2   Pro Rata Treatment   13         2.3   RESERVED   13         2.4
  Inability to Determine Rates   13         2.5   Illegality   14         2.6  
Funding   14         2.7   Increased Costs   14         2.8   Obligation of
Lenders to Mitigate; Replacement of Lenders   15         2.9   Funding
Indemnification   16         2.10   Taxes   16         2.11   Fees   17        
2.12   Default Interest   18         2.13   Computation   18         2.14  
Application of Insufficient Payments   18
 
 
3.
 
Joint Borrower Provisions
 
19
 
 
4.
 
Credit Support
 
20
 
 
 
 
4.1
 
Guaranties
 
20         4.2   Pledge Agreements   20
 
 
5.
 
Conditions Precedent
 
21
 
 
 
 
5.1
 
Conditions to Initial Funding of Loans
 
21         5.2   Outside Closing Date   22         5.3   Each Credit Event   22
 
 
6.
 
Representations and Warranties
 
23
 
 
 
 
6.1
 
Financial Condition
 
23         6.2   No Material Adverse Effect   23         6.3   Compliance with
Laws and Agreements   24

i

--------------------------------------------------------------------------------

        6.4   Organization, Powers; Authorization; Enforceability   24        
6.5   No Conflict   25         6.6   No Material Litigation   25         6.7  
Taxes   25         6.8   Investment Company Act   25         6.9   Subsidiary
Entities   25         6.10   Federal Reserve Board Regulations   26         6.11
  ERISA Compliance   26         6.12   Assets and Liens   26         6.13  
Securities Acts   27         6.14   Consents, Etc.   27         6.15   Hazardous
Materials   27         6.16   Regulated Entities   28         6.17   Copyrights,
Patents, Trademarks and Licenses, etc.   28         6.18   REIT Status   28    
    6.19   Insurance   28         6.20   Full Disclosure   28         6.21  
Indebtedness   28         6.22   Real Property   28         6.23   Brokers   29
        6.24   No Default   29         6.25   Solvency   29
 
 
7.
 
Affirmative Covenants
 
29
 
 
 
 
7.1
 
Financial Statements
 
29         7.2   Certificates; Reports; Other Information   30         7.3  
Maintenance of Existence and Properties   31         7.4   Inspection of
Property; Books and Records; Discussions   31         7.5   Notices   31        
7.6   Expenses   32         7.7   Payment of Indemnified Taxes and Other Taxes
and Charges   32         7.8   Insurance   32         7.9   Hazardous Materials
  32         7.10   Compliance with Laws and Contractual Obligations; Payment of
Taxes   33         7.11   Further Assurances   33         7.12   Single Purpose
Entities   33         7.13   REIT Status   34         7.14   Use of Proceeds  
34         7.15   Subordination   34         7.16   Mandatory Prepayments under
Term Loan Facility and Interim Facility   35         7.17   Management of
Projects   35
 
 
8.
 
Negative Covenants
 
36
 
 
 
 
8.1
 
Liens
 
36         8.2   Indebtedness   36         8.3   Fundamental Change   36        
8.4   Dispositions   36         8.5   Investments   37         8.6  
Transactions with Partners and Affiliates   38         8.7   Margin Regulations;
Securities Laws   38

ii

--------------------------------------------------------------------------------

        8.8   Organizational Documents   38         8.9   Fiscal Year   39      
  8.10   Senior Management   39         8.11   Distributions   39         8.12  
Financial Covenants of Borrower Parties   39         8.13   Financial Covenants
of Westcor Borrowers   40
 
 
9.
 
Events of Default
 
41
 
 
10.
 
The Agents
 
43
 
 
 
 
10.1
 
Appointment
 
43         10.2   Delegation of Duties   43         10.3   Exculpatory
Provisions   43         10.4   Reliance by Administrative Agent   43        
10.5   Notice of Default   44         10.6   Non-Reliance on Administrative
Agent and Other Lenders   44         10.7   Indemnification   45         10.8  
Administrative Agent in Its Individual Capacity   45         10.9   Successor
Administrative Agent   45         10.10   Successor Collateral Agent   46      
  10.11   Limitations on Agents Liability   46
 
 
11.
 
Miscellaneous Provisions
 
46
 
 
 
 
11.1
 
No Assignment by Borrowers
 
46         11.2   Modification   46         11.3   Cumulative Rights; No Waiver
  47         11.4   Entire Agreement   47         11.5   Survival   47        
11.6   Notices   47         11.7   Governing Law   48         11.8  
Assignments, Participations, Etc.   48         11.9   Counterparts   49        
11.10   Sharing of Payments   49         11.11   Confidentiality   49        
11.12   Consent to Jurisdiction   50         11.13   Waiver of Jury Trial   50  
      11.14   Indemnity   51         11.15   Telephonic Instruction   51        
11.16   Marshalling; Payments Set Aside   51         11.17   Set-off   52      
  11.18   Severability   52         11.19   No Third Parties Benefited   52    
    11.20   Time   52

iii

--------------------------------------------------------------------------------


SCHEDULE OF ANNEXES, SCHEDULES AND EXHIBITS


ANNEXES:    
Annex 1            Glossary
SCHEDULES:
 
 
Schedule 5.1(1)(J)
 
Organizational Documents of Additional Persons Schedule 5.1(2)   Additional
Conditions Precedent for Initial Funding Schedule 6.6   Material Litigation
Schedule 6.9   Subsidiary Entities Schedule 6.11   ERISA Schedule 6.14  
Consents Schedule 6.15   Hazardous Materials Schedule 6.19   Insurance Schedule
6.21   Indebtedness Schedule 6.22   Real Property Schedule 8.1   Additional
Permitted Liens Schedule 8.6   Transactions with Affiliates Schedule 11.6  
Addresses for Notices, Etc. Schedule G-1   Initial Commitments Schedule G-2  
Description of Guaranties
EXHIBITS:
 
 
Exhibit A
 
Form of Request for Borrowing Exhibit B   Form of Letter of Credit Request
Exhibit C   Form of Rate Request Exhibit D   Form of Supplemental Guaranty
Exhibit E   Form of Assignment and Acceptance Agreement Exhibit F   Form of
Closing Certificate Exhibit G   Form of Compliance Certificate Exhibit H   Form
of Management Agreement Exhibit I   Form of Note Exhibit J   Form of Pledge
Agreement

iv

--------------------------------------------------------------------------------




CREDIT AGREEMENT


        THIS CREDIT AGREEMENT (the "Agreement") is made and dated as of the 26th
day of July, 2002, by and among THE MACERICH PARTNERSHIP, L.P., a limited
partnership organized under the laws of the state of Delaware ("Macerich
Partnership"); MACERICH GALAHAD GP CORP., a Delaware corporation ("Galahad GP");
MACERICH GALAHAD LP, a Delaware limited partnership ("Galahad LP"); MACERICH
WRLP CORP., a Delaware corporation ("Macerich WRLP Corp."); MACERICH WRLP LLC, a
Delaware limited liability company ("Macerich WRLP LLC"); MACERICH TWC II CORP.,
a Delaware corporation ("Macerich TWC Corp."); MACERICH TWC II LLC, a Delaware
limited liability company ("Macerich TWC LLC") (Galahad GP, Galahad LP, Macerich
WRLP Corp., Macerich WRLP LLC, Macerich TWC Corp. and Macerich TWC LLC being
referred to herein, jointly and severally, as "Westcor Borrowers") (Macerich
Partnership and Westcor Borrowers being referred to herein, jointly and
severally, as the "Borrowers"); THE MACERICH COMPANY, a Maryland corporation
("MAC"); THE ENTITIES FROM TIME TO TIME PARTY HERETO AS AFFILIATE GUARANTORS;
THE LENDERS FROM TIME TO TIME PARTY HERETO (collectively and severally, the
"Lenders"); and DEUTSCHE BANK TRUST COMPANY AMERICAS, a New York banking
corporation, as administrative agent for the Lenders (in such capacity, the
"Administrative Agent") and as Collateral Agent for the Benefited Creditors.


RECITALS


        A.    The Borrowers have requested that (i) the Lenders extend credit to
the Borrowers in an aggregate principal or face amount not exceeding
$425,000,000 at any one time outstanding and (ii) DBTCA agree to act as
administrative agent for the benefit of the Lenders with respect to such credit
extension.

        B.    The Lenders party hereto have agreed to extend such credit
facility and DBTCA has agreed to act as administrative agent on behalf of the
Lenders on the terms and subject to the conditions set forth herein and in the
other Loan Documents (as that term and capitalized terms are defined in, or the
location of the definitions thereof referenced in, the Glossary attached hereto
as Annex I and by this reference incorporated herein).

        NOW, THEREFORE, in consideration of the above Recitals and for other
good and valuable consideration, the receipt and adequacy of which are hereby
acknowledged, the parties hereto hereby agree as follows:


AGREEMENT


        ARTICLE 1.    The Credits.    

        1.1    The Commitments.    Subject to the terms and conditions set forth
herein, each Lender agrees to make one or more Loans to the Borrowers during the
Availability Period in an aggregate principal amount that will not result in
(a) such Lender's Revolving Credit Exposure exceeding such Lender's Commitment
or (b) the sum of the total Revolving Credit Exposures exceeding the total
Commitments minus the Reserve Amount. Notwithstanding anything to the contrary
contained in this Agreement, in no event shall the aggregate amount of all of
the Lenders' Unused Commitments ever be less than the Reserve Amount. Within the
foregoing limits and subject to the terms and conditions set forth herein, the
Borrowers may borrow, prepay and reborrow Loans.

        1.2    Loans and Borrowings.    

        (1)  Obligations of Lenders. Each Loan shall be made as part of a
Borrowing consisting of Loans of the same Type made by the Lenders ratably in
accordance with their respective Commitments. The failure of any Lender to make
any Loan required to be made by it shall

1

--------------------------------------------------------------------------------

not relieve any other Lender of its obligations hereunder; provided that the
Commitments of the Lenders are several and no Lender shall be responsible for
any other Lender's failure to make Loans as required.

        (2)  Types of Loans. Subject to Section 2.4, each Borrowing shall be
constituted entirely of Base Rate Loans or LIBO Rate Loans as the Borrowers may
request in accordance herewith.

        (3)  Minimum Amounts; Limitation on Number of Borrowings. At the
commencement of each Interest Period for any LIBO Rate Borrowing, such Borrowing
shall be in an aggregate amount of $1,000,000 or a larger multiple of
$1,000,000. At the time that each Base Rate Borrowing is made, such Borrowing
shall be in an aggregate amount equal to $1,000,000 or a larger multiple of
$1,000,000; provided that a Base Rate Borrowing may be in an aggregate amount
that is equal to the entire unused balance of the total Commitments minus the
Reserve Amount or in an amount that is required to finance the reimbursement of
an LC Disbursement as contemplated by Section 1.4(6). Borrowings of more than
one Type may be outstanding at the same time; provided that there shall not at
any time be LIBO Rate Loans outstanding having more than eight (8) different
Interest Periods.

        (4)  Limitations on Lengths of Interest Periods. Notwithstanding any
other provision of this Agreement, the Borrowers shall not be entitled to
request, or to elect to convert to or continue as a LIBO Rate Borrowing, any
Borrowing if the Interest Period requested therefor would end after the
Commitment Termination Date.

        1.3    Requests for Borrowings.    To request a Borrowing, the Borrowers
shall notify the Administrative Agent in writing (which notice may be by
facsimile) (a) in the case of a LIBO Rate Borrowing, not later than 1:00 p.m.
(New York time), three Business Days before the date of the proposed Borrowing
or (b) in the case of a Base Rate Borrowing, not later than 1:00 p.m. (New York
time) one Business Day before the date of the proposed Borrowing. Each such
Borrowing Request shall be irrevocable, shall be signed by a Responsible Officer
and shall be in the form of Exhibit A hereto. Each such Borrowing Request shall
specify the following information in compliance with Section 1.2:

        (i)    the aggregate amount of the requested Borrowing;

        (ii)  the date of such Borrowing, which shall be a Business Day;

        (iii)  whether such Borrowing is to be a Base Rate Borrowing or a LIBO
Rate Borrowing;

        (iv)  in the case of a LIBO Rate Borrowing, the Interest Period
therefor, which shall be a period contemplated by the definition of the term
"Interest Period" as it relates to LIBO Rate Loans;

        (v)  the location and number of the Borrower's account to which funds
are to be disbursed, which shall comply with the requirements of Section 1.5;
and

        (vi)  the outstanding principal amount under the Convertible Debentures.

If no election as to the Type of Borrowing is specified, then the requested
Borrowing shall be a Base Rate Borrowing. If no Interest Period is specified
with respect to any requested LIBO Rate Borrowing, then the Borrowers shall be
deemed to have selected an Interest Period of one month's duration. Promptly
following receipt of a Borrowing Request in accordance with this Section, the
Administrative Agent shall advise each Lender of the details thereof and of the
amount of such Lender's Loan to be made as part of the requested Borrowing.

2

--------------------------------------------------------------------------------

        1.4    Letters of Credit.    

        (1)    General.    Subject to the terms and conditions set forth herein,
in addition to the Loans provided for in Section 1.1, the Macerich Partnership
may request the Issuing Lender to issue Letters of Credit for its own account or
the account of any Macerich Entity in such form as is acceptable to the Issuing
Lender in its reasonable determination at any time prior to the earlier of
(i) the date that is thirty (30) days prior to the Commitment Termination Date
and (ii) the date of termination of the Commitments. Letters of Credit issued
hereunder shall constitute utilization of the Commitments. All Letters of Credit
issued pursuant to this Agreement must be denominated in U.S. Dollars and must
be standby letters of credit. The only drawings permitted on the Letters of
Credit issued pursuant to this Agreement shall be sight drawings.

        (2)    Notice of Issuance, Amendment, Renewal or Extension.    Whenever
it requires that a Letter of Credit be issued, the Macerich Partnership shall
give the Administrative Agent and the Issuing Lender written notice thereof at
least three (3) Business Days (or such shorter period acceptable to the Issuing
Lender) in advance of the proposed date of issuance (which shall be a Business
Day), which notice shall be in the form of Exhibit B (each such notice being a
"Letter of Credit Request"). Whenever the Macerich Partnership requires an
amendment, renewal or extension of any outstanding Letter of Credit, the
Macerich Partnership shall, on its letter head, give the Administrative Agent
and the Issuing Lender written notice thereof at least three (3) Business Days
(or such shorter period acceptable to the Issuing Lender) in advance of the
proposed date of the amendment (which shall be a Business Day). Letter of Credit
Requests and amendment requests may be delivered by facsimile. Promptly after
the issuance or amendment (including a renewal or extension) of a Letter of
Credit, the Issuing Lender shall notify the Borrowers and the Administrative
Agent, in writing, of such issuance or amendment and such notice will be
accompanied by a copy of such issuance or amendment. Upon receipt of such
notice, the Administrative Agent shall promptly notify each Lender of such
issuance or amendment and if requested to do so by any Lender, the
Administrative Agent shall provide such Lender with a copy of such issuance or
amendment.

        (3)    Limitations on Amounts.    A Letter of Credit shall be issued,
amended, renewed or extended only if (and upon issuance, amendment, renewal or
extension of each Letter of Credit the Borrowers shall be deemed to represent
and warrant that), after giving effect to such issuance, amendment, renewal or
extension (i) the aggregate LC Exposure of the Issuing Lender (determined for
these purposes without giving effect to the participations therein of the
Lenders pursuant to Section 1.4(5) below) shall not exceed $30,000,000 and
(ii) the sum of the total Revolving Credit Exposures shall not exceed the total
Commitments minus the Reserve Amount. Each Letter of Credit shall be in an
amount of $200,000 or larger.

        (4)    Expiration Date.    Each Letter of Credit shall expire at or
prior to the close of business on the earlier of (i) the date twelve months
after the date of the issuance of such Letter of Credit or, in the case of any
renewal or extension thereof (which renewals or extensions, subject to
clause (ii) hereof, may be automatic pursuant to the terms of such Letter of
Credit), twelve months after the then-current expiration date of such Letter of
Credit and (ii) the date that is thirty days prior to the Commitment Termination
Date.

        (5)    Participations.    By the issuance of a Letter of Credit (or an
amendment to a Letter of Credit increasing the amount thereof) by the Issuing
Lender, and without any further action on the part of the Issuing Lender or the
Lenders, the Issuing Lender hereby grants to each Lender, and each Lender hereby
acquires from the Issuing Lender, an undivided interest and participation in
such Letter of Credit equal to such Lender's Applicable Percentage of the

3

--------------------------------------------------------------------------------




aggregate amount available to be drawn under such Letter of Credit. Each Lender
acknowledges and agrees that its obligation to acquire participations pursuant
to this section in respect of Letters of Credit is absolute and unconditional
and shall not be affected by any circumstance whatsoever, including any
amendment, renewal or extension of any Letter of Credit or the occurrence and
continuance of a Potential Default or Event of Default or reduction or
termination of the Commitments, and that each such payment shall be made without
any offset, abatement, withholding or reduction whatsoever.

        In consideration and in furtherance of the foregoing, each Lender hereby
absolutely and unconditionally agrees to pay to the Administrative Agent, for
account of the Issuing Lender, such Lender's Applicable Percentage of each LC
Disbursement made by the Issuing Lender promptly upon the request of the Issuing
Lender at any time from the time of such LC Disbursement until such LC
Disbursement is reimbursed by the Borrowers or at any time after any
reimbursement payment is required to be refunded to the Borrowers for any
reason. Each such payment shall be made in the same manner as provided in
Section 1.5 with respect to Loans made by such Lender (and Section 1.5 shall
apply, mutatis mutandis, to the payment obligations of the Lenders), and the
Administrative Agent shall promptly pay to the Issuing Lender the amounts so
received by it from the Lenders. Promptly following receipt by the
Administrative Agent of any payment from the Borrowers pursuant to the next
following paragraph, the Administrative Agent shall distribute such payment to
the Issuing Lender or, to the extent that the Lenders have made payments
pursuant to this paragraph to reimburse the Issuing Lender, then to such Lenders
and the Issuing Lender as their interests may appear. Any payment made by a
Lender pursuant to this paragraph to reimburse the Issuing Lender for any LC
Disbursement shall not constitute a Loan and shall not relieve the Borrowers of
their obligation to reimburse such LC Disbursement.

        (6)    Reimbursement.    If the Issuing Lender shall make any LC
Disbursement in respect of a Letter of Credit, the Borrowers shall reimburse the
Issuing Lender in respect of such LC Disbursement by paying to the
Administrative Agent an amount equal to such LC Disbursement not later than
1:00 p.m. (New York time) on (i) the Business Day that the Borrowers receive
notice of such LC Disbursement, if such notice is received prior to 11:00 a.m.
(New York time) or (ii) the Business Day immediately following the day that the
Borrowers receive such notice, if such notice is not received prior to such
time; provided that, anything contained in this Agreement to the contrary
notwithstanding, (A) unless the Borrowers shall have notified Administrative
Agent and such Issuing Lender prior to 1:00 P.M. (New York City time) on the
date of such LC Disbursement that the Borrowers intend to reimburse such Issuing
Lender for the amount of such payment with funds other than the proceeds of a
Base Rate Borrowing, the Borrowers shall be deemed to have delivered an
irrevocable Request for Borrowing to Administrative Agent containing all of the
representations set forth in Exhibit A (provided that the principal amount of
the Convertible Debentures shall be deemed equal to the then existing Reserve
Amount) requesting Lenders to make Base Rate Loans on the Business Day following
such LC Disbursement in an amount equal to the amount of such payment and
(B) subject to satisfaction or written waiver of the conditions specified in
Section 1.1 and 5.3 in accordance with the terms thereof, Lenders shall, on such
date, make Base Rate Loans in the amount of such payment, the proceeds of which
shall be applied directly by Administrative Agent to reimburse such Issuing
Lender for the amount of such payment; provided, further, that no Potential
Default or Event of Default shall be deemed to exist by reason of a failure of
the Borrowers to reimburse such Issuing Lender pending the making of such Loans
in accordance with the terms hereof, including the prior satisfaction or written
waiver of the conditions specified in Section 1.1 and 5.3 in accordance with the
terms thereof; and provided, further that, if for any reason proceeds of Loans
are not received by such Issuing Lender on such date in an amount equal to the

4

--------------------------------------------------------------------------------




amount of such payment, Borrowers shall immediately reimburse such Issuing
Lender, on demand, in an amount in same day funds equal to the excess of the
amount of such payment over the aggregate amount of such Loans, if any, which
are so received. If the Borrowers fail to make such payment when due, the
Administrative Agent shall notify each Lender of the applicable LC Disbursement,
the payment then due from the Borrowers in respect thereof and such Lender's
Applicable Percentage thereof. The Issuing Lender shall promptly notify the
Administrative Agent upon the making of each LC Disbursement.

        (7)    Obligations Absolute.    The Borrowers' obligation to reimburse
LC Disbursements as provided in Section 1.4(6) shall be absolute, unconditional
and irrevocable, and shall be performed strictly in accordance with the terms of
this Agreement under any and all circumstances whatsoever and irrespective of
(i) any lack of validity or enforceability of any Letter of Credit, or any term
or provision therein, (ii) any draft or other document presented under a Letter
of Credit proving to be forged, fraudulent or invalid in any respect or any
statement therein being untrue or inaccurate in any respect, (iii) payment by
the Issuing Lender under a Letter of Credit against presentation of a draft or
other document that does not comply strictly with the terms of such Letter of
Credit, and (iv) any other event or circumstance whatsoever, whether or not
similar to any of the foregoing, that might, but for the provisions of this
Section, constitute a legal or equitable discharge of the Borrowers' obligations
hereunder.

        Neither the Administrative Agent, the Lenders nor the Issuing Lender,
nor any of their Related Parties, shall have any liability or responsibility by
reason of or in connection with the issuance or amendment of any Letter of
Credit by the Issuing Lender or any payment or failure to make any payment
thereunder (irrespective of any of the circumstances referred to in the
preceding sentence), or any error, omission, interruption, loss or delay in
transmission or delivery of any draft, notice or other communication under or
relating to any Letter of Credit (including any document required to make a
drawing thereunder), any error in interpretation of technical terms or any
consequence arising from causes beyond the control of the Issuing Lender;
provided that the foregoing shall not be construed to excuse the Issuing Lender
from liability to the Borrowers to the extent of any direct damages (as opposed
to consequential damages, claims in respect of which are hereby waived by the
Borrowers to the extent permitted by applicable law) suffered by the Borrowers
that are caused by the Issuing Lender's gross negligence or willful misconduct
(as determined by a final and non-appealable judgment of a court of competent
jurisdiction) when determining whether drafts and other documents presented
under a Letter of Credit comply with the terms thereof. The parties hereto
expressly agree that: (i) the Issuing Lender may accept documents that appear on
their face to be in substantial compliance with the terms of a Letter of Credit
without responsibility for further investigation, regardless of any notice or
information to the contrary, and may make payment upon presentation of documents
that appear on their face to be in substantial compliance with the terms of such
Letter of Credit; (ii) the Issuing Lender shall have the right, in its sole
discretion, to decline to accept such documents and to make such payment if such
documents are not in strict compliance with the terms of such Letter of Credit;
and (iii) this sentence shall establish the standard of care to be exercised by
the Issuing Lender when determining whether drafts and other documents presented
under a Letter of Credit comply with the terms thereof (and the parties hereto
hereby waive, to the extent permitted by applicable law, any standard of care
inconsistent with the foregoing).

        (8)    Disbursement Procedures.    The Issuing Lender shall, within a
reasonable time following its receipt thereof, examine all documents purporting
to represent a demand for payment under a Letter of Credit. The Issuing Lender
shall promptly after such examination notify the Administrative Agent and the
Borrowers by telephone (confirmed by facsimile) of

5

--------------------------------------------------------------------------------




such demand for payment and whether the Issuing Lender has made or will make an
LC Disbursement thereunder; provided that any failure to give or delay in giving
such notice shall not relieve the Borrowers of their obligation to reimburse the
Issuing Lender and the Lenders with respect to any such LC Disbursement.

        (9)    Interim Interest.    If the Issuing Lender shall make any LC
Disbursement, then, unless the Borrowers shall reimburse such LC Disbursement in
full on the date Borrowers receive notice that such LC Disbursement was made,
the unpaid amount thereof shall bear interest, for each day from and including
the date such LC Disbursement is made to but excluding the date that the
Borrowers reimburse such LC Disbursement, at the rate per annum then applicable
to Base Rate Loans; provided that, if the Borrowers fail to reimburse such LC
Disbursement within three (3) days when due pursuant to Section 1.4(6), then
Section 9.1 shall apply. Interest accrued pursuant to this section shall be for
account of the Issuing Lender, except that a pro rata portion of the interest
accrued on and after the date of payment by any Lender pursuant to
Section 1.4(5) of this Section to reimburse the Issuing Lender shall be for
account of such Lender to the extent of such payment.

        (10)    Replacement of the Issuing Lender.    The Issuing Lender may be
replaced at any time by written agreement between the Borrowers, the
Administrative Agent, the replaced Issuing Lender and the successor Issuing
Lender. The Administrative Agent shall notify the Lenders of any such
replacement of the Issuing Lender. From and after the effective date of any such
replacement, (i) the successor Issuing Lender shall have all the rights and
obligations of the replaced Issuing Lender under this Agreement with respect to
Letters of Credit to be issued thereafter and (ii) references herein to the term
"Issuing Lender" shall be deemed to refer to such successor or to any previous
Issuing Lender, or to such successor and all previous Issuing Lenders, as the
context shall require. After the replacement of an Issuing Lender hereunder, the
replaced Issuing Lender shall remain a party hereto and shall continue to have
all the rights and obligations of an Issuing Lender under this Agreement with
respect to Letters of Credit issued by it prior to such replacement, but shall
not be required to issue additional Letters of Credit.

        (11)    Cash Collateralization.    

        (A)  If an Event of Default shall occur and be continuing and the
Borrowers receive notice from the Administrative Agent or the Required Lenders
(or, if the maturity of the Loans has been accelerated, Lenders with LC Exposure
representing more than 50% of the total LC Exposure) demanding the deposit of
cash collateral pursuant to this paragraph, the Borrowers shall immediately
deposit into an account (the "LC Collateral Account") established by the
Administrative Agent an amount in cash equal to the LC Exposure with respect to
such Borrowers as of such date plus any accrued and unpaid interest thereon;
provided that the obligation to deposit such cash collateral shall become
effective immediately, and such deposit shall become immediately due and
payable, without demand or other notice of any kind, upon the occurrence of any
Event of Default with respect to the Borrowers or the Macerich Core Entities
described in Section 9.7. Such deposit shall be held by the Administrative Agent
in the LC Collateral Account as collateral in the first instance for the LC
Exposure with respect to the Borrowers under this Agreement and thereafter for
the payment of the other Obligations of the Borrowers.

        (B)  The LC Collateral Account shall be maintained in the name of the
Administrative Agent (on behalf of the Lenders) and under its sole dominion and
control at such place as shall be designated by the Administrative Agent.
Interest shall accrue on the LC Collateral Account at a rate equal to the rate
on overnight funds.

6

--------------------------------------------------------------------------------




        (C)  The Borrowers hereby pledge, assign and grant to the Administrative
Agent, as administrative agent for its benefit and the ratable benefit of the
Lenders a lien on and a security interest in, the following collateral (the
"Letter of Credit Collateral"):

        (i)    the LC Collateral Account, all cash deposited therein and all
certificates and instruments, if any, from time to time representing or
evidencing the LC Collateral Account;

        (ii)  all notes, certificates of deposit and other cash-equivalent
instruments from time to time hereafter delivered to or otherwise possessed by
the Administrative Agent for or on behalf of the Borrowers in substitution for
or in respect of any or all of the then existing Letter of Credit Collateral;

        (iii)  all interest, dividends, cash, instruments and other property
from time to time received, receivable or otherwise distributed in respect of or
in exchange for any or all of the then existing Letter of Credit Collateral; and

        (iv)  to the extent not covered by the above clauses, all proceeds of
any or all of the foregoing Letter of Credit Collateral.

The lien and security interest granted hereby secures the payment of all
obligations of the Borrowers now or hereafter existing hereunder and under any
other Loan Document.

        (D)  Neither the Borrowers nor any Person claiming or acting on behalf
of or through the Borrowers shall have any right to withdraw any of the funds
held in the LC Collateral Account, except as provided in Section 1.4(11)(G).

        (E)  The Borrowers agree that they will not (i) sell or otherwise
dispose of any interest in the Letter of Credit Collateral or (ii) create or
permit to exist any lien, security interest or other charge or encumbrance upon
or with respect to any of the Letter of Credit Collateral, except for the
security interest created by this Section 1.4(11).

        (F)  At any time an Event of Default shall be continuing:

        (i)    The Administrative Agent may, in its sole discretion, without
notice to the Borrowers except as required by law and at any time from time to
time, charge, set off or otherwise apply all or any part of the LC Collateral
Account to first, the aggregate amount of LC Disbursements that have not been
reimbursed by the Borrowers and second, any other unpaid Obligations then due
and payable, in such order as the Administrative Agent shall elect. The rights
of the Administrative Agent under this Section 1.4(11) are in addition to any
rights and remedies which any Lender may have.

        (ii)  The Administrative Agent may also exercise, in its sole
discretion, in respect of the LC Collateral Account, in addition to the other
rights and remedies provided herein or otherwise available to it, all the rights
and remedies of a secured party upon default under the UCC in effect in the
State of New York at that time.

        (G)  At such time as all Events of Default have been cured or waived in
writing and there are no unreimbursed LC Disbursements outstanding, all amounts
remaining in the Letter of Credit Collateral Account shall be promptly returned
to the Borrowers. Any surplus of the funds held in the Letter of Credit
Collateral Account remaining after payment in full of all of the Obligations,
the termination of the Commitments and the return of all outstanding Letters of
Credit shall be paid to the Borrowers or to whomsoever may be lawfully entitled
to receive such surplus.

7

--------------------------------------------------------------------------------

        1.5    Funding of Borrowings.    

        (1)    Funding by Lenders.    Each Lender shall make each Loan to be
made by it hereunder on the proposed date thereof by wire transfer of
immediately available funds to the Administrative Agent at the Contact Office,
ABA 021-001-033 for the Administrative Agent's Account No. 99-401-268, Ref:
Macerich Partnership, no later than 12:00 p.m. (New York time). The
Administrative Agent will make such Loans available to the Borrowers pursuant to
the terms and conditions hereof by promptly crediting the amounts so received,
in like funds, to an account of the Borrowers maintained with the Administrative
Agent in New York City and designated by the Borrowers in the applicable
Borrowing Request; provided that Base Rate Borrowings made to finance the
reimbursement of an LC Disbursement as provided in Section 1.4(6) shall be
remitted by the Administrative Agent to the Issuing Lender.

        (2)  Presumption by the Administrative Agent. Unless the Administrative
Agent shall have received notice from a Lender prior to the proposed date of any
Borrowing that such Lender will not make available to the Administrative Agent
such Lender's share of such Borrowing, the Administrative Agent may assume that
such Lender has made such share available on such date in accordance with
Section 1.5(1) and may, in reliance upon such assumption, make available to the
Borrowers a corresponding amount. In such event, if a Lender has not in fact
made its share of the applicable Borrowing available to the Administrative
Agent, then the applicable Lender and the Borrowers severally agree to pay to
the Administrative Agent forthwith on demand such corresponding amount with
interest thereon, for each day from and including the date such amount is made
available to the Borrowers to but excluding the date of payment to the
Administrative Agent, at (i) in the case of such Lender, the Federal Funds Rate
or (ii) in the case of the Borrowers, the interest rate applicable to Base Rate
Loans (it being intended that such interest payment shall be the only interest
payment payable by the Borrowers with respect to any amount repaid by the
Borrowers to the Administrative Agent in accordance with this paragraph, except
that Section 2.12 shall apply if the Borrowers fail to make such repayment
within three (3) days after the date of such payment as required hereunder). If
such Lender pays such amount to the Administrative Agent, then such amount shall
constitute such Lender's Loan included in such Borrowing.

        1.6    Interest Elections.    

        (1)  Elections by the Borrowers for Borrowings. Each Borrowing initially
shall be of the Type specified in the applicable Borrowing Request and, in the
case of a LIBO Rate Borrowing, shall have an initial Interest Period as
specified in such Borrowing Request (which shall be a period contemplated by the
definition of the term "Interest Period"). Thereafter, the Borrowers may elect
to convert such Borrowing to a different Type or to continue such Borrowing and,
in the case of a LIBO Rate Borrowing, may elect Interest Periods therefor, all
as provided in this Section; provided, however, any conversion or continuation
of LIBO Rate Loans shall be subject to the provisions of Sections 1.2(3) and
(4). The Borrowers may elect different options with respect to different
portions of the affected Borrowing, in which case each such portion shall be
allocated ratably among the Lenders holding the Loans comprising such Borrowing,
and the Loans comprising each such portion shall be considered a separate
Borrowing.

        (2)  Notice of Elections. To make an election pursuant to this Section,
the Borrowers shall notify the Administrative Agent in writing of such election
(which notice may be by facsimile) by the time that a Borrowing Request would be
required under Section 1.3 if the Borrowers were requesting a Borrowing of the
Type resulting from such election to be made on the effective date of such
election. Each such Rate Request shall be irrevocable, shall be signed by a
Responsible Officer and shall be in the form of Exhibit C hereto.

8

--------------------------------------------------------------------------------




        (3)  Information in Interest Election Requests. Each Rate Request shall
specify the following information in compliance with Section 1.2:

        (i)    the Borrowing to which such Interest Election Request applies
and, if different options are being elected with respect to different portions
thereof, the portions thereof to be allocated to each resulting Borrowing (in
which case the information to be specified pursuant to clauses (iii) and (iv) of
this section shall be specified for each resulting Borrowing);

        (ii)  the effective date of the election made pursuant to such Rate
Request, which shall be a Business Day;

        (iii)  whether the resulting Borrowing is to be a Base Rate Borrowing or
a LIBO Rate Borrowing; and

        (iv)  if the resulting Borrowing is a LIBO Rate Borrowing, the Interest
Period to be applicable thereto after giving effect to such election, which
shall be a period contemplated by the definition of the term "Interest Period".

If any such Rate Request requests a LIBO Rate Borrowing but does not specify an
Interest Period, then the Borrowers shall be deemed to have selected an Interest
Period of one month's duration

        (4)  Notice by the Administrative Agent to Lenders. Promptly following
receipt of a Rate Request, the Administrative Agent shall advise each Lender of
the details thereof and of such Lender's portion of each resulting Borrowing.

        (5)  Failure to Elect; Potential Default and Events of Default. If the
Borrowers fail to deliver a timely Rate Request with respect to a LIBO Rate
Borrowing prior to the end of the Interest Period applicable thereto, then,
unless such Borrowing is repaid as provided herein, at the end of such Interest
Period such Borrowing shall be converted to a Base Rate Borrowing.
Notwithstanding any contrary provision hereof, if a Potential Default or an
Event of Default has occurred and is continuing on the day occurring three
Eurodollar Business Days prior to the date of, or on the date of, the requested
funding, continuation or conversion, then, so long as a Potential Default or an
Event of Default is continuing (i) no outstanding Borrowing may be converted to
or continued as a LIBO Rate Borrowing and (ii) unless repaid, each LIBO Rate
Borrowing shall be converted to a Base Rate Borrowing at the end of the Interest
Period applicable thereto.

        1.7    Termination; Reduction and Extension of the Commitments.    

        (1)    Scheduled Termination.    Unless previously terminated, or
extended pursuant to Section 1.7(5) below, the Commitments shall terminate at
5:00 p.m., New York City time, on the Commitment Termination Date.

        (2)    Voluntary Termination or Reduction.    The Borrowers may at any
time terminate, or from time to time reduce, the Commitments; provided that
(i) each reduction of the Commitments shall be in an amount that is $5,000,000
or a larger multiple of $1,000,000 and (ii) the Borrowers shall not terminate or
reduce the Commitments if, after giving effect to any concurrent prepayment of
the Loans in accordance with Section 1.9, the total Revolving Credit Exposures
would exceed the total Commitments minus the Reserve Amount.

        (3)    Notice of Voluntary Termination or Reduction.    The Borrowers
shall notify the Administrative Agent of any election to terminate or reduce the
Commitments under Section 1.7(2) above at least three Business Days prior to the
effective date of such termination or reduction, specifying such election and
the effective date thereof. Promptly

9

--------------------------------------------------------------------------------




following receipt of any notice, the Administrative Agent shall advise the
Lenders of the contents thereof. Each notice delivered by the Borrowers pursuant
to this Section shall be irrevocable; provided that a notice of termination of
the Commitments delivered by the Borrowers may state that such notice is
conditioned upon the effectiveness of other credit facilities, in which case
such notice may be revoked by the Borrowers (by notice to the Administrative
Agent on or prior to the specified effective date) if such condition is not
satisfied.

        (4)    Effect of Termination or Reduction.    Any termination or
reduction of the Commitments shall be permanent. Each reduction of the
Commitments shall be made ratably among the Lenders in accordance with their
respective Commitments.

        (5)    Extension of Commitment Termination Date.    

        (A)  Provided that no Potential Default or Event of Default shall have
occurred and be continuing, the Borrowers shall have the option, to be exercised
by giving written notice to the Administrative Agent at least thirty (30) days
prior to the Original Commitment Termination Date, subject to the terms and
conditions set forth in this Agreement, to extend the Original Commitment
Termination Date by twelve (12) months to July 26, 2006 (the "Extended
Commitment Termination Date"). The request by the Borrowers for the extension of
the Original Commitment Termination Date shall constitute a representation and
warranty by the Borrower Parties that no Potential Default or Event of Default
then exists and that all of the conditions set forth in Section 1.7(5)(B) below
shall have been satisfied on the Original Commitment Termination Date.

        (B)  The obligations of the Administrative Agent and the Lenders to
extend the Original Commitment Termination Date as provided in Section 1.7(5)(A)
shall be subject to the prior satisfaction of each of the following conditions
precedent as determined by the Administrative Agent in its good faith judgment:
(A) on the Original Commitment Termination Date there shall exist no Potential
Default or Event of Default; (B) the Borrowers shall have paid to the
Administrative Agent for the ratable benefit of the Lenders an extension fee
(the "Extension Fee") equal to one-quarter of one percent (0.25%) of the total
Commitments then outstanding (which fee Borrowers hereby agree shall be fully
earned and nonrefundable under any circumstances when paid); (C) the
representations and warranties made by the Borrower Parties in the Loan
Documents shall have been true and correct in all material respects when made
and shall also be true and correct in all material respects on the Original
Commitment Termination Date (provided, however, that any factual matters
disclosed in the Schedules referenced in Article 6 shall be subject to update in
accordance with clause (D) below); (D) the Borrower Parties shall have delivered
updates to the Administrative Agent of all the Schedules set forth in Article 6
hereof and such updated Schedules shall be acceptable to Administrative Agent in
its reasonable judgment; (E) the Borrowers shall have delivered to the
Administrative Agent a Compliance Certificate demonstrating that MAC and the
Borrowers are in compliance with the covenants set forth in Article 8; (F) the
Borrowers shall have paid all reasonable out-of-pocket costs and expenses
incurred by the Administrative Agent and all reasonable fees and expenses paid
to third party consultants (including reasonable attorneys' fees and expenses)
by Administrative Agent in connection with such extension; and (G) the
Guarantors shall have acknowledged and ratified that their obligations under the
Guaranties remain in full force and effect, and continue to guaranty the
Obligations under the Loan Documents, as extended.

10

--------------------------------------------------------------------------------




        (C)  The Administrative Agent shall notify each of the Lenders in the
event that the Borrowers request that the Original Commitment Termination Date
be extended as provided in this Section 1.7(5) and upon any such extension.

        1.8    Manner of Payment of Loans; Evidence of Debt.    

        (1)    Repayment.    Subject to any earlier acceleration of the Loans
following an Event of Default, the Borrowers hereby unconditionally promise to
pay to the Administrative Agent for account of the Lenders the outstanding
principal amount of the Loans on the Commitment Termination Date.

        (2)    Manner of Payment.    The Borrower shall notify the
Administrative Agent in writing (which notice may be by facsimile) of any
repayment or prepayment hereunder (i) in the case of repayment or prepayment of
a LIBO Rate Borrowing with an Interest Period not expiring on the date of
payment, not later than 1:00 p.m. (New York time) three Business Days before the
date of repayment or prepayment, or (ii) in the case of repayment or prepayment
of a LIBO Rate Borrowing with Interest Periods expiring on the date of repayment
or prepayment or a Base Rate Borrowing, not later than 1:00 p.m. (New York time)
one Business Day before the date of repayment or prepayment. Each such notice
shall be irrevocable and shall specify the repayment or prepayment date and the
principal amount of each Borrowing or portion thereof to be repaid or prepaid;
provided that, if a notice of repayment or prepayment is given in connection
with a conditional notice of termination of the Commitments as contemplated by
Section 1.7, then such notice of repayment or prepayment may be revoked if such
notice of termination is revoked in accordance with Section 1.7. Promptly
following receipt of any such notice relating to a Borrowing, the Administrative
Agent shall advise the Lenders of the contents thereof. Each repayment or
prepayment of a Borrowing shall be applied ratably to the Loans included in the
repaid or prepaid Borrowing. Repayments and prepayments shall be accompanied by
(A) accrued interest to the extent required by Section 1.10 and (B) any payments
due pursuant to Section 2.9. If the Borrowers fail to make a timely selection of
the Borrowing or Borrowings to be repaid or prepaid, such payment shall be
applied, first, to pay any outstanding Base Rate Borrowings and, second, to
other Borrowings in the order of the remaining duration of their respective
Interest Periods (the Borrowing with the shortest remaining Interest Period to
be repaid first).

        (3)    Maintenance of Loan Accounts by Lenders.    Each Lender shall
maintain in accordance with its usual practice an account or accounts evidencing
the indebtedness of the Borrowers to such Lender resulting from each Loan made
by such Lender, including the amounts of principal and interest payable and paid
to such Lender from time to time hereunder.

        (4)    Maintenance of Loan Accounts by the Administrative Agent.    The
Administrative Agent shall maintain accounts in which it shall record (i) the
amount of each Loan made hereunder, the Type thereof and the Interest Period
applicable thereto, (ii) the amount of any principal or interest due and payable
or to become due and payable from the Borrowers to each Lender hereunder and
(iii) the amount of any sum received by the Administrative Agent hereunder for
the account of the Lenders and each Lender's share thereof.

        (5)    Effect of Entries.    The entries made in the accounts maintained
pursuant to Sections 1.8 (3) and (4) above shall be prima facie evidence of the
existence and amounts of the obligations recorded therein; provided that the
failure of any Lender or the Administrative Agent to maintain such accounts or
any error therein shall not in any manner affect the obligation of the Borrowers
to repay the Loans in accordance with the terms of this Agreement.

11

--------------------------------------------------------------------------------




        (6)    Promissory Notes.    Upon the request of a Lender, the Borrowers
shall promptly execute and deliver to such Lender a Note evidencing such
Lender's Commitment.

        1.9    Optional Prepayment of Loans.    The Borrowers shall have the
right at any time and from time to time to prepay any Borrowing in whole or in
part, subject to the requirements of this Section; provided, however, that
voluntary prepayments shall be in the minimum amount of $1,000,000 and integral
multiples of $100,000 in excess thereof.

        1.10    Interest.    

        (1)    Base Rate Loans.    The Loans comprising each Base Rate Borrowing
shall bear interest at a rate per annum equal to the Applicable Base Rate.

        (2)    LIBO Rate Loans.    The Loans constituting each LIBO Rate
Borrowing shall bear interest at a rate per annum equal to the Applicable LIBO
Rate for the Interest Period for such Borrowing.

        (3)    Payment of Interest.    

        (A)  The Borrowers shall pay interest on Base Rate Borrowings monthly,
in arrears, on the last Business Day of each calendar month, as set forth on an
interest billing delivered by the Administrative Agent to the Borrowers (which
delivery may be by facsimile transmission) no later than 1:00 p.m. (New York
time) on a date at least one Business Day prior to the date such interest is
due.

        (B)  The Borrowers shall pay interest on the LIBO Rate Borrowings on the
last day of the applicable Interest Period or, in the case of LIBO Rate
Borrowings with an Interest Period ending later than three months after the date
funded, converted or continued, at the end of each three month period from the
date funded, converted or continued and on the last day of the applicable
Interest Period, as set forth on an interest billing delivered by the
Administrative Agent to the Borrowers (which delivery may be by facsimile
transmission) no later than 1:00 p.m. (New York time) on a date at least one
Business Day prior to the date such interest is due.

        1.11    Presumptions of Payment.    Unless the Administrative Agent
shall have received notice from the Borrowers prior to the date on which any
payment is due to the Administrative Agent for the account of the Lenders or the
Issuing Lender hereunder that the Borrowers will not make such payment, the
Administrative Agent may assume that the Borrowers have made such payment on
such date in accordance herewith and may, in reliance upon such assumption,
distribute to the Lenders or the Issuing Lender, as the case may be, the amount
due. In such event, if the Borrowers have not in fact made such payment, then
each of the Lenders or the Issuing Lender, as the case may be, severally agrees
to repay to the Administrative Agent forthwith on demand the amount so
distributed to such Lender or the Issuing Lender with interest thereon, for each
day from and including the date such amount is distributed to it to but
excluding the date of payment to the Administrative Agent, at the Federal Funds
Rate.

        ARTICLE 2.    General Provisions Regarding Payments.    

        2.1    Payments by the Borrowers.    The Borrowers shall make each
payment required to be made by them hereunder (whether of principal, interest or
fees or reimbursement of LC Disbursements, or under Section 2.7, 2.9 or 2.10, or
otherwise) or under any other Loan Document (except to the extent otherwise
provided therein) prior to 1:00 p.m. (New York time) (unless otherwise specified
in this Agreement), on the date when due, in immediately available funds,
without set-off or counterclaim; provided that if a new Loan is to be made by
any Lender on a date the Borrowers are to repay any principal of an outstanding
Loan of such Lender, such Lender shall apply the proceeds of such new Loan to
the payment of the principal to be repaid and only

12

--------------------------------------------------------------------------------

an amount equal to the difference between the principal to be borrowed and the
principal to be repaid shall be made available by such Lender to the
Administrative Agent as provided in Section 1.5 or paid by the Borrowers to the
Administrative Agent pursuant to this paragraph, as the case may be. Any amounts
received after such time on any date may, in the discretion of the
Administrative Agent, be deemed to have been received on the next succeeding
Business Day for purposes of calculating interest thereon. All such payments
shall be wired to the Administrative Agent at the Contact Office, ABA
021-001-033 for the Administrative Agent's Account No. 99-401-268, Ref: Macerich
Partnership, except as otherwise expressly provided in the relevant Loan
Document, and except payments to be made directly to the Issuing Lender as
expressly provided herein and except that payments pursuant to Sections 2.7,
2.9, 2.10 and 11.14 shall be made directly to the Persons entitled thereto. The
Administrative Agent shall distribute any such payments received by it for the
account of any other Person to the appropriate recipient promptly following
receipt thereof. If any payment hereunder shall be due on a day that is not a
Business Day, the date for payment shall be extended to the next succeeding
Business Day and, in the case of any payment accruing interest, interest thereon
shall be payable for the period of such extension. All payments hereunder or
under any other Loan Document (except to the extent otherwise provided therein)
shall be made in Dollars.

        2.2    Pro Rata Treatment.    Except to the extent otherwise provided
herein: (i) each Borrowing shall be made from the Lenders, each payment of the
Unused Line Fee under Section 2.11 shall be made for account of the Lenders, and
each termination or reduction of the amount of the Commitments under Section 1.7
shall be applied to the respective Commitments of the Lenders, pro rata
according to the amounts of their respective Commitments; (ii) each Borrowing
shall be allocated pro rata among the Lenders according to the amounts of their
respective Commitments (in the case of the making of Loans) or their respective
Loans (in the case of conversions and continuations of Loans); (iii) each
payment or prepayment of principal of Loans by the Borrowers shall be made for
account of the Lenders pro rata in accordance with the respective unpaid
principal amounts of the Loans held by them; and (iv) each payment of interest
on Loans by the Borrowers shall be made for account of the Lenders pro rata in
accordance with the amounts of interest on such Loans then due and payable to
the respective Lenders.

        2.3    RESERVED    

        2.4    Inability to Determine Rates.    In the event that the
Administrative Agent shall have reasonably determined (which determination shall
be conclusive and binding upon the Borrowers) that by reason of circumstances
affecting the interbank market adequate and reasonable means do not exist for
ascertaining the LIBO Rate for any Interest Period, the Administrative Agent
shall forthwith give telephonic notice of such determination to each Lender and
to the Borrowers. If such notice is given: (1) no portion of the Loans may be
funded as a LIBO Rate Borrowing, (2) any Base Rate Borrowing that was to have
been converted to a LIBO Rate Borrowing shall, subject to the provisions hereof,
be continued as a Base Rate Borrowing, and (3) any outstanding LIBO Rate
Borrowing shall be converted, on the last day of the Interest Period applicable
thereto, to a Base Rate Borrowing. Until such notice has been withdrawn by the
Administrative Agent, the Borrowers shall not have the right to convert any Base
Rate Borrowing to a LIBO Rate Borrowing or to continue a LIBO Rate Borrowing as
such. The Administrative Agent shall withdraw such notice in the event that the
circumstances giving rise thereto no longer pertain and that adequate and
reasonable means exist for ascertaining the LIBO Rate for the Interest Period
requested by the Borrowers, and, following withdrawal of such notice by the
Administrative Agent, the Borrowers shall have the right to convert any Base
Rate Borrowing to a LIBO Rate Borrowing and to continue any LIBO Rate Borrowing
as such in accordance with the terms and conditions of this Agreement.

13

--------------------------------------------------------------------------------




        2.5    Illegality.    Notwithstanding any other provisions herein, if
any law, regulation, treaty or directive issued by any Governmental Authority or
any change therein or in the interpretation or application thereof, shall make
it unlawful for any Lender to maintain LIBO Rate Loans as contemplated by this
Agreement: (1) the commitment of such Lender hereunder to continue LIBO Rate
Loans or to convert Base Rate Loans to LIBO Rate Loans shall forthwith be
cancelled, and (2) LIBO Rate Loans held by such Lender then outstanding, if any,
shall be converted automatically to Base Rate Loans at the end of their
respective Interest Periods or within such earlier period as may be required by
law. In the event of a conversion of any LIBO Rate Loan prior to the end of its
applicable Interest Period, the Borrowers hereby agree promptly to pay any
Lender affected thereby, upon demand, the amounts required pursuant to
Section 2.9 below, it being agreed and understood that such conversion shall
constitute a prepayment for all purposes of this Section 2.5. The provisions
hereof shall survive the termination of this Agreement and payment of all other
Obligations.

        2.6    Funding.    Each Lender shall be entitled to fund all or any
portion of its Commitment to make Loans in any manner it may determine in its
sole discretion, including, without limitation, in the Grand Cayman inter-bank
market, the London inter-bank market and within the United States, but all
calculations and transactions hereunder shall be conducted as though all Lenders
actually fund all LIBO Rate Loans through the purchase of offshore dollar
deposits in the amount of such Lender's Commitment of the relevant LIBO Rate
Loan with a maturity corresponding to the applicable Interest Period.

        2.7    Increased Costs.    

        (1)  In the event that any applicable law, order, regulation, treaty or
directive issued by any central bank or other governmental authority, agency or
instrumentality or in the governmental or judicial interpretation or application
thereof, or compliance by any Lender or the Issuing Lender with any request or
directive (whether or not having the force of law) issued by any central bank or
other governmental authority, agency or instrumentality:

        (A)  Does or shall subject any Lender or the Issuing Lender to any Taxes
of any kind whatsoever with respect to this Agreement or any Loan, or change the
basis of determining the Taxes imposed on payments to such Lender or the Issuing
Lender of principal, fee, interest or any other amount payable hereunder (except
for change in the rate of tax on the overall net income of such Lender or
Issuing Lender);

        (B)  Does or shall impose, modify or hold applicable any reserve,
capital requirement, special deposit, compulsory loan or similar requirements
against assets held by, or deposits or other liabilities in or for the account
of, advances or loans by, or other credit extended by, or any other acquisition
of funds by, any office of such Lender or the Issuing Lender which are not
otherwise included in the determination of interest payable on the Obligations;
or

        (C)  Does or shall impose on such Lender or Issuing Lender any other
condition;

and the result of any of the foregoing is to increase the cost to such Lender or
Issuing Lender of making, renewing or maintaining its Commitment or its
Revolving Credit Exposure or to increase the cost of such Lender or the Issuing
Lender of participating in, issuing or maintaining any Letter of Credit or to
reduce any amount receivable in respect thereof or the rate of return on the
capital of such Lender or the Issuing Lender or any corporation controlling such
Lender or the Issuing Lender, then, in any such case, the Borrowers shall,
without duplication of amounts payable pursuant to Section 2.10, promptly pay to
such Lender or Issuing Lender, upon its written demand made through the
Administrative Agent, any additional amounts necessary to compensate such Lender
or the Issuing Lender for such

14

--------------------------------------------------------------------------------

additional cost or reduced amounts receivable or rate of return as determined by
such Lender or Issuing Lender with respect to this Agreement or such Lender's or
Issuing Lender's Commitment, its Revolving Credit Exposure or Letter of Credit
obligations, so long as such Lender or Issuing Lender require substantially all
obligors under other commitments of this type made available by such Lender or
Issuing Lender to similarly so compensate such Lender or Issuing Lender.

        (2)  If a Lender or the Issuing Lender become entitled to claim any
additional amounts pursuant to this Section 2.7, it shall promptly notify the
Borrowers of the event by reason of which it has become so entitled. A
certificate as to any additional amounts so claimed payable containing the
calculation thereof in reasonable detail submitted by a Lender or the Issuing
Lender to the Borrowers, accompanied by a certification that such Lender or
Issuing Lender has required substantially all obligors under other commitments
of this type made available by such Lender or Issuing Lender to similarly so
compensate such Lender or Issuing Lender, shall constitute prima facie evidence
thereof.

        (3)  Failure or delay on the part of any Lender or Issuing Lender to
demand compensation pursuant to this Section 2.7 shall not constitute a waiver
of such Lender's or Issuing Lender's right to demand such compensation. The
provisions of this Section 2.7 shall survive the termination of this Agreement
and payment of the Loans and all other Obligations.

        2.8    Obligation of Lenders to Mitigate; Replacement of
Lenders.    Each Lender agrees that:

        (1)  As promptly as reasonably practicable after the officer of such
Lender responsible for administering such Lender's Commitment becomes aware of
any event or condition that would entitle such Lender to receive payments under
Section 2.7 above or Section 2.10 below or to cease maintaining LIBO Rate Loans
under Section 2.5 above, such Lender will use reasonable efforts: (i) to
maintain its Commitment and Revolving Credit Exposure through another lending
office of such Lender or (ii) take such other measures as such Lender may deem
reasonable, if as a result thereof the additional amounts which would otherwise
be required to be paid to such Lender pursuant to Section 2.7 above or pursuant
to Section 2.10 below would be materially reduced or eliminated or the
conditions rendering such Lender incapable of maintaining LIBO Rate Loans under
Section 2.5 above no longer would be applicable, and if, as determined by such
Lender in its sole discretion, the maintaining of such LIBO Rate Loans through
such other lending office or in accordance with such other measures, as the case
may be, would not otherwise materially adversely affect such LIBO Rate Loans or
the interests of such Lender.

        (2)  If the Borrowers receive a notice pursuant to Section 2.7 above or
pursuant to Section 2.10 below or a notice pursuant to Section 2.5 above stating
that a Lender is unable to maintain LIBO Rate Loans (for reasons not generally
applicable to the Required Lenders), so long as (i) no Potential Default or
Event of Default shall have occurred and be continuing, (ii) the Borrowers have
obtained a commitment from another Lender or an Eligible Assignee to purchase at
par such Lender's Commitment, its Revolving Loan Exposure at such time and
accrued interest and fees and to assume all obligations of the Lender to be
replaced under the Loan Documents and (iii) such Lender to be replaced is
unwilling to withdraw the notice delivered to the Borrowers, upon thirty
(30) days' prior written notice to such Lender and the Administrative Agent, the
Borrowers may require, at the Borrowers' expense, the Lender giving such notice
to assign, without recourse, all of its Commitment, Revolving Loan Exposure and
accrued interest and fees to such other Lender or Eligible Assignee pursuant to
the provisions of Section 11.8 below.

15

--------------------------------------------------------------------------------




        2.9    Funding Indemnification.    In the event of (a) the payment of
any principal of any LIBO Rate Loan other than on the last day of an Interest
Period applicable thereto (including as a result of an Event of Default),
(b) the conversion of any LIBO Rate Loan other than on the last day of the
Interest Period applicable thereto, (c) the failure to borrow, convert, continue
or prepay any Loan on the date specified in any notice delivered pursuant hereto
(regardless of whether such notice is permitted to be revocable under
Section 1.8(2) and is revoked in accordance herewith), or (d) the assignment of
any LIBO Rate Loan other than on the last day of the Interest Period applicable
thereto as a result of a request by the Borrowers pursuant to Section 2.8(2),
then, in any such event, the Borrowers shall compensate each Lender for the
loss, cost and expense attributable to such event. In the case of a LIBO Rate
Loan, the loss to any Lender attributable to any such event shall be deemed to
include an amount determined by such Lender to be equal to the excess, if any,
of (i) the amount of interest that such Lender would have accrued on the
principal amount of such Loan for the period from the date of such payment,
conversion, failure or assignment to the last day of the then current Interest
Period for such Loan (or, in the case of a failure to borrow, convert or
continue, the duration of the Interest Period that would have resulted from such
borrowing, conversion or continuation) if the interest rate payable on such
deposit were equal to the Reserve Adjusted LIBO Rate for such Interest Period,
over (ii) the amount of interest that such Lender would earn on such principal
amount for such period if such Lender were to invest such principal amount for
such period at the interest rate that would be bid by such Lender (or an
affiliate of such Lender) for Dollar deposits from other banks in the eurodollar
market at the commencement of such period. A certificate of any Lender setting
forth any amount or amounts that such Lender is entitled to receive pursuant to
this Section shall be delivered to the Borrowers and shall be conclusive absent
manifest error. The Borrowers shall pay such Lender the amount shown as due on
any such certificate within 10 days after receipt thereof.

        2.10    Taxes.    

        (1)  Any and all payments by or on account of any obligation of the
Borrowers hereunder or under any other Loan Document shall be made free and
clear of and without deduction for any Indemnified Taxes or Other Taxes;
provided that if the Borrowers shall be required to deduct any Indemnified Taxes
or Other Taxes from such payments, then (i) the sum payable shall be increased
as necessary so that after making all required deductions (including deductions
applicable to additional sums payable under this Section 2.10) the
Administrative Agent, Lender or Issuing Lender (as the case may be) receives an
amount equal to the sum it would have received had no such deductions been made,
(ii) the Borrowers shall make such deductions and (iii) the Borrowers shall pay
the full amount deducted to the relevant Governmental Authority in accordance
with applicable law.

        (2)  In addition, the Borrowers shall pay any Other Taxes to the
relevant Governmental Authority in accordance with applicable law.

        (3)  The Borrowers shall indemnify the Administrative Agent, each Lender
and the Issuing Lender, within ten (10) Business Days after written demand
therefor, for the full amount of any Indemnified Taxes or Other Taxes (including
Indemnified Taxes or Other Taxes imposed or asserted on or attributable to
amounts payable under this Section 2.10) paid by the Administrative Agent, such
Lender or such Issuing Lender, as the case may be, and any penalties, interest
(except to the extent such penalties and/or interest arise as a result of a
Lender's or Issuing Lender's delay in dealing with any such Indemnified Tax) and
reasonable expenses arising therefrom or with respect thereto, whether or not
such Indemnified Taxes or Other Taxes were correctly or legally imposed or
asserted by the relevant Governmental Authority. A certificate as to the amount
of such payment or liability delivered to the Borrowers by a Lender, the Issuing
Lender or by the Administrative Agent on its own behalf or on behalf of a Lender
or Issuing Lender, shall be conclusive absent manifest error.

16

--------------------------------------------------------------------------------




        (4)  As soon as practicable after any payment of Indemnified Taxes or
Other Taxes by the Borrowers to a Governmental Authority, the Borrowers shall
deliver to the Administrative Agent the original or a certified copy of a
receipt issued by such Governmental Authority evidencing such payment, a copy of
the return reporting such payment or other evidence of such payment reasonably
satisfactory to the Administrative Agent.

        (5)  Each Foreign Lender shall deliver to the Borrowers (with copies to
the Administrative Agent) on or before the date hereof (or in the case of a
Foreign Lender who became a Lender by way of an assignment, on or before the
date of the assignment) or at least five (5) Business Days prior to the first
date for any payment herewith to such Lender, and from time to time as required
for renewal under applicable law, such certificates, documents or other
evidence, as required by the Code or Treasury Regulations issued pursuant
thereto, including, without limitation, Internal Revenue Service Form W-8BEN or
W-ECI, as appropriate, and any other certificate or statement of exemption
required by Section 871(h) or Section 881(c) of the Code or any subsequent
version thereof, properly completed and duly executed by such Lender
establishing that payments to such Lender hereunder are not subject to
withholding under the Code ("Evidence of No Withholding"). Each Foreign Lender
shall promptly notify the Borrowers and the Administrative Agent of any change
in its applicable lending office and upon written request of the Borrowers or
the Administrative Agent shall, prior to the immediately following due date of
any payment by the Borrowers hereunder or under any other Loan Document, deliver
Evidence of No Withholding to the Borrowers and the Administrative Agent. The
Borrowers shall be entitled to rely on such forms in their possession until
receipt of any revised or successor form pursuant to this Section 2.10(5). If a
Lender fails to provide Evidence of No Withholding as required pursuant to this
Section 2.10(5), then (i) the Borrowers (or the Administrative Agent) shall be
entitled to deduct or withhold from payments to Administrative Agent or such
Lender as a result of such failure, as required by law, and (ii) the Borrowers
shall not be required to make payments of additional amounts with respect to
such withheld Taxes pursuant to Section 2.10(1) to the extent such withholding
is required solely by reason of the failure of such Lender to provide the
necessary Evidence of No Withholding.

        2.11    Fees.    

        (1)    Unused Line Fee.    Until the Obligations have been paid in full
and the Agreement terminated, the Borrowers agree to pay, on the first day of
each month and on the Commitment Termination Date, to the Administrative Agent,
for the ratable account of the Lenders, an unused line fee equal to the
Applicable Unused Line Fee Percentage per annum on the average daily amount by
which, during the immediately preceding month or shorter period if calculated on
the Commitment Termination Date, the aggregate amount of the Lenders'
Commitments during such period exceeded the sum of (i) the average daily
outstanding amount of Loans and (ii) the undrawn face amount of all outstanding
Letters of Credit. The unused line fee shall be computed on the basis of a
360-day year for the actual number of days elapsed.

        (2)    Letter of Credit Fees and Costs.    

        (A)  The Borrowers agree to pay to the Administrative Agent for
distribution to each Non-Defaulting Lender (based on their respective Applicable
Percentage) in U.S. Dollars, a fee in respect of each Letter of Credit issued
for the account of any Macerich Entity (the "Letter of Credit Fee"), in each
case for the period from and including the date of issuance of the respective
Letter of Credit to and including the date of termination of such Letter of
Credit, computed at a rate per annum equal to the applicable "LIBO Spread" as
listed in the definition of Applicable LIBO Rate on the daily Stated Amount

17

--------------------------------------------------------------------------------

of such Letter of Credit. Accrued Letter of Credit Fees shall be due and payable
on the first Business Day of each August, November, February and May commencing
with November of 2002, and on the Commitment Termination Date or such earlier
date upon which the Commitments are terminated.

        (B)  The Borrowers agree to pay the Issuing Lender, for its own account,
in U.S. Dollars, a facing fee in respect of each Letter of Credit issued for the
account of any Macerich Entity by such Issuing Bank (the "Facing Fee"), for the
period from and including the date of issuance of such Letter of Credit to and
including the date of the termination of such Letter of Credit, computed at a
rate equal to one-eighth of one percent (.125%) per annum of the daily Stated
Amount of such Letter of Credit; provided that in no event shall the annual
Facing Fee with respect to any Letter of Credit be less than $500. Accrued
Facing Fees shall be due and payable in arrears on the first Business Day of
each August, November, February and May commencing with November of 2002, and on
the Commitment Termination Date or such earlier date upon which the Commitments
are terminated.

        (C)  The Borrowers shall pay, upon each payment under, issuance of, or
amendment to, any Letter of Credit, such amount as shall at the time of such
event be the administrative charge and the reasonable expenses which the
applicable Issuing Lender is generally imposing for payment under, issuance of,
or amendment to, Letters of Credit issued by it, not to exceed $500 per issuance
or amendment.

        (3)  Administrative Agent Fee. The Borrowers agree to pay to the
Administrative Agent, for its own account, fees payable in the amounts and at
the times separately agreed upon between the Borrowers and the Administrative
Agent in that certain Fee Letter dated as of the date hereof.

        (4)  Payment of Fees. All fees payable hereunder shall be paid on the
dates due, in immediately available funds, to the Administrative Agent (except
the Facing Fee which shall be paid to the Issuing Lender) for distribution, in
the case of the Unused Line Fee and the Letter of Credit Fee, to the Lenders
entitled thereto. Fees paid shall not be refundable under any circumstances.

        2.12    Default Interest.    During such time as there shall have
occurred and be continuing an Event of Default, all Obligations outstanding,
shall, at the election of the Administrative Agent, bear interest at a per annum
rate equal to one and one-half percent (1.5%) above the Applicable Base Rate in
effect during the applicable calculation period (whether or not such Applicable
Base Rate shall otherwise have been elected by Borrowers in accordance with this
Agreement).

        2.13    Computation.    All computations of interest and fees payable
hereunder shall be based upon a year of 360 days for the actual number of days
elapsed (which results in more interest being paid than if computed on the basis
of a 365-day year).

        2.14    Application of Insufficient Payments.    If at any time
insufficient funds are received by and available to the Administrative Agent to
pay fully all amounts of principal, unreimbursed LC Disbursements, interest and
fees then due hereunder, such funds shall be applied (i) first, to pay interest
and fees then due hereunder, ratably among the parties entitled thereto in
accordance with the amounts of interest and fees then due to such parties, and
(ii) second, to pay principal and unreimbursed LC Disbursements then due
hereunder, ratably among the parties entitled thereto in accordance with the
amounts of principal and unreimbursed LC Disbursements then due to such parties.

18

--------------------------------------------------------------------------------

        ARTICLE 3.    Joint Borrower Provisions.    

        3.1  Each Borrower hereby irrevocably designates, appoints and
authorizes the other Borrowers as its agent and attorney-in-fact to take actions
under this Agreement and any other Loan Document, together with such powers as
are reasonably incidental thereto. The Administrative Agent and the Lenders
shall be entitled to rely, and shall be fully protected in relying, upon any
communication from or to any of the Borrowers (including, without limitation,
any notice, consent or other instructions from any of the Borrowers) without any
confirming communication from or to the other Borrowers; provided, however, that
upon notice to any Borrower (which notice shall be given at the sole and
absolute discretion of the Administrative Agent), the Administrative Agent shall
be entitled to fail or refuse to take any action under this Agreement or any
other Loan Document (to the extent such action requires communication,
including, without limitation, any notice, consent, or other instructions, from
any of the Borrowers), unless the Administrative Agent has received confirming
communications from all Borrowers. Any action taken by one Borrower under this
Agreement and any other Loan Document shall be conclusively binding upon the
other Borrowers.

        3.2  Each Borrower agrees that it is jointly and severally liable to the
Administrative Agent and the Lenders for the payment of all Obligations and that
such liability is independent of the liability and obligation of the other
Borrowers with respect thereto, whether such Obligations are due or not due,
absolute or contingent, liquidated or unliquidated or whether such Obligations
otherwise become unenforceable against the other Borrowers. Any payment by a
Borrower of an Obligation shall not reduce its liability and obligation with
respect to all other Obligations hereunder. A separate action or actions may be
brought and prosecuted against one of the Borrowers whether action is brought
against the other Borrowers or whether the other Borrowers are joined in such
action or actions. Each Borrower authorizes the Administrative Agent, on behalf
of the Lenders, without notice or demand and without affecting its liability and
obligations hereunder, from time to time, to (i) receive and hold security for
the payment of the Obligations and exchange, enforce, waive, release, fail to
perfect, sell or otherwise dispose of any such security, (ii) apply such
security and direct the order or manner of sale thereof as the Administrative
Agent in its discretion may determine, and (iii) release or substitute any one
or more of endorser, guarantor or co-obligors of the Obligations.

        3.3  Each Borrower waives any right to require the Administrative Agent
or the Lenders to (i) proceed against the other Borrowers, (ii) proceed against
or exhaust any security, or (iii) pursue any other remedy in the Administrative
Agent's or the Lenders' power whatsoever. Each Borrower waives any defense
arising by reason of any disability or other defense of the other Borrowers, or
the cessation from any cause whatsoever of the liability of the other Borrowers,
or any claim that such Borrower's Obligations exceed or are more burdensome than
those of the other Borrowers. Until the Obligations shall have been finally,
irrevocably, indefeasibly paid in full, each Borrower waives any right of
subrogation, reimbursement, indemnification or contribution (contractual,
statutory, or otherwise) including, without limitation, any claim or right of
subrogation under the Bankruptcy Code (Title 11, United States Code) or any
successor statute, arising from the existence or performance of this Agreement,
and each Borrower waives any right to enforce any remedy which the
Administrative Agent and/or the Lenders now have or may hereafter have against
the other Borrowers and waives any benefit of, and any right to participate in,
any security hereafter held by the Administrative Agent, on behalf of the
Lenders for the Obligations. Each Borrower waives all presentments, demands for
performance, notices of nonperformance, protests, notices of protest, notices of
dishonor, and notices of acceptance of this Agreement and of the existence,
creation or incurring of new or additional Obligations by the other Borrowers.

        3.4  Each Borrower acknowledges and agrees that it will have the sole
responsibility for obtaining from the other Borrowers such information
concerning the other Borrowers' financial

19

--------------------------------------------------------------------------------




conditions or business operations as such Borrower may require, and that the
Administrative Agent and the Lenders have no duty at any time to disclose to any
Borrower any information relating to the other Borrowers, including, without
limitation, information regarding its business, operations or financial
condition.

        3.5  Notwithstanding anything to the contrary contained in this
Agreement or in any other Loan Document, if any amount paid on account of the
Obligations is subsequently invalidated, declared to be fraudulent or
preferential, set aside or required to be repaid by any Lender or the
Administrative Agent or paid over to a trustee, receiver or any other entity,
whether under any bankruptcy act or otherwise (such payment, a "Preferential
Payment"), then, to the extent of such Preferential Payment, the Obligations or
part thereof originally intended to be satisfied shall be revived and continued
in full force and effect as if such payment had not been made.

        ARTICLE 4.    Credit Support.    

        4.1    Guaranties.    As credit support for the Aggregate Obligations,
on or before the Closing Date (1) MAC shall execute and deliver to the
Collateral Agent, for the benefit of the Benefited Creditors, the REIT Guaranty,
and (2) the Affiliate Guarantors shall each execute and deliver to the
Collateral Agent, for the benefit of the Benefited Creditors, an Affiliate
Guaranty. Upon the acquisition of any Project after the Closing Date by any
Borrower Party or Wholly-Owned Subsidiary thereof, in the event at the time of
acquisition the principal Property comprising such Project is unencumbered by
any Lien in respect of borrowed indebtedness (an "Unencumbered Property"), and
there is no Financing with respect to such Unencumbered Property within sixty
(60) days of its acquisition, if the Interim Facility has not been paid in full,
or within ninety (90) days of its acquisition, if the Interim Facility has been
repaid in full, such Person (each a "Supplemental Guarantor") shall: (a) execute
and deliver to the Collateral Agent, for the benefit of the Benefited Creditors
a Guaranty in the form of Exhibit D hereto pursuant to which such Supplemental
Guarantor will unconditionally guarantee the Aggregate Obligations from time to
time owing to the Benefited Creditors, (b) execute and deliver, or cause to be
executed and delivered, to the Collateral Agent such other documents or legal
opinions required by the Collateral Agent confirming the authorization,
execution and delivery and enforceability (subject to customary exceptions) of
the Guaranty by such Supplemental Guarantor, and (c) deliver copies of its
Organizational Documents, certified by the Secretary or an Assistant Secretary
of such Supplemental Guarantor (or if such Person is a limited partnership or
limited liability company, an authorized representative of its general partner
or manager) as of the date delivered as being accurate and complete. Upon the
Disposition or Financing of any Unencumbered Property by any Affiliate Guarantor
or Supplemental Guarantor and the corresponding payment of all sums due pursuant
to Section 3.3 of the Term Loan Credit Agreement and Section 3.3 of the Interim
Facility Credit Agreement in connection with such Disposition, the Collateral
Agent shall release the guaranty executed by such Person pursuant to this
Section 4.1.

        4.2    Pledge Agreements.    As credit support for the Aggregate
Obligations, on or before the Closing Date, Macerich Partnership, MAC, and the
Westcor Borrowers (other than Macerich TWC Corp. and Macerich TWC LLC) shall
each execute and deliver to the Collateral Agent, a Pledge Agreement, pursuant
to which each of them shall pledge to the Collateral Agent, for the ratable
benefit of the Benefited Creditors, all of its direct and indirect ownership
interest in the Westcor Borrowers and Westcor Realty Limited Partnership

20

--------------------------------------------------------------------------------




        ARTICLE 5.    Conditions Precedent.    

        5.1    Conditions to Initial Funding of Loans.    The obligations of the
Lenders to make Loans and of the Issuing Lender to issue Letters of Credit
hereunder shall not become effective until:

        (1)  The Borrowers and MAC shall have delivered or shall have caused to
be delivered to the Administrative Agent, in form and substance satisfactory to
the Lenders and their counsel and duly executed by the appropriate Persons (with
sufficient copies for each of the Lenders), each of the following:

        (A)  This Agreement;

        (B)  To the extent requested by any Lender pursuant to Section 1.8(6)
above, a Note payable to such Lender;

        (C)  The REIT Guaranty and the Affiliate Guaranties;

        (D)  The Pledge Agreements;

        (E)  The Fee Letter;

        (F)  A certificate of the Secretary or Assistant Secretary of the
general partner or managing member of those Borrower Parties which are
partnerships or limited liability companies attaching copies of resolutions duly
adopted by the Board of Directors of such general partner or managing member
approving the execution, delivery and performance of the Loan Documents on
behalf of such Borrower Parties and certifying the names and true signatures of
the officers of such general partner or managing member authorized to sign the
Loan Documents to which such Borrower Parties are party;

        (G)  A certificate or certificates of the Secretary or an Assistant
Secretary of those Borrower Parties which are corporations attaching copies of
resolutions duly adopted by the Board of Directors of such Borrower Parties
approving the execution, delivery and performance of the Loan Documents to which
such Borrower Parties are party and certifying the names and true signatures of
the officers of each of such Borrower Parties authorized to sign the Loan
Documents on behalf of such Borrower Parties;

        (H)  An opinion of counsel for the Borrowers, MAC and the other Persons
who will be Guarantors as of the Closing Date, in form and substance reasonably
acceptable to the Administrative Agent and the Lenders;

        (I)  Copies of the Certificate of Incorporation, Certificate of
Formation, or Certificate of Limited Partnership of each of the Borrower
Parties, certified by the Secretary of State of the state of formation of such
Person as of a recent date;

        (J)  Copies of the Organizational Documents of each of the Borrower
Parties (unless delivered pursuant to clause (I) above), the Westcor Principal
Entities, and the Persons identified in Schedule 5.1(1)(J) attached hereto,
certified by the Secretary or an Assistant Secretary of such Person (or if such
Person is a limited partnership or limited liability company, an authorized
representative of its general partner or manager) as of the date of this
Agreement as being accurate and complete;

        (K)  A certificate of authority and good standing or analogous
documentation as of a recent date for each of the Borrower Parties for the State
of California and each state in which such Person is organized, formed or
incorporated, as applicable;

        (L)  From a Responsible Officer of each of the Borrowers and MAC, a
Closing Certificate dated as of the Closing Date;

21

--------------------------------------------------------------------------------




        (M) Confirmation from the Administrative Agent and the other Agents
(which may be oral) that all fees required to be paid by the Borrowers on or
before the Closing Date have been, or will upon the initial funding of the Loans
be, paid in full;

        (N)  Evidence satisfactory to the Administrative Agent that all
reasonable costs and expenses of the Administrative Agent and the other Agents,
including, without limitation, fees of outside counsel and fees of third party
consultants and appraisers, required to be paid by the Borrowers on or prior to
the Closing Date have been, or will upon the initial funding of the Loans be,
paid in full;

        (O)  From a Responsible Financial Officer of MAC, a Compliance
Certificate in form and substance satisfactory to the Administrative Agent and
the Lenders, evidencing, as applicable, MAC's compliance with the financial
covenants set forth under Section 8.12 below at and as of March 31, 2002 and the
Westcor Borrowers' compliance with the financial covenants set forth under
Section 8.13 below at and as of March 31, 2002.

        (2)  Each of the requirements set forth on Schedule 5.1(2) attached
hereto shall have been met to the satisfaction of the Administrative Agent and
the Lenders.

        (3)  All representations and warranties of the Borrower Parties set
forth herein and in the other Loan Documents shall be accurate and complete in
all material respects as if made on and as of the Closing Date (unless any such
representation and warranty speaks as of a particular date, in which case it
shall be accurate and complete in all material respects as of such date).

        (4)  There shall not have occurred and be continuing as of the Closing
Date any Event of Default or Potential Default.

        (5)  All acts and conditions (including, without limitation, the
obtaining of any third party consents and necessary regulatory approvals and the
making of any required filings, recordings or registrations) required to be done
and performed and to have happened precedent to the execution, delivery and
performance of the Loan Documents by each of the Borrower Parties, the
consummation of the Westcor Acquisition, and the closing of the Interim Facility
and the Term Loan Facility, shall have been done and performed.

        (6)  There shall not have occurred any change, occurrence or development
that could, in the good faith opinion of the Lenders, have a Material Adverse
Effect.

        (7)  All documentation, including, without limitation, documentation for
corporate and legal proceedings in connection with the transactions contemplated
by the Loan Documents shall be satisfactory in form and substance to the
Administrative Agent, the Lenders and their counsel.

        5.2    Outside Closing Date.    If all conditions precedent set forth in
Section 5.1 above shall not have been met to the satisfaction of the
Administrative Agent and the Lenders on or before August 15, 2002, then the
agreement of the Lenders to fund their Applicable Percentage of the Commitments
(and the agreement of the Issuing Lender to issue Letters of Credit) shall
terminate and this Agreement shall automatically be deemed of no further force
or effect (except to the extent terms and provisions of this Agreement
specifically provide that they shall survive termination hereof).

        5.3    Each Credit Event.    The obligation of each Lender to make a
Loan on the occasion of any New Borrowing (and with respect to subsection
(2) below, any LIBO Rate Borrowing), and of

22

--------------------------------------------------------------------------------




the Issuing Lender to issue, amend, renew or extend any Letter of Credit, is
subject to the satisfaction of the following conditions:

        (1)  The representations and warranties of the Borrowers set forth in
this Agreement and in the other Loan Documents shall be true and correct in all
material respects (subject to updates as approved by the Administrative Agent)
on and as of the date of such New Borrowing or the date of issuance, amendment,
renewal or extension of such Letter of Credit, as applicable (or, if any such
representation or warranty is expressly stated to have been made as of a
specific date, as of such specific date);

        (2)  At the time of and immediately after giving effect to a New
Borrowing or any LIBO Rate Borrowing or the date of issuance, amendment, renewal
or extension of such Letter of Credit, as applicable, no Potential Default or
Event of Default shall have occurred and be continuing; and

        (3)  At the time of each New Borrowing or the date of issuance,
amendment, renewal or extension of such Letter of Credit, as applicable, a
Responsible Officer shall certify that (i) no Potential Default or Event of
Default shall have occurred and be continuing and (ii) after giving effect to
such New Borrowing or issuance, amendment, renewal or extension of such Letter
of Credit, as applicable, the Borrower Parties remain in compliance with the
covenants set forth in Article 8 after giving effect to such New Borrowing or
issuance, amendment, renewal or extension of such Letter of Credit, as
applicable, including supporting documentation reasonably satisfactory to the
Administrative Agent.

        (4)  Each New Borrowing and each issuance, amendment, renewal or
extension of such Letter of Credit shall be deemed to constitute a
representation and warranty by the Borrower on the date thereof as to the
matters specified in the preceding sentence.

        ARTICLE 6.    Representations and Warranties.    As an inducement to the
Administrative Agent, the Issuing Lender and each Lender to enter into this
Agreement, each of the Borrower Parties, collectively and severally, represent
and warrant as follows to the Administrative Agent, the Issuing Lender and each
Lender (provided that any representations as of the Closing Date as to Westcor
or the Westcor Assets are to the Borrower Parties' best knowledge):

        6.1    Financial Condition.    Complete and accurate copies of the
following financial statements and materials have been delivered to the
Administrative Agent: (i) audited financial statements of MAC for 2000 and 2001;
(ii) unaudited financial statements of MAC for the calendar quarter ending
March 31, 2002 (the materials described in clauses (i) and (ii) are referred to
as the "Initial Financial Statements"); and (iii) a pro forma balance sheet and
income statement ("Pro Forma Statement") dated March 31, 2002 reflecting the pro
forma combined performance of the Consolidated Entities and Westcor.

All financial statements included in the Initial Financial Statements were
prepared in all material respects in conformity with GAAP, except as otherwise
noted therein, and fairly present in all material respects the respective
consolidated financial positions, and the consolidated results of operations and
cash flows for each of the periods covered thereby of MAC and its consolidated
Subsidiaries as at the respective dates thereof. None of the Borrower Parties or
any of their Subsidiaries has any Contingent Obligation, contingent liability or
liability for any taxes, long-term leases or commitments, not reflected in its
audited financial statements delivered to the Administrative Agent on or prior
to the Closing Date or otherwise disclosed to the Administrative Agent and the
Lenders in writing, which will have or is reasonably likely to have a Material
Adverse Effect. The Pro Forma Statement has been prepared in good faith based
upon reasonable assumptions.

        6.2    No Material Adverse Effect.    Since the Statement Date no event
has occurred which has resulted in, or, as of the Closing Date, is reasonably
likely to have, a Material Adverse Effect.

23

--------------------------------------------------------------------------------

        6.3    Compliance with Laws and Agreements.    Each of the Borrower
Parties and the Macerich Core Entities is in compliance with all Requirements of
Law and Contractual Obligations, except where the failure to do so, individually
or in the aggregate, could not reasonably be expected to result in a Material
Adverse Effect.

        6.4    Organization, Powers; Authorization; Enforceability.    

        (1)  Macerich Partnership (A) is a limited partnership duly organized,
validly existing and in good standing under the laws of the State of Delaware,
(B) is duly qualified to do business and is in good standing under the laws of
each jurisdiction in which failure to be so qualified and in good standing will
have or is reasonably likely to have a Material Adverse Effect, (C) has all
requisite power and authority to own, operate and encumber its Property and to
conduct its business as presently conducted and as proposed to be conducted in
connection with and following the consummation of the transactions contemplated
by this Agreement and (D) is a partnership for purposes of federal income
taxation and for purposes of the tax laws of any state or locality in which
Macerich Partnership is subject to taxation based on its income.

        (2)  MAC (A) is a corporation duly organized, validly existing and in
good standing under the laws of the State of Maryland, (B) is duly authorized
and qualified to do business and is in good standing under the laws of each
jurisdiction in which failure to be so qualified and in good standing will have
or is reasonably likely to have a Material Adverse Effect, and (C) has all
requisite corporate power and authority to own, operate and encumber its
Property and to conduct its business as presently conducted.

        (3)  Each Westcor Borrower and each Affiliate Guarantor (A) is either a
corporation, a limited partnership or a limited liability company duly
incorporated, formed or organized, validly existing, and in good standing under
the laws of the State of its incorporation, organization and/or formation,
(B) is duly qualified to do business and is in good standing under the laws of
each jurisdiction in which failure to be so qualified and in good standing will
have or is reasonably expected to have a Material Adverse Effect, and (C) has
all requisite corporate, partnership or limited liability company power and
authority to own, operate and encumber its Property and to conduct its business
as presently conducted and as proposed to be conducted in connection with and
following the consummation of the transactions contemplated by this Agreement.

        (4)  True, correct and complete copies of the Organizational Documents
described in Section 5.1(1)(J) have been delivered to the Administrative Agent,
each of which is in full force and effect, has not been Modified except to the
extent indicated therein and, to the best of each of the Borrower Parties'
knowledge, there are no defaults under such Organizational Documents and no
events which, with the passage of time or giving of notice or both, would
constitute a default under such Organizational Documents.

        (5)  The Borrower Parties have the requisite power and authority to
execute, deliver and perform this Agreement and each of the other Loan Documents
which are required to be executed on their behalf. The execution, delivery and
performance of each of the Loan Documents which must be executed in connection
with this Agreement by the Borrower Parties and to which the Borrower Parties
are a party and the consummation of the transactions contemplated thereby are
within their partnership, company, or corporate powers, have been duly
authorized by all necessary partnership, company, or corporate action and such
authorization has not been rescinded. No other partnership, company, or
corporate action or proceedings on the part of the Borrower Parties is necessary
to consummate such transactions.

24

--------------------------------------------------------------------------------




        (6)  Each of the Loan Documents to which each Borrower Party is a party
has been duly executed and delivered on behalf of such Borrower Party and
constitutes its legal, valid and binding obligation, enforceable against it in
accordance with its terms (subject to bankruptcy, insolvency, reorganization, or
other laws affecting creditors' rights generally and to principles of equity,
regardless of whether considered in a proceeding in equity or at law), is in
full force and effect and all the terms, provisions, agreements and conditions
set forth therein and required to be performed or complied with by such Borrower
Party on or before the Closing Date have been performed or complied with, and no
Potential Default or Event of Default exists thereunder.

        6.5    No Conflict.    The execution, delivery and performance of the
Loan Documents, the borrowing hereunder and the use of the proceeds thereof,
will not violate any material Requirement of Law or any Organizational Document
or any material Contractual Obligation of any of the Borrower Parties or the
Macerich Core Entities; or create or result in the creation of any Lien on any
material assets of any of the Borrower Parties.

        6.6    No Material Litigation.    Except as disclosed on Schedule 6.6
hereto, no litigation, investigation or proceeding of or before any arbitrator
or Governmental Authority is pending or, to the knowledge of the Borrower
Parties, threatened by or against the Borrower Parties or the Macerich Core
Entities or against any of such Persons' Properties or revenues which is likely
to be adversely determined and which, if adversely determined, either
individually or in the aggregate, could reasonably be expected to have a
Material Adverse Effect.

        6.7    Taxes.    All tax returns, reports and similar statements or
filings of the Borrower Parties and the Macerich Core Entities have been timely
filed. Except for Permitted Encumbrances, all taxes, assessments, fees and other
charges of Governmental Authorities upon such Persons and upon or relating to
their respective Properties, assets, receipts, sales, use, payroll, employment,
income, licenses and franchises which are shown in such returns or reports to be
due and payable have been paid, except to the extent (i) such taxes,
assessments, fees and other charges of Governmental Authorities are subject to a
Good Faith Contest; or (ii) the non-payment of such taxes, assessments, fees and
other charges of Governmental Authorities would not, individually or in the
aggregate, result in a Material Adverse Effect. The Borrower Parties have no
knowledge of any proposed tax assessment against the Borrower Parties or the
Macerich Core Entities that will have or is reasonably likely to have a Material
Adverse Effect.

        6.8    Investment Company Act.    None of the Borrowers nor MAC, nor any
Person controlling such entities is an "investment company" or a company
"controlled" by an "investment company" within the meaning of the Investment
Company Act of 1940 (as amended from time to time).

        6.9    Subsidiary Entities.    Schedule 6.9 (A) contains charts and
diagrams reflecting the corporate structure of the Borrower Parties and their
respective Subsidiary Entities indicating the nature of the corporate,
partnership, limited liability company or other equity interest in each Person
included in such chart or diagram; and (B) accurately sets forth (1) the correct
legal name of such Person, the type of organization, and the jurisdiction of its
incorporation or organization, and (2) each class of outstanding Capital Stock
of such Persons along with the percentage thereof owned by the Borrower Parties
and their Subsidiaries. None of such issued and outstanding Capital Stock or
Securities is subject to any vesting, redemption, or repurchase agreement, and
there are no warrants or options outstanding with respect to such Securities,
except as noted on Schedule 6.9. The outstanding Capital Stock of each
Subsidiary Entity shown on Schedule 6.9 as being owned by a Borrower Party or
its Subsidiary is duly authorized, validly issued, fully paid and nonassessable.
Except where failure may not have a Material Adverse Effect, each Subsidiary
Entity of Borrower Parties: (A) is a corporation, limited liability company, or
partnership, as indicated on Schedule 6.9, duly organized, validly existing and,
if applicable, in good standing under

25

--------------------------------------------------------------------------------




the laws of the jurisdiction of its organization, (B) is duly qualified to do
business and, if applicable, is in good standing under the laws of each
jurisdiction in which failure to be so qualified and in good standing would
limit its ability to use the courts of such jurisdiction to enforce Contractual
Obligations to which it is a party, and (C) has all requisite power and
authority to own, operate and encumber its Property and to conduct its business
as presently conducted and as proposed to be conducted hereafter.

        6.10    Federal Reserve Board Regulations.    None of the Borrowers nor
MAC is engaged or will engage, principally or as one of its important
activities, in the business of extending credit for the purpose of "purchasing"
or "carrying" any "Margin Stock" within the respective meanings of such terms
under Regulations U, T and X. No part of the proceeds of the Loans will be used
for "purchasing" or "carrying" "Margin Stock" as so defined or for any purpose
which violates, or which would be inconsistent with, the provisions of, the
Regulations of the Board of Governors of the Federal Reserve System.

        6.11    ERISA Compliance.    Except as disclosed on Schedule 6.11:

        (1)  Each Plan is in compliance with the applicable provisions of ERISA,
the Code and other federal or state law failure to comply with which would
reasonably be likely to result in a Material Adverse Effect. Each Plan which is
intended to qualify under Section 401(a) of the Code has received a favorable
determination letter from the IRS and to the best knowledge of the Borrower
Parties, nothing has occurred which would cause the loss of such qualification.

        (2)  There are no pending or, to the best knowledge of Borrower Parties,
threatened claims, actions or lawsuits, or action by any Governmental Authority,
with respect to any Plan which has resulted or could reasonably be expected to
result in a Material Adverse Effect. There has been no prohibited transaction or
violation of the fiduciary responsibility rules with respect to any Plan which
has resulted or could reasonably be expected to result in a Material Adverse
Effect.

        (3)  No ERISA Event has occurred or is reasonably expected to occur with
respect to any Pension Plan or, to the best knowledge of the Borrower Parties,
any Multiemployer Plan, which has resulted or could reasonably be expected to
result in a Material Adverse Effect.

        (4)  No Pension Plan has any Unfunded Pension Liability, which has
resulted or could reasonably be expected to result in a Material Adverse Effect.

        (5)  None of the Borrower Parties or their respective Subsidiaries, nor
any ERISA Affiliate has incurred, nor reasonably expects to incur, any liability
under Title IV of ERISA with respect to any Pension Plan (other than premiums
due and not delinquent under Section 4007 of ERISA), which has resulted or could
reasonably be expected to result in a Material Adverse Effect.

        (6)  None of the Borrower Parties or their respective Subsidiaries, nor
any ERISA Affiliate has incurred nor reasonably expects to incur any liability
(and no event has occurred which, with the giving of notice under Section 4219
of ERISA, would result in such liability) under Section 4201 or 4243 of ERISA
with respect to a Multiemployer Plan, which has resulted or could reasonably be
expected to result in a Material Adverse Effect.

        (7)  None of the Borrower Parties or their respective Subsidiaries, nor
any ERISA Affiliate has transferred any Unfunded Pension Liability to any person
or otherwise engaged in a transaction that is subject to Section 4069 or 4212(c)
of ERISA, which has resulted or could reasonably be expected to result in a
Material Adverse Effect.

        6.12    Assets and Liens.    Each of the Borrower Parties and their
respective Subsidiary Entities has good and marketable title to all Property and
assets reflected in the financial statements

26

--------------------------------------------------------------------------------

referred to in Section 6.1 above, except Property and assets sold or otherwise
disposed of in the ordinary course of business subsequent to the respective
dates thereof. None of the Borrower Parties, nor their respective Subsidiary
Entities, has outstanding Liens on any of its Properties or assets nor are there
any security agreements to which it is a party, except for Liens permitted in
accordance with Section 8.1.

        6.13    Securities Acts.    None of the Borrower Parties or their
respective Subsidiary Entities have issued any unregistered securities in
violation of the registration requirements of Section 5 of the Securities Act of
1933, (as amended from time to time, the "Act") or any other law, nor are they
in violation of any rule, regulation or requirement under the Act, or the
Securities Exchange Act of 1934, (as amended from time to time) other than
violations which could not reasonably be expected to have a Material Adverse
Effect. None of the Borrower Parties or the Macerich Core Entities is required
to qualify an indenture under the Trust Indenture Act of 1939, (as amended from
time to time) in connection with its execution and delivery of this Agreement or
the incurrence of Indebtedness hereunder.

        6.14    Consents, Etc.    Except as disclosed in Schedule 6.14, no
consent, approval or authorization of, or registration, declaration or filing
with any Governmental Authority or any other Person is required on the part of
the Borrower Parties or the Macerich Core Entities in connection with the
Westcor Acquisition, the execution and delivery of the Loan Documents by the
Borrower Parties, or the performance of or compliance with the terms, provisions
and conditions thereof by such Persons, other than those that have been obtained
or will be obtained by the legally required time.

        6.15    Hazardous Materials.    The Borrower Parties and the Macerich
Core Entities have caused Phase I and the other environmental assessments as set
forth in Schedule 6.15 to be conducted or have taken other steps to investigate
the past and present environmental condition and use of their regional Retail
Properties (as used in this Section 6.15 and Section 7.9, the "Designated
Environmental Properties"). Based on such investigation, except as otherwise
disclosed on Schedule 6.15, to the best knowledge of the Borrower Parties:
(1) no Hazardous Materials have been discharged, disposed of, or otherwise
released on, under, or from the Designated Environmental Properties so as to be
reasonably expected to result in a violation of Hazardous Materials Laws and a
material adverse effect to such Designated Environmental Property or the owner
thereof; (2) the owners of the Designated Environmental Properties have obtained
all material environmental, health and safety permits and licenses necessary for
their respective operations, and all such permits are in good standing and the
holder of each such permit is currently in compliance with all terms and
conditions of such permits, except to the extent the failure to obtain such
permits or comply therewith is not reasonably expected to result in a Material
Adverse Effect or any material violation of Hazardous Materials Laws or in a
material adverse effect to such Designated Environmental Property or the owner
thereof; (3) none of the Designated Environmental Properties is listed or
proposed for listing on the National Priorities List ("NPL") pursuant to CERCLA
or on the Comprehensive Environmental Response Compensation Liability
Information System List ("CERCLIS") or any similar applicable state list of
sites requiring remedial action under any Hazardous Materials Laws; (4) none of
the owners of the Designated Environmental Properties has sent or directly
arranged for the transport of any hazardous waste to any site listed or proposed
for listing on the NPL, CERCLIS or any similar state list; (5) there is not now
on or in any Designated Environmental Property: (a) any landfill or surface
impoundment; (b) any underground storage tanks; (c) any asbestos-containing
material; or (d) any polychlorinated biphenyls (PCB), which in the case of any
of clauses (a) through (d) could reasonably result in a violation of any
Hazardous Materials Laws and a material adverse effect to such Designated
Environmental Property or the owner thereof; (6) no environmental Lien has
attached to any Designated Environmental Properties; and (7) no other event has
occurred with

27

--------------------------------------------------------------------------------




respect to the presence of Hazardous Materials on or under any of the Properties
of the Borrower Parties or the Macerich Core Entities, which would reasonably be
expected to result in a Material Adverse Effect. Notwithstanding the foregoing,
on the Closing Date all of the representations set forth above shall be true and
correct with respect to all Properties of the Borrower Parties and the Macerich
Core Entities (and not only the Designated Environmental Properties).

        6.16    Regulated Entities.    None of the Borrower Parties or the
Macerich Core Entities: (1) is subject to regulation under the Public Utility
Holding Company Act of 1935, the Federal Power Act, the Interstate Commerce Act,
any state public utilities code, or any other Federal or state statute or
regulation limiting its ability to incur Indebtedness, or (2) is a "foreign
person" within the meaning of Section 1445 of the Code.

        6.17    Copyrights, Patents, Trademarks and Licenses, etc.    To the
best knowledge of the Borrower Parties, the Borrower Parties and the Macerich
Core Entities own or are licensed or otherwise have the right to use all of the
patents, trademarks, service marks, trade names, copyrights, contractual
franchises, authorizations and other rights that are necessary for the operation
of their respective businesses, without conflict with the rights of any other
Person. To the best knowledge of the Borrower Parties, no slogan or other
advertising device, product, process, method, substance, part or other material
now employed, or now contemplated to be employed, by the Borrower Parties or the
Macerich Core Entities infringes upon any rights held by any other Person,
except for any infringements, individually or in the aggregate, which would not
result, or be expected to result, in a Material Adverse Effect.

        6.18    REIT Status.    MAC: (1) is a REIT, (2) has not revoked its
election to be a REIT, (3) has not engaged in any "prohibited transactions" as
defined in Section 856(b)(6)(iii) of the Code (or any successor provision
thereto), and (4) for its current "tax year" as defined in the Code is and for
all prior tax years subsequent to its election to be a REIT has been entitled to
a dividends paid deduction which meets the requirements of Section 857 of the
Code.

        6.19    Insurance.    Schedule 6.19 accurately sets forth as of the
Closing Date all insurance policies currently in effect with respect to the
respective Property and assets and business of the Borrower Parties and the
Macerich Core Entities, specifying for each such policy, (i) the amount thereof,
(ii) the general risks insured against thereby, (iii) the name of the insurer
and each insured party thereunder, (iv) the policy or other identification
number thereof, and (v) the expiration date thereof. Such insurance policies are
currently in full force and effect, in compliance with the requirements of
Section 7.8 hereof.

        6.20    Full Disclosure.    None of the representations or warranties
made by the Borrower Parties in the Loan Documents as of the date such
representations and warranties are made or deemed made contains any untrue
statement of a material fact or omits to state a material fact necessary to make
the statements made therein, in light of the circumstances under which they are
made, not misleading.

        6.21    Indebtedness.    Schedule 6.21 sets forth, as of June 30, 2002,
all Indebtedness for borrowed money of each of the Borrower Parties and the
Macerich Core Entities, and, except as set forth on such Schedule 6.21, there
are no defaults in the payment of principal or interest on any such
Indebtedness, and no payments thereunder have been deferred or extended beyond
their stated maturity, and there has been no material change in the type or
amount of such Indebtedness since June 30, 2002.

        6.22    Real Property.    Set forth on Schedule 6.22 is a list, as of
the date of this Agreement, of all of the Projects of the Borrower Parties and
the Macerich Entities, indicating in each case whether the respective property
is owned or ground leased by such Persons, the identity of the owner or lessee
and the location of the respective property.

28

--------------------------------------------------------------------------------




        6.23    Brokers.    The Borrowers and MAC have not dealt with any broker
or finder with respect to the transactions embodied in this Agreement and the
other Loan Documents.

        6.24    No Default.    No Default or Potential Default has occurred and
is continuing.

        6.25    Solvency.    On the Closing Date and after giving effect to each
Borrowing and each issuance, amendment, renewal or extension of any Letter of
Credit, each Borrower Party is and shall be Solvent.

        ARTICLE 7.    Affirmative Covenants.    As an inducement to the
Administrative Agent, the Issuing Lender and each Lender to enter into this
Agreement, each of the Borrower Parties, collectively and severally, hereby
covenants and agrees with the Administrative Agent, the Issuing Lender and each
Lender that, as long as any Obligations remain unpaid:

        7.1    Financial Statements.    The Borrower Parties shall maintain, for
themselves, and shall cause each of the Macerich Core Entities to maintain a
system of accounting established and administered in accordance with sound
business practices to permit preparation of consolidated financial statements in
conformity with GAAP. Each of the financial statements and reports described
below shall be prepared from such system and records and in form reasonably
satisfactory to the Administrative Agent, and shall be provided to
Administrative Agent:

        (1)  As soon as practicable, and in any event within ninety (90) days
after the close of each fiscal year of MAC, the consolidated balance sheet of
MAC and its Subsidiaries as of the end of such fiscal year and the related
consolidated statements of income, stockholders' equity and cash flow of MAC and
its Subsidiaries for such fiscal year, setting forth in each case in comparative
form the consolidated or combined figures, as the case may be, for the previous
fiscal year, all in reasonable detail and accompanied by a report thereon of
PricewaterhouseCoopers or other independent certified public accountants of
recognized national standing selected by the Borrowers and reasonably
satisfactory to the Administrative Agent, which report shall be unqualified
(except for qualifications that the Required Lenders do not, in their
discretion, consider material) and shall state that such consolidated financial
statements fairly present the financial position of MAC and its Subsidiaries as
at the date indicated and the results of their operations and cash flow for the
periods indicated in conformity with GAAP (except as otherwise stated therein)
and that the examination by such accountants in connection with such
consolidated financial statements has been made in accordance with generally
accepted auditing standards;

        (2)  As soon as practicable, and in any event within fifty (50) days
after the close of each of the first three fiscal quarters of each fiscal year
of MAC, for MAC and its Subsidiaries, unaudited balance sheets as at the close
of each such period and the related combined statements of income and cash flow
of MAC and its Subsidiaries for such quarter and the portion of the fiscal year
ended at the end of such quarter, setting forth in each case in comparative form
the consolidated or combined figures, as the case may be, for the corresponding
periods of the prior fiscal year, all in reasonable detail and in conformity
with GAAP (except as otherwise stated therein), together with a representation
by a Responsible Financial Officer, as of the date of such financial statements,
that such financial statements have been prepared in accordance with GAAP
(provided, however, that such financial statements may not include all of the
information and footnotes required by GAAP for complete financial information)
and reflect all adjustments that are, in the opinion of management, necessary
for a fair presentation of the financial information contained therein;

        (3)  Together with each delivery of any quarterly or annual report
pursuant to paragraphs (1) through (2) of this Section 7.1, MAC shall deliver a
Compliance Certificate signed by MAC's Responsible Financial Officer
representing and certifying (1) that the Responsible

29

--------------------------------------------------------------------------------




Financial Officer signatory thereto has reviewed the terms of the Loan
Documents, and has made, or caused to be made under his/her supervision, a
review in reasonable detail of the transactions and consolidated financial
condition of MAC and its Subsidiaries, during the fiscal quarter covered by such
reports, that such review has not disclosed the existence during or at the end
of such fiscal quarter, and that such officer does not have knowledge of the
existence as at the date of such Compliance Certificate, of any condition or
event which constitutes an Event of Default or Potential Default or mandatory
prepayment event, or, if any such condition or event existed or exists,
specifying the nature and period of existence thereof and what action the
Borrowers, MAC or their Subsidiaries has taken, is taking and proposes to take
with respect thereto, (2) the calculations (with such specificity as the
Administrative Agent may reasonably request) for the period then ended which
demonstrate compliance with the covenants and financial ratios set forth in
Article 8, (3) a schedule of Total Liabilities in respect of borrowed money in
the level of detail disclosed in MAC's Form 10-Q filings with the Securities and
Exchange Commission, as well as such other information regarding such
Indebtedness as may be reasonably requested by the Administrative Agent, and
(4) a schedule of EBITDA.

        (4)  To the extent not otherwise delivered pursuant to this Section 7.1,
copies of all financial statements and financial information delivered by the
Borrowers, MAC and the Westcor Principal Entities (or, upon Administrative
Agent's request, any Subsidiaries of such Persons) from time to time to the
holders of any Indebtedness for borrowed money of such Persons; and

        (5)  Copies of all proxy statements, financial statements, and reports
which the Borrowers or MAC send to their respective stockholders or limited
partners, and copies of all regular, periodic and special reports, and all
registration statements under the Act which the Borrowers or MAC file with the
Securities and Exchange Commission or any Governmental Authority which may be
substituted therefor, or with any national securities exchange; provided,
however, that there shall not be required to be delivered hereunder such copies
for any Lender of prospectuses relating to future series of offerings under
registration statements filed under Rule 415 under the Act or other items which
such Lender has indicated in writing to the Borrowers or MAC from time to time
need not be delivered to such Lender.

        (6)  Notwithstanding the foregoing, it is understood and agreed that to
the extent MAC files documents with the Securities and Exchange Commission and
such documents contain the same information as required by subsections (1), (2),
(3) (only with respect to subclause (3)), (4) and (5) above, MAC may deliver
copies, which copies may be delivered electronically, of such forms with respect
to the relevant time periods in lieu of the deliveries specified in such
clauses.

        7.2    Certificates; Reports; Other Information.    The Borrower Parties
shall furnish or cause to be furnished to the Administrative Agent, the Issuing
Lender and each of the Lenders directly:

        (1)  From time to time upon reasonable request by the Administrative
Agent, a rent roll, tenant sales report and income statement with respect to any
Project;

        (2)  As soon as practicable and in any event by January 1st of each
calendar year, the Borrower Parties shall deliver to the Administrative Agent
(i) a report in form and substance reasonably satisfactory to the Administrative
Agent outlining all insurance coverage maintained as of the date of such report
by the Borrower Parties and the Macerich Core Entities and the duration of such
coverage and (ii) evidence that all premiums with respect to such coverage have
been paid when due.

30

--------------------------------------------------------------------------------




        (3)  Promptly, such additional financial and other information,
including, without limitation, information regarding the Borrower Parties, the
Macerich Core Entities, any of such entities' assets and Properties and the
Westcor Acquisition as Administrative Agent or any Lender may from time to time
reasonably request, including, without limitation, such information as is
necessary for any Lender to participate out any of its interests in the
Obligations.

        7.3    Maintenance of Existence and Properties.    The Borrower Parties
shall, and shall cause each of the Macerich Core Entities to, at all times:
(1) maintain its corporate existence or existence as a limited partnership or
limited liability company, as applicable; provided that a Macerich Core Entity
(other than the Borrowers, MAC, or the Westcor Principal Entities) (A) may
change its form of organization from one type of legal entity to another to the
extent otherwise permitted in this Agreement; (B) may effect a dissolution if
such actions are taken subsequent to a Disposition of substantially all of its
assets as otherwise permitted under this Agreement (including Section 8.4); and
(C) may merge or consolidate with any Person as otherwise not prohibited by this
Agreement (including Section 8.3); (2) maintain in full force and effect all
rights, privileges, licenses, approvals, franchises, Properties and assets
material to the conduct of its business; (3) remain qualified to do business and
maintain its good standing in each jurisdiction in which failure to be so
qualified and in good standing will have a Material Adverse Effect; and (4) not
permit, commit or suffer any waste or abandonment of any Project that will have
a Material Adverse Effect.

        7.4    Inspection of Property; Books and Records; Discussions.    The
Borrower Parties shall, and shall cause each of the Macerich Core Entities, to
keep proper books of record and account in which full, true and correct entries
in conformity with GAAP and all material Requirements of Law shall be made of
all dealings and transactions in relation to its business and activities, and
shall permit representatives of the Administrative Agent, the Issuing Lender or
any Lender to visit and inspect any of its properties and examine and make
copies or abstracts from any of its books and records at any reasonable time
during normal business hours and as often as may reasonably be desired by the
Administrative Agent, the Issuing Lender or any Lender, and to discuss the
business, operations, properties and financial and other condition of Borrower
Parties and the Macerich Core Entities with officers and employees of such
Persons, and with their independent certified public accountants (provided that
representatives of such Persons may be present at and participate in any such
discussion).

        7.5    Notices.    The Borrowers shall promptly, but in any event within
five Business Days after obtaining knowledge thereof, give written notice to the
Administrative Agent, the Issuing Lender and each Lender directly of:

        (1)  The occurrence of any Potential Default or Event of Default and
what action the Borrowers have taken, are taking, or are proposing to take in
response thereto;

        (2)  The institution of, or written threat of, any action, suit,
proceeding, governmental investigation or arbitration against or affecting the
Borrower Parties or the Macerich Core Entities and not previously disclosed,
which action, suit, proceeding, governmental investigation or arbitration
(i) exposes, or in the case of multiple actions, suits, proceedings,
governmental investigations or arbitrations arising out of the same general
allegations or circumstances expose, such Persons, in the Borrowers' reasonable
judgment, to liability in an amount aggregating $10,000,000 or more and is or
are not covered by insurance, or (ii) seeks injunctive or other relief which, if
obtained, may have a Material Adverse Effect providing such other information as
may be reasonably available to enable Administrative Agent and its counsel to
evaluate such matters. The Borrowers, upon request of the Administrative Agent,

31

--------------------------------------------------------------------------------




shall promptly give written notice of the status of any action, suit,
proceeding, governmental investigation or arbitration.

        (3)  Any labor dispute to which the Borrower Parties or any of the
Macerich Core Entities may become a party (including, without limitation, any
strikes, lockouts or other disputes relating to any Property of such Persons'
and other facilities) which could result in a Material Adverse Effect.

        (4)  The bankruptcy or cessation of operations of any tenant to which
greater than 5% of either the Macerich Partnership's or MAC's share of
consolidated minimum rent is attributable.

        (5)  Any event not disclosed pursuant to paragraphs (1) through (4)
above which could reasonably be expected to result in a Material Adverse Effect.

        7.6    Expenses.    The Borrowers shall pay all reasonable out-of-pocket
expenses (including reasonable fees and disbursements of outside counsel):
(1) of the Administrative Agent and JPMorgan Chase Bank incident to the
preparation, negotiation and administration of the Loan Documents, including any
proposed Modifications or waivers with respect thereto, the syndication of the
Commitments (but such expenses shall not include any fees paid to the syndicate
members), and the preservation and protection of the rights of the Lenders, the
Issuing Lender and the Administrative Agent under the Loan Documents, and (2) of
the Administrative Agent, the Issuing Lender and each of the Lenders incident to
the enforcement of payment of the Obligations, whether by judicial proceedings
or otherwise, including, without limitation, in connection with bankruptcy,
insolvency, liquidation, reorganization, moratorium or other similar proceedings
involving any Borrower Party or a "workout" of the Obligations; provided that
only one property inspection or site visit performed pursuant to Section 7.4
shall be paid for by the Borrowers each year, unless a Potential Default or
Event of Default has occurred and is continuing, in which case there shall be no
limit to property inspections or site visits performed pursuant to Section 7.4,
and the Borrowers shall pay the costs associated with each such inspection and
visit performed during such periods. The obligations of the Borrowers under this
Section 7.6 shall survive payment of all other Obligations.

        7.7    Payment of Indemnified Taxes and Other Taxes and Charges.    The
Borrower Parties shall, and shall cause each of the Macerich Core Entities to,
file all tax returns required to be filed in any jurisdiction and, if
applicable, and except with respect to taxes subject to any Good Faith Contest,
pay and discharge all Indemnified Taxes and Other Taxes imposed upon it or any
of its Properties or in respect of any of its franchises, business, income or
property before any material penalty shall be incurred with respect to such
Indemnified Taxes and Other Taxes.

        7.8    Insurance.    The Borrower Parties shall, and shall cause each of
the Macerich Core Entities, to maintain, to the extent commercially available,
insurance with responsible and reputable insurance companies or associations in
such amounts and covering such risks (including, without limitation, fire,
extended coverage, vandalism, malicious mischief, flood, earthquake, public
liability, product liability, business interruption and terrorism) as is usually
carried by companies engaged in similar businesses and owning similar properties
in the same general areas in which the Borrower Parties or the Macerich Core
Entities engage in business or own properties.

        7.9    Hazardous Materials.    The Borrower Parties shall, and shall
cause each of the Macerich Core Entities to, do the following:

        (1)  Keep and maintain all Designated Environmental Properties in
material compliance with any Hazardous Materials Laws unless the failure to so
comply would not be reasonably expected to result in a material adverse effect
to such Designated Environmental Property or the owner thereof.

32

--------------------------------------------------------------------------------

        (2)  Promptly cause the removal of any Hazardous Materials discharged,
disposed of, or otherwise released in, on or under any Designated Environmental
Properties that are in violation of any Hazardous Materials Laws and which would
be reasonably expected to result in a material adverse effect to such Designated
Environmental Property or the owner thereof, and cause any remediation required
by any Hazardous Material Laws or Governmental Authority to be performed, though
no such action shall be required if any action is subject to a good faith
contest. In the course of carrying out such actions, the Borrowers shall provide
the Administrative Agent with such periodic information and notices regarding
the status of investigation, removal, and remediation, as the Administrative
Agent may reasonably require.

        (3)  Promptly advise the Administrative Agent, the Issuing Lender and
each Lender in writing of any of the following: (i) any Hazardous Material
Claims known to Borrowers which would be reasonably expected to result in a
material adverse effect to an Environmental Property or the owner thereof;
(ii) the receipt of any notice of any alleged violation of Hazardous Materials
Laws with respect to an Environmental Property (and the Borrowers shall promptly
provide the Administrative Agent, the Issuing Lender and Lenders with a copy of
such notice of violation), provided that such alleged violation, if true (and if
any release of the Hazardous Materials alleged therein were not promptly
remediated), would result in a breach of subsections (1) or (2) above; and
(iii) the discovery of any occurrence or condition on any Designated
Environmental Properties that could cause such Designated Environmental
Properties or any part thereof to be in violation of clauses (1) or, if not
promptly remediated, (2) above. If the Administrative Agent, the Issuing Lender
and/or any Lender shall be joined in any legal proceedings or actions initiated
in connection with any Hazardous Materials Claims, each Borrower Party shall
indemnify, defend, and hold harmless such Person with respect to any liabilities
and out-of-pocket expenses arising with respect thereto, including reasonable
attorneys' fees and disbursements.

        (4)  Comply with each of the covenants set forth in subsections (1),
(2) and (3) of this Section 7.9 with respect to all other Properties of the
Borrowers and Macerich Core Entities unless the failure to so comply would not
reasonably be expected to result in a Material Adverse Effect.

        7.10    Compliance with Laws and Contractual Obligations; Payment of
Taxes.    The Borrower Parties shall, and shall cause each of the Macerich Core
Entities to: (1) comply, in all material respects, with all material
Requirements of Law of any Governmental Authority having jurisdiction over it or
its business, and (2) comply, in all material respects, with all material
Contractual Obligations.

        7.11    Further Assurances.    The Borrower Parties shall, and shall
cause each of their respective Subsidiaries to, promptly upon request by the
Administrative Agent, the Issuing Lender or any Lender, do any acts or, execute,
acknowledge, deliver, record, re-record, file, re-file, register and
re-register, any and all such further deeds, conveyances, security agreements,
mortgages, assignments, estoppel certificates, financing statements and
continuations thereof, termination statements, notices of assignment, transfers,
certificates, assurances and other instruments the Administrative Agent, the
Issuing Lender or such Lender, as the case may be, may reasonably require from
time to time in order (i) to carry out more effectively the purposes of this
Agreement or any other Loan Document, and (ii) to assure, convey, grant, assign,
transfer, preserve, protect and confirm to the Administrative Agent, the Issuing
Lender and Lenders the rights granted or now or hereafter intended to be granted
to the Issuing Lender or Lenders under any Loan Document or under any other
document executed in connection therewith.

        7.12    Single Purpose Entities.    The Westcor Borrowers shall maintain
themselves as Single Purpose Entities.

33

--------------------------------------------------------------------------------




        7.13    REIT Status.    MAC shall maintain its status as a REIT and
(i) all of the representations and warranties set forth in clauses (1), (2) and
(4) of Section 6.18 shall remain true and correct at all times and (ii) all of
the representations and warranties set forth in clause (3) of Section 6.18 shall
remain true and correct in all material respects. MAC will do or cause to be
done all things necessary to maintain the listing of its Capital Stock on the
New York Stock Exchange, the American Stock Exchange or the Nasdaq National
Market System (or any successor thereof), and the Macerich Partnership will do
or cause to be done all things necessary to cause it to be treated as a
partnership for purposes of federal income taxation and the tax laws of any
state or locality in which the Macerich Partnership is subject to taxation based
on its income.

        7.14    Use of Proceeds.    The proceeds of the Loans will be used
(i) to re-finance the Existing Revolving Credit Facility, (ii) to be available
for general corporate purposes, (iii) to remain available to refinance the
Convertible Debentures, and (iv) to finance working capital needs.

        7.15    Subordination.    

        (1)  MAC, the Borrowers, and each Guarantor (each a "Subordinated
Creditor") hereby absolutely and irrevocably subordinates, both in right of
payment and in time of payment, (a) in the case of MAC, any and all present or
future obligations and liabilities of the Borrowers or any Affiliate Guarantor
to MAC, (b) in the case of any Affiliate Guarantor, any and all present or
future obligations and liabilities of the Borrowers or any other Affiliate
Guarantor to such Affiliate Guarantor and (c) in the case of the Borrowers, any
and all present and future obligations and liabilities of MAC or any Affiliate
Guarantor to the Borrowers (such obligations and liabilities referred to in
clauses (a), (b) or (c) being "Subordinated Debt"), to the prior payment in full
in cash of the Obligations or the obligations of such Person under the
Guaranties, as applicable. Each Subordinated Creditor agrees to make no claim
for, or receive payment with respect to, such Subordinated Debt until all
Obligations and such obligations have been fully discharged in cash.
Notwithstanding the foregoing, the Borrowers shall be entitled to declare and
pay dividends or make distributions to equity holders with respect to their
Capital Stock, as long as no Event of Default then exists, but subject to
Section 8.11.

        (2)  All amounts and other assets that may from time to time be paid or
distributed to or otherwise received by any Subordinated Creditor in respect of
Subordinated Debt in violation of this Section 7.15 shall be segregated and held
in trust by the Subordinated Creditor for the benefit of the Lenders and Issuing
Lender and promptly paid over to the Administrative Agent.

        (3)  Each Subordinated Creditor further agrees not to assign all or any
part of the Subordinated Debt unless the Administrative Agent is given prior
notice and such assignment is expressly made subject to the terms of this
Agreement. If the Administrative Agent so requests, (a) all instruments
evidencing the Subordinated Debt shall be duly endorsed and delivered to the
Administrative Agent, (b) all security for the Subordinated Debt shall be duly
assigned and delivered to Administrative Agent for the benefit of the Lenders
and the Issuing Lender, (c) the Subordinated Debt shall be enforced, collected
and held by the relevant Subordinated Creditor as trustee for the Lenders and
the Issuing Lender and shall be paid over to the Administrative Agent for the
benefit of the Lenders and the Issuing Lender on account of the Obligations, and
(d) the Subordinated Creditors shall execute, file and record such documents and
instruments and take such other action as the Administrative Agent deems
necessary or appropriate to perfect, preserve and enforce the Lenders' and the
Issuing Lender's rights in and to the Subordinated Debt and any security
therefor. If any Subordinated Creditor fails to take any such action, the
Administrative Agent, as attorney-in-fact for such Subordinated Creditor, is
hereby authorized to do so in the name of

34

--------------------------------------------------------------------------------




the Subordinated Creditor. The foregoing power of attorney is coupled with an
interest and cannot be revoked.

        (4)  In any bankruptcy or other proceeding in which the filing of claims
is required by Requirements of Law, each Subordinated Creditor shall file all
claims relating to the Subordinated Debt that the Subordinated Creditor may have
against the obligor thereunder and shall assign to the Administrative Agent, for
the benefit of the Lenders and the Issuing Lender, all rights relating to the
Subordinated Debt thereunder. If any Subordinated Creditor does not file any
such claim, the Administrative Agent, as attorney-in-fact for the Subordinated
Creditor, is hereby authorized to do so in the name of the Subordinated Creditor
or, in the Administrative Agent's discretion, to assign the claim to a nominee
and to cause proof of claim to be filed in the name of the Administrative Agent
or the Administrative Agent's nominee. The foregoing power of attorney is
coupled with an interest and cannot be revoked. The Administrative Agent or its
nominee shall have the right, in its reasonable discretion, to accept or reject
any plan proposed in such proceeding and to take any other action which a party
filing a claim is entitled to do. In all such cases, whether in administration,
bankruptcy or otherwise, the Person or Persons authorized to pay such claim
shall pay to the Administrative Agent for the benefit of the Lenders and the
Issuing Lender the amount payable on such claim and, to the full extent
necessary for that purpose, each Subordinated Creditor hereby assigns to the
Administrative Agent for the benefit of the Lenders and the Issuing Lender all
of the Subordinated Creditor's rights to any such payments or distributions;
provided, however, the Subordinated Creditor's obligations hereunder shall not
be satisfied except to the extent that the Administrative Agent receives cash by
reason of any such payment or distribution.

        (5)  Each of the Subordinated Creditors hereby agrees that the
Administrative Agent, the Issuing Lender and the Lenders may at any time in
their discretion renew or extend the time of payment of the Obligations or
exercise, fail to exercise, waive or amend any other of their rights under this
Agreement, any Loan Document or any instrument evidencing or securing or
delivered in connection therewith, and in reference thereto may make and enter
into such agreements as to them may seem proper or desirable, all without notice
to or further assent from the Subordinated Creditors (except as otherwise
expressly required pursuant to this Agreement), and any such action shall not in
any manner impair or affect the subordination set forth in this Section 7.15 or
any of the Administrative Agent's, the Issuing Lender's or Lenders' rights
hereunder. The Subordinated Creditors each hereby waive and agree not to assert
against the Administrative Agent, the Issuing Lender or the Lenders any rights
which a guarantor or surety could exercise with respect to any indebtedness of
the Borrowers, MAC or an Affiliate Guarantor, but nothing in this Section 7.15
shall constitute the Subordinated Creditors a guarantor or surety.

        7.16    Mandatory Prepayments under Term Loan Facility and Interim
Facility.    The Borrowers shall comply in all respects with the mandatory
principal prepayment provisions under each of (i) the Interim Facility as
required pursuant to Section 3.3 of the Interim Facility Credit Agreement
(including any corresponding defined terms used therein), as such provisions and
defined terms exist as of the Closing Date and (ii) the Term Loan Facility as
required pursuant to Section 3.3 of the Term Loan Credit Agreement (including
any corresponding defined terms used therein), as such provisions and defined
terms exist as of the Closing Date.

        7.17    Management of Projects.    All Wholly-Owned Projects shall be
managed by Subsidiaries of MAC pursuant to Master Management Agreements or, with
respect toWholly-Owned Projects of Westcor, pursuant to agreements in place on
the date hereof.

35

--------------------------------------------------------------------------------

        ARTICLE 8.    Negative Covenants.    As an inducement to the
Administrative Agent, the Issuing Lender and each Lender to enter into this
Agreement, each of the Borrower Parties, jointly and severally, hereby covenants
and agrees with the Administrative Agent, the Issuing Lender and each Lender
that, as long as any Obligations remain unpaid:

        8.1    Liens.    The Borrower Parties shall not, and shall not permit
any of the Macerich Core Entities to, create, incur, assume or suffer to exist,
any Lien upon any of its Property except:

        (1)  Liens that secure Secured Indebtedness otherwise permitted under
this Agreement;

        (2)  Permitted Encumbrances;

        (3)  Other Liens which are the subject of a Good Faith Contest; and

        (4)  Liens listed on Schedule 8.1.

Notwithstanding the foregoing, no Liens shall be permitted on the Capital Stock
of any Borrower Party or Westcor Principal Entity, except Liens in favor of the
Administrative Agent for the benefit of the Lenders as contemplated hereunder
and under the Interim Facility Credit Agreement and Term Loan Credit Agreement.

        8.2    Indebtedness.    The Westcor Borrowers shall not incur any
Indebtedness other than the Obligations and the Indebtedness under the Term Loan
Facility Credit Agreement and the Interim Facility Credit Agreement. The other
Borrower Parties may only incur, and permit the Macerich Core Entities to incur,
(i) Indebtedness to the extent such Borrower Parties maintain compliance with
the financial covenants set forth in Sections 8.12 and 8.13 below; and
(ii) Indebtedness under the Term Loan Facility Credit Agreement and the Interim
Facility Credit Agreement.

        8.3    Fundamental Change.    

        (1)  None of MAC, the Borrowers, or the Westcor Principal Entities shall
do any or all of the following: merge or consolidate with any Person, or sell,
assign, lease or otherwise effect a Disposition, whether in one transaction or
in a series of transactions, of all or substantially all of its Properties and
assets, whether now owned or hereafter acquired, or enter into any agreement to
do any of the foregoing.

        (2)  None of the Borrower Parties shall, nor shall they permit any
Macerich Core Entities to, engage to any material extent in any business other
than such Person's business as conducted on the date hereof and businesses which
are substantially similar, related or incidental thereto or other additional
businesses that would not have a Material Adverse Effect.

        8.4    Dispositions.    The Borrower Parties shall not permit any of the
following to occur:

        (1)  Any Disposition by MAC of any of the Capital Stock of Macerich
Partnership or any of the Westcor Borrowers; provided that the forgoing shall
not prohibit Macerich Partnership from issuing partnership units as
consideration for the acquisition of a Project otherwise permitted under this
Agreement;

        (2)  Any Disposition by Macerich Partnership of any of the Capital Stock
of any Westcor Borrower or Affiliate Guarantor; provided that a Disposition of
an Affiliate Guarantor is permitted so long as the required prepayments are made
pursuant to Section 3.3 of the Interim Facility Credit Agreement and Section 3.3
of the Term Loan Credit Agreement;

        (3)  Any Disposition by any Westcor Borrower of any of the Capital Stock
of any Westcor Principal Entity; or

36

--------------------------------------------------------------------------------




        (4)  Any Disposition by any Borrower Party or its Subsidiary Entities of
any of its respective Properties if such Disposition would cause the Borrower
Parties to be in violation of any of (a) the covenants set forth in Section 8.12
or 8.13; (b) the mandatory prepayment requirements set forth in the Interim
Facility Credit Agreement or the Term Loan Credit Agreement (as in effect on the
Closing Date); or (c) the limitations on Investments set forth in Section 8.5.

        8.5    Investments.    The Borrower Parties shall not, and shall not
permit any of the Macerich Core Entities to, directly or indirectly make any
Investment, except that such Persons may make an Investment in the following,
subject to the limitations set forth below:

Permitted Investment


--------------------------------------------------------------------------------

  Limitations

--------------------------------------------------------------------------------

Wholly-Owned Raw Land   No Wholly-Owned Raw Land shall be acquired if the
Aggregate Investment Value of such Wholly-Owned Raw Land, together will all
Wholly-Owned Raw Land then owned by the Borrower Parties and their Subsidiary
Entities, exceeds 5% of the Gross Asset Value Individual Projects   No
individual Project or Capital Stock in a Person owning an Individual Project
shall be acquired without the consent of the Administrative Agent and the
Required Lenders if the Aggregate Investment Value of such Project exceeds 10%
of the Gross Asset Value Portfolio of Projects   Multiple Projects or Capital
Stock in Persons owning multiple Projects shall not be acquired in a single
transaction or series of related transactions without the consent of the
Administrative Agent and the Required Lenders if the Aggregate Investment Value
of such Projects exceeds 25% of the Gross Asset Value Capital Stock of Joint
Ventures in which the Macerich Partnership, MAC or any Wholly-Owned Subsidiary
is not a general partner or a managing member   No such Capital Stock shall be
acquired without the consent of the Administrative Agent and the Required
Lenders if the Aggregate Investment Value of such Capital Stock and all other
such Capital Stock then owned by the Borrower Parties and their Subsidiary
Entities exceeds 5% of the Gross Asset Value

37

--------------------------------------------------------------------------------

Capital Stock of Joint Ventures in which the Macerich Partnership, MAC or any
Wholly-Owned Subsidiary is a general partner or a managing member   No such
Capital Stock shall be acquired without the consent of the Administrative Agent
and the Required Lenders if the Aggregate Investment Value of such Capital Stock
and all other such Capital Stock then owned by the Borrower Parties and their
Subsidiary Entities exceeds 50% of Gross Asset Value Real Property Under
Construction   The Aggregate Investment Value of all Real Property Under
Construction shall not exceed 15% of the Gross Asset Value MAC's redemption of
partnership units in Macerich Partnership in accordance with its Organizational
Documents   Unlimited First lien priority Mortgage Loans acquired by Macerich
Partnership, MAC or any Wholly-Owned Subsidiary   The Aggregate Investment Value
of all such Mortgage Loans shall not exceed 10% of the Gross Asset Value Capital
Stock of Management Companies   The Aggregate Investment Value of such Capital
Stock shall not exceed 5% of Gross Asset Value Cash and Cash Equivalents  
Unlimited Other Investments (exclusive of the other Permitted Investment
categories set forth in this Section 8.5)   The Aggregate Investment Value of
such other Investments shall not exceed 1% of Gross Asset Value

        8.6    Transactions with Partners and Affiliates.    The Borrower
Parties shall not, and shall not permit any of the Macerich Core Entities to
directly or indirectly enter into or permit to exist any transaction (including,
without limitation, the purchase, sale, lease or exchange of any property or the
rendering of any service) with a holder or holders of more than five percent
(5%) of any class of equity Securities of MAC, or with any Affiliate of MAC
which is not its Subsidiary (a "Transactional Affiliate"), except as set forth
on Schedule 8.6 and except upon fair and reasonable terms no less favorable to
the Borrower Parties than would be obtained in a comparable arm's-length
transaction with a Person not a Transactional Affiliate; provided that any
management agreement substantially in the form of the Master Management
Agreements shall be deemed to satisfy the criteria set forth in this
Section 8.6.

        8.7    Margin Regulations; Securities Laws.    Neither the Borrowers nor
any Macerich Core Entities shall use all or any portion of the proceeds of any
credit extended under this Agreement to purchase or carry Margin Stock.

        8.8    Organizational Documents.    

        (1)  Without the prior written consent of Administrative Agent and the
Required Lenders, the Borrower Parties shall not, and shall not permit the
Westcor Principal Entities to, Modify any of the terms or provisions in the
Organizational Documents delivered in

38

--------------------------------------------------------------------------------

connection with Section 5.1(1)(J), except: (a) any Modifications necessary for
Macerich Partnership or MAC to issue more Capital Stock (provided such issuance
does not otherwise violate the terms of this Agreement); or (b) Modifications
necessary to clarify existing provisions of such Organizational Documents; or
(c) Modifications which would have no adverse, substantive effect on the rights
or interests of the Lenders or the Issuing Lender in conjunction with the Loans
or Letters of Credits or under the Loan Documents.

        (2)  Without the prior written consent of Administrative Agent, which
shall not be unreasonably withheld, MAC and the Borrowers shall not, and shall
not permit the Westcor Principal Entities to, Modify any of the terms or
provisions in any of their respective Organizational Documents as in effect as
of the Closing Date which would change in any material manner the rights and
obligations of the parties to such Organizational Documents, except (a) any
Modifications necessary for Macerich Partnership or MAC to issue more Capital
Stock (provided such issuance does not otherwise violate the terms of this
Agreement); or (b) any Modifications which would not have an adverse effect on
the Borrower Parties or their Subsidiaries.

        8.9    Fiscal Year.    None of the Borrower Parties shall change its
Fiscal Year for accounting or tax purposes from a period consisting of the
12-month period ending on December 31 of each calendar year.

        8.10    Senior Management.    The Macerich Partnership and MAC shall
cause Art Coppola and either Ed Coppola or Thomas E. O'Hern to remain part of
their senior management until the indefeasible payment in full of the
Obligations. In the event of death, incapacitation, retirement, or dismissal of
any of these individuals, Macerich Partnership and MAC shall have 180 calendar
days thereafter in which to retain a senior management replacement reasonably
acceptable to the Required Lenders.

        8.11    Distributions.    MAC and Macerich Partnership shall not make
(i) Distributions in any fiscal year in excess of the sum of (x) 95% of FFO plus
(y) any realized gain resulting from Dispositions in such fiscal year; provided,
however, that in no event shall such realized gain exceed $50 million during the
first eighteen (18) Loan Months; (ii) Distributions to acquire the Capital Stock
of MAC to the extent such Distributions, individually or in the aggregate,
exceed $75,000,000; (iii) Distributions during any period while an Event of
Default under Section 9.1 has occurred and is continuing as a result of
Borrowers' failure to pay any principal or interest due under this Agreement; or
(iv) Distributions during any period that any other material non-monetary Event
of Default, has occurred and is continuing, unless after taking into account all
available funds of MAC from all other sources, such Distributions are required
in order to enable MAC to continue to qualify as a REIT.

        8.12    Financial Covenants of Borrower Parties.    

        (1)  Minimum Tangible Net Worth.    As of the last day of any Fiscal
Quarter, Tangible Net Worth shall not be less than the sum of (a) $575,000,000,
minus (b) 100% of the cumulative Depreciation and Amortization Expense deducted
in determining Net Income for all fiscal quarters ending after March 31, 2002,
plus (c) 90% of the cumulative net cash proceeds received from and the value of
assets acquired (net of Indebtedness incurred or assumed in connection
therewith) through the issuance of Capital Stock of MAC after March 31, 2002.
For purposes of clause (c), "net" means net of underwriters' discounts,
commissions and other reasonable out-of-pocket expenses of issuance actually
paid to any Person (other than a Borrower Party or any Affiliate of a Borrower
Party).

39

--------------------------------------------------------------------------------

        (2)  Maximum Total Liabilities to Gross Asset Value.    The ratio of
Total Liabilities to Gross Asset Value (expressed as a percentage) shall not be
more than:

At any time during the first
six Loan Months (the "Six Month Period")   70.0 % At any time after the Six
Month Period   65.0 %

Notwithstanding the foregoing, if, at the end of the Six Month Period, the
Borrowers have delivered evidence reasonably satisfactory to the Administrative
Agent demonstrating that the Borrower Parties or their Subsidiary Entities have
entered into binding contracts which provide for the Disposition of Projects
within three (3) months after the Six Month Period, and the consummation of such
Dispositions would result in a 65% (or less) ratio of Total Liabilities to Gross
Asset Value (expressed as a percentage), the Borrowers shall have until the end
of such additional three month period to satisfy such 65% ratio.

        (3)  Minimum Interest Coverage Ratio.    As of the last day of any
Fiscal Quarter, the Interest Coverage Ratio shall not be less than 1.80.

        (4)  Minimum Fixed Charge Coverage Ratio.    As of the last day of any
Fiscal Quarter, the Fixed Charge Coverage Ratio shall not be less than 1.50.

        (5)  Secured Debt to Gross Asset Value.    At any date, the Secured
Indebtedness Ratio shall not exceed 55%; provided, however, if, at any date, the
ratio of Total Liabilities to Gross Asset Value is less than 60%, then the
Secured Indebtedness Ratio shall not exceed 60%.

        (6)  Minimum Debt Yield.    The ratio of EBITDA (notwithstanding the
definition of such term, with respect to any Westcor entity that has not
achieved Stabilization, EBITDA for such entity shall be calculated for the most
recent fiscal quarter and annualized) to Total Liabilities shall not be less
than the ratios (expressed as a percentage) set forth below for the periods
indicated below:

Period


--------------------------------------------------------------------------------

  Ratio

--------------------------------------------------------------------------------

  From the Closing Date through the end of the sixth (6th) Loan Month   11.0 %
From the first day of the seventh (7th) Loan Month to the last day of the
twelfth (12th) Loan Month   11.5 % From the first day of the thirteenth (13th)
Loan Month to the last day of the eighteenth (18th) Loan Month   12.0 % From the
first day of the nineteenth (19th) Loan Month and thereafter   12.5 %

        (7)  Maximum Floating Rate Debt.    The Borrower Parties shall maintain
Hedging Obligations on a notional amount of Total Liabilities in respect of
borrowed Indebtedness so that such notional amount, when added to the aggregate
principal amount of such Total Liabilities which bears interest at a fixed rate,
equals or exceeds 75% of the aggregate principal amount of all such Total
Liabilities.

        8.13    Financial Covenants of Westcor Borrowers.    

        (1)  Westcor Maximum Total Liabilities to Gross Asset Value.    The
ratio of Westcor Total Liabilities to Westcor Gross Asset Value (expressed as a
percentage) shall not at any time be more than 65%.

        (2)  Westcor Interest Coverage Ratio.    As of the end of any Fiscal
Quarter, the Westcor Interest Coverage Ratio shall not be less than 1.80.

40

--------------------------------------------------------------------------------




        (3)  Minimum Net Asset Value.    The Westcor Net Asset Value shall not
at any time be less than the sum of (a) $600,000,000, less (b) 100% of the
cumulative mandatory repayments made under the Term Loan Credit Agreement
(pursuant to Section 3.3 thereof) and the Interim Facility Credit Agreement
(pursuant to Section 3.3 thereof) in connection with a Financing or Disposition
of a Westcor Asset.

        ARTICLE 9.    Events of Default.    Upon the occurrence of any of the
following events (an "Event of Default"):

        9.1  The Borrowers shall fail to make any payment of principal or
interest on the Loans or pay any reimbursement obligation in respect of any LC
Disbursement on the date when due or shall fail to pay any other Obligation
within three days of the date when due; or

        9.2  Any representation or warranty made by the Borrower Parties in any
Loan Document or in connection with any Loan Document shall be inaccurate or
incomplete in any material respect on or as of the date made or deemed made; or

        9.3  Any of the Borrower Parties shall default in the observance or
performance of any covenant or agreement contained in Section 1.4(11), Article 8
or Sections 7.3(1), 7.5(1), 7.12, 7.13, 7.14, and 7.15; or

        9.4  Any of the Borrower Parties shall fail to observe or perform any
other term or provision contained in the Loan Documents and such failure shall
continue for thirty (30) days following the date a Responsible Officer of such
Borrower Party knew of such failure or Borrower Party received notice thereof
from Administrative Agent; or

        9.5  Any of the Borrower Parties, or any Macerich Core Entities, shall
default in any payment of principal of or interest on any recourse Indebtedness
(other than, in the case of the Borrowers, the Obligations) in an aggregate
unpaid amount for all such Persons in excess of $15,000,000, and, prior to the
election of the Lenders to accelerate the Obligations hereunder, such recourse
Indebtedness is not paid or the payment thereof waived or cured in accordance
with the terms of the documents, instruments and agreements evidencing the same;
or

        9.6  Any of the Borrower Parties, or any of the Macerich Core Entities,
shall default in any payment of principal of or interest on any non-recourse
Indebtedness in an aggregate amount for all such Persons in excess of
$75,000,000, and, prior to the election of the Lenders to accelerate the
Obligations hereunder, such non-recourse Indebtedness is not paid or the payment
thereof waived or cured in accordance with the terms of the documents,
instruments and agreements evidencing the same; or

        9.7  (1) Any of the Borrower Parties, or any of the Macerich Core
Entities, shall commence any case, proceeding or other action (i) under any
existing or future law of any jurisdiction, domestic or foreign, relating to
bankruptcy, insolvency, reorganization or relief of debtors, seeking to have an
order for relief entered with respect to it, or seeking to adjudicate it a
bankrupt or insolvent, or seeking reorganization, arrangement, adjustment,
winding-up, liquidation, dissolution, composition or other relief with respect
to it or its debts, or (ii) seeking appointment of a receiver, trustee,
custodian or other similar official for it or for all or any substantial part of
its assets, or making a general assignment for the benefit of its creditors; or
(2) there shall be commenced against any of the Borrower Parties or any of the
Macerich Core Entities any case, proceeding or other action of a nature referred
to in clause (1) above which (i) results in the entry of an order for relief or
any such adjudication or appointment, or (ii) remains undismissed, undischarged
or unbonded for a period of sixty (60) days; or (3) there shall be commenced
against any of the Borrower Parties or any of the Macerich Core Entities any
case, proceeding or other action seeking issuance of a warrant of attachment,
execution, distraint or similar process against all or substantially all of its
assets which results in the entry of an order for any such relief which shall

41

--------------------------------------------------------------------------------




not have been vacated, discharged, stayed, satisfied or bonded pending appeal
within sixty (60) days from the entry thereof; or (4) any of the Borrower
Parties or any of the Macerich Core Entities shall take any action in
furtherance of, or indicating its consent to, approval of, or acquiescence in
(other than in connection with a final settlement), any of the acts set forth in
clause (1), (2) or (3) above; or (5) any of the Borrower Parties or any of the
Macerich Core Entities shall generally not, or shall be unable to, or shall
admit in writing its inability to pay its debts as they become due; or

        9.8  (1) An ERISA Event shall occur with respect to a Pension Plan or
Multiemployer Plan which has resulted or could reasonably expected to result in
liability of any of the Borrower Parties under Title IV of ERISA to the Pension
Plan, Multiemployer Plan or the PBGC in an aggregate amount in excess of
$20,000,000, (2) the commencement or increase of contributions to, or the
adoption of or the amendment of a Pension Plan by any of the Borrower Parties or
an ERISA Affiliate which has result or could reasonably be expected to result in
an increase in Unfunded Pension Liability among all Pension Plans in an
aggregate amount in excess of $50,000,000 or (3) any of the Borrower Parties or
an ERISA Affiliate shall fail to pay when due, after the expiration of any
applicable grace period, any installment payment with respect to its withdrawal
liability under Section 4201 of ERISA under a Multiemployer Plan, which has
resulted or could reasonably be expected to result in a Material Adverse Effect;
or

        9.9  One or more judgments or decrees in an aggregate amount in excess
of $10,000,000 (excluding judgments and decrees covered by insurance, without
giving effect to self-insurance or deductibles) shall be entered and be
outstanding at any date against any of the Borrower Parties or the Macerich Core
Entities and all such judgments or decrees shall not have been vacated,
discharged, stayed, satisfied or bonded pending appeal (or otherwise secured in
a manner satisfactory to Administrative Agent in its reasonable judgment) within
sixty (60) days from the entry thereof or in any event later than five days
prior to the date of any proposed sale thereunder; or

        9.10     Any Guarantor shall attempt to rescind or revoke its Guaranty,
with respect to future transactions or otherwise, or shall fail to observe or
perform any term or provision of the Guaranties; or

        9.11     MAC shall fail to maintain its status as a REIT; or

        9.12     There shall occur an Event of Default under either the Interim
Facility or the Term Loan Facility; or

        9.13     Any Event of Default shall occur under any of the other Loan
Documents; or

        9.14     There shall occur a Change in Control;

THEN,

automatically upon the occurrence of an Event of Default under Section 9.7
above, and in all other cases: (i) at the option of the Administrative Agent (or
at the request or with the consent of the Required Lenders), the Commitments
shall terminate; (ii) at the request or with the consent of the Majority
Benefited Creditors: (A) the Collateral Agent may (or at the direction of the
Majority Benefited Creditors shall) exercise, on behalf of the Benefited
Creditors, all rights and remedies under the Guaranties, the Pledge Agreements,
and any other collateral documents entered into with respect to the Loans;
(B) the outstanding principal balance of the Loans and interest accrued but
unpaid thereon and all other Obligations shall become immediately due and
payable, without demand upon or presentment to any of the Borrower Parties,
which are expressly waived by the Borrower Parties, and (C) the Collateral Agent
may (or at the direction of the Majority Benefited Creditors, shall) and to the
extent applicable, the Administrative Agent and the Lenders may,

42

--------------------------------------------------------------------------------

immediately exercise all rights, powers and remedies available to them at law,
in equity or otherwise, including, without limitation, under the other Loan
Documents, all of which rights, powers and remedies are cumulative and not
exclusive.

        ARTICLE 10.    The Agents.    

        10.1    Appointment.    Each of the Lenders and the Issuing Lender
hereby irrevocably designates and appoints the Administrative Agent and the
Collateral Agent as the agents of such Lender and the Issuing Lender under the
Loan Documents and each of the Lenders and the Issuing Lender hereby irrevocably
authorizes the Administrative Agent and the Collateral Agent, as the agents for
such Lender and the Issuing Lender, to take such action on its behalf under the
provisions of the Loan Documents and to exercise such powers and perform such
duties as are expressly delegated to each such Agent by the terms of the Loan
Documents, together with such other powers as are reasonably incidental thereto.
Notwithstanding any provision to the contrary elsewhere in the Loan Documents,
neither the Administrative Agent nor the Collateral Agent shall have any duties
or responsibilities, except those expressly set forth herein or therein, or any
fiduciary relationship with any Lender or the Issuing Lender, and no implied
covenants, functions, responsibilities, duties, obligations or liabilities shall
be read into the Loan Documents or otherwise exist against any of the Agents.
The Administrative Agent, the Issuing Lender, and each Lender acknowledge and
agree that they shall be bound by all terms and conditions of the Pledge
Agreements and the Guaranties.

        10.2    Delegation of Duties.    The Administrative Agent and the
Collateral Agent may execute any of their respective duties under the Loan
Documents by or through agents or attorneys-in-fact and shall be entitled to
advice of counsel concerning all matters pertaining to such duties. Neither the
Administrative Agent nor the Collateral Agent shall be responsible for the
negligence or misconduct of any agents or attorneys-in-fact selected by it with
reasonable care.

        10.3    Exculpatory Provisions.    None of the Administrative Agent, the
other Agents, nor any of their respective officers, directors, employees,
agents, attorneys-in-fact or affiliates shall be (1) liable for any action
lawfully taken or omitted to be taken by it or such Person under or in
connection with the Loan Documents (except for its or such Person's own gross
negligence or willful misconduct), or (2) responsible in any manner to any of
the Lenders or the Issuing Lender for any recitals, statements, representations
or warranties made by the Borrower Parties or any officer thereof contained in
the Loan Documents or in any certificate, report, statement or other document
referred to or provided for in, or received by the Administrative Agent or the
Collateral Agent under or in connection with the Loan Documents or for the
value, validity, effectiveness, genuineness, enforceability or sufficiency of
the Loan Documents or for any failure of the Borrower Parties to perform their
obligations hereunder. The Administrative Agent and all other Agents shall not
be under any obligation to any Lender or the Issuing Lender to ascertain or to
inquire as to the observance or performance of any of the agreements contained
in, or conditions of, the Loan Documents or to inspect the properties, books or
records of the Borrower Parties.

        10.4    Reliance by the Agents.    Each of the Agents shall be entitled
to rely, and shall be fully protected in relying, upon any note, writing,
resolution, notice, consent, certification, affidavit, letter, cablegram,
telegram, telecopy, telex or teletype message, statement, order or other
document or conversation reasonably believed by it to be genuine and correct and
to have been signed, sent or made by the proper Person or Persons and upon
advice and statements of legal counsel (including, without limitation, counsel
to the Borrowers), independent accountants and other experts selected by such
Agent. As to the Lenders and the Issuing Lender: (1) the Administrative Agent
shall be fully justified in failing or refusing to take any action under the
Loan Documents unless it shall first receive such advice or concurrence of one
hundred percent (100%) of the Lenders and the Issuing Lender (or, if a provision
of this Agreement expressly

43

--------------------------------------------------------------------------------




provides that a lesser number of the Lenders may direct the action of the
Administrative Agent, such lesser number of Lenders) or it shall first be
indemnified to its satisfaction by the Lenders and the Issuing Lender ratably in
accordance with their respective Applicable Percentage Shares against any and
all liability and expense which may be incurred by it by reason of taking or
continuing to take any action (except for liabilities and expenses resulting
from the Administrative Agent's gross negligence or willful misconduct), (2) the
Administrative Agent shall in all cases be fully protected in acting, or in
refraining from acting, under the Loan Documents in accordance with a request of
one hundred percent (100%) of the Lenders and the Issuing Lender (or, if a
provision of this Agreement expressly provides that the Administrative Agent
shall be required to act or refrain from acting at the request of a lesser
number of the Lenders, such lesser number of Lenders), and such request and any
action taken or failure to act pursuant thereto shall be binding upon all the
Lenders, and the Issuing Lender, (3) the Collateral Agent shall be fully
justified in failing or refusing to take any action under the Loan Documents
unless it shall first receive such advice or concurrence of the Required
Benefited Creditors (or, if a provision of this Agreement or the Loan Documents
expressly provides that the Collateral Agent shall be required to act or refrain
from acting at the request of the Majority Benefited Creditors or a lesser
number of the Benefited Creditors, such Majority Benefited Creditors or lesser
number of Benefited Creditors) or it shall first be indemnified to its
satisfaction by the Benefited Creditors against any and all liability and
expense which may be incurred by it by reason of taking or continuing to take
any action (except for liabilities and expenses resulting from the Collateral
Agent's gross negligence or willful misconduct), and (4) the Collateral Agent
shall in all cases be fully protected in acting, or in refraining from acting,
under the Loan Documents in accordance with a request of the Required Benefited
Creditors (or, if a provision of this Agreement or the Loan Documents expressly
provides that the Collateral Agent shall be required to act or refrain from
acting at the request of the Majority Benefited Creditors or a lesser number of
the Benefited Creditors, such Majority Benefited Creditors or lesser number of
Benefited Creditors), and such request and any action taken or failure to act
pursuant thereto shall be binding upon all the Lenders.

        10.5    Notice of Default.    The Administrative Agent shall not be
deemed to have knowledge or notice of the occurrence of any Potential Default or
Event of Default hereunder unless the Administrative Agent has received notice
from a Lender and the Issuing Lender or the Borrowers referring to the Loan
Documents, describing such Potential Default or Event of Default and stating
that such notice is a "notice of default." In the event that the Administrative
Agent receives such a notice and a Potential Default has occurred, the
Administrative Agent shall promptly give notice thereof to the Collateral Agent
and the Lenders. The Collateral Agent shall take such action with respect to
such Potential Default or Event of Default as shall be reasonably directed by
the Majority Benefited Creditors; provided that, unless and until the Collateral
Agent shall have received such directions, the Collateral Agent may (but shall
not be obligated to) take such action, or refrain from taking such action, with
respect to such Potential Default or Event of Default as it shall deem advisable
in the best interest of the Benefited Creditors (except to the extent that this
Agreement, the Pledge Agreements or the Guaranties expressly require that such
action be taken or not taken by the Collateral Agent with the consent or upon
the authorization of the Required Benefited Creditors or such other group of
Lenders or Benefited Creditors, in which case such action will be taken or not
taken as directed by the Required Benefited Creditors or such other group of
Lenders or Benefited Creditors).

        10.6    Non-Reliance on Agents and Other Lenders.    Each of the Lenders
and the Issuing Lender expressly acknowledges that none of the Administrative
Agent, the other Agents nor any of their respective officers, directors,
employees, agents, attorneys-in-fact or affiliates has made any representations
or warranties to it and that no act by the Administrative Agent or the other
Agents hereinafter taken, including any review of the affairs of the Borrowers,
shall be deemed to constitute any representation or warranty by the
Administrative Agent or the other Agents to any

44

--------------------------------------------------------------------------------




Lender or the Issuing Lender. Each of the Lenders and the Issuing Lender
represents to the Administrative Agent and the other Agents that it has,
independently and without reliance upon the Administrative Agent, the other
Agents or any other Lender or the Issuing Lender, and based on such documents
and information as it has deemed appropriate, made its own appraisal of and
investigation into the business, operations, property, financial and other
condition and creditworthiness of the Borrower Parties and made its own decision
to make its loans hereunder and enter into this Agreement. Each Lender and the
Issuing Lender also represents that it will, independently and without reliance
upon the Administrative Agent, the other Agents or any other Lender or the
Issuing Lender, and based on such documents and information as it shall deem
appropriate at the time, continue to make its own credit analysis, appraisals
and decisions in taking or not taking action under this Agreement, and to make
such investigation as it deems necessary to inform itself as to the business,
operations, property, financial and other condition and creditworthiness of the
Borrowers. Except for notices, reports and other documents expressly required to
be furnished to the Lenders and the Issuing Lender by the Administrative Agent
hereunder, the Administrative Agent, the other Agents shall not have any duty or
responsibility to provide any Lender or the Issuing Lender with any credit or
other information concerning the business, operations, property, financial and
other condition or creditworthiness of the Borrowers or other Borrower Parties
which may come into the possession of the Administrative Agent or any of its
officers, directors, employees, agents, attorneys-in-fact or affiliates.

        10.7    Indemnification.    The Lenders and the Issuing Lender agree to
indemnify the Administrative Agent and the other Agents in their respective
capacity as such (to the extent not reimbursed by the Borrowers and without
limiting the obligation of the Borrowers to do so), ratably according to its
Applicable Percentage, from and against any and all liabilities, obligations,
losses, damages, penalties, actions, judgments, suits, costs, expenses or
disbursements of any kind whatsoever which may at any time (including without
limitation at any time following the payment of the Obligations) be imposed on,
incurred by or asserted against the Administrative Agent or the other Agents in
any way relating to or arising out of the Loan Documents or any documents
contemplated by or referred to herein or the transactions contemplated hereby or
any action taken or omitted by the Administrative Agent or the other Agents
under or in connection with any of the foregoing; provided that no Lender, nor
the Issuing Lender, shall be liable for the payment of any portion of such
liabilities, obligations, losses, damages, penalties, actions, judgments, suits,
costs, expenses or disbursements resulting from the Administrative Agent's or
any other Agent's gross negligence or willful misconduct, respectively. The
provisions of this Section 10.7 shall survive the indefeasible payment of the
Obligations, the Commitment Termination Date and the termination of this
Agreement.

        10.8    Agents in Their Individual Capacity.    The Administrative
Agent, the other Agents and their affiliates may make loans to, accept deposits
from and generally engage in any kind of business with any of the Borrower
Parties or any of their respective Subsidiaries Entities and Affiliates as
though the Administrative Agent and the other Agents were not, respectively, the
Administrative Agent, a Co-Syndication Agent, a Collateral Agent or an Agent
hereunder. With respect to such loans made or renewed by them and any Note
issued to them, the Administrative Agent and the other Agents shall have the
same rights and powers under the Loan Documents as any Lender and may exercise
the same as though it were not the Administrative Agent, a Co-Syndication Agent
or an Agent, respectively, and the terms "Lender" and "Lenders" shall include
the Administrative Agent, each Co-Syndication Agent and each other Agent in its
individual capacity.

        10.9    Successor Administrative Agent.    The Administrative Agent may
resign as Administrative Agent under the Loan Documents upon thirty (30) days'
notice to the Lenders. If the Administrative Agent shall resign, then the
Lenders and the Issuing Lender (other than the

45

--------------------------------------------------------------------------------




Lender resigning as Administrative Agent) shall (with, so long as there shall
not exist and be continuing an Event of Default, the consent of the Borrowers,
such consent not to be unreasonably withheld or delayed) appoint a successor
agent or, if the Lenders and the Issuing Lender are unable to agree on the
appointment of a successor agent, the Administrative Agent shall appoint a
successor agent for the Lenders and the Issuing Lender whereupon such successor
agent shall succeed to the rights, powers and duties of the Administrative
Agent, and the term "Administrative Agent" shall mean such successor agent
effective upon its appointment, and the former Administrative Agent's rights,
powers and duties as Administrative Agent shall be terminated, without any other
or further act or deed on the part of such former Administrative Agent or any of
the parties to this Agreement or any of the Loan Documents or successors
thereto. After any retiring Administrative Agent's resignation hereunder as
Administrative Agent, the provisions of the Loan Documents shall inure to its
benefit as to any actions taken or omitted to be taken by it while it was
Administrative Agent under the Loan Documents.

        10.10    Successor Collateral Agent.    The Collateral Agent may resign
as Collateral Agent under the Loan Documents upon thirty (30) days' notice to
the Lenders. If the Collateral Agent shall resign, then the Required Benefited
Creditors (as determined by excluding the Benefited Creditor resigning as
Collateral Agent) shall (with, so long as there shall not exist and be
continuing an Event of Default, the consent of the Borrowers, such consent not
to be unreasonably withheld or delayed) appoint a successor agent or, if such
Required Benefited Creditors are unable to agree on the appointment of a
successor agent, the Collateral Agent shall appoint a successor agent for the
Lenders, the Issuing Lender and the other Benefited Creditors whereupon such
successor agent shall succeed to the rights, powers and duties of the Collateral
Agent, and the term "Collateral Agent" shall mean such successor agent effective
upon its appointment, and the former Collateral Agent's rights, powers and
duties as Collateral Agent shall be terminated, without any other or further act
or deed on the part of such former Collateral Agent or any of the parties to
this Agreement or any of the Loan Documents or successors thereto. After any
retiring Collateral Agent's resignation hereunder as Collateral Agent, the
provisions of the Loan Documents shall inure to its benefit as to any actions
taken or omitted to be taken by it while it was Collateral Agent under the Loan
Documents.

        10.11    Limitations on Agents Liability.    None of the Co-Syndication
Agents, the Co-Documentation Agent, the Senior Managing Agents, or the Co-Lead
Arrangers, in such capacities, shall have any right, power, obligation,
liability, responsibility or duty under this Agreement.

        ARTICLE 11.    Miscellaneous Provisions.    

        11.1    No Assignment by Borrowers.    None of the Borrower Parties may
assign its rights or obligations under this Agreement or the other Loan
Documents without the prior written consent of the Administrative Agent and one
hundred percent (100%) of the Lenders and the Issuing Lender. Subject to the
foregoing, all provisions contained in this Agreement and the other Loan
Documents and in any document or agreement referred to herein or therein or
relating hereto or thereto shall inure to the benefit of the Administrative
Agent, the Issuing Lender and each Lender, their respective successors and
assigns, and shall be binding upon each of the Borrower Parties and such
Person's successors and assigns.

        11.2    Modification.    Neither this Agreement nor any other Loan
Document may be Modified or waived unless such Modification or waiver is in
writing and signed by the Administrative Agent, the Guarantors, the Borrowers
and, except for the Modifications and waivers referred to in clauses (i) and
(ii) below, the Required Lenders. Notwithstanding the foregoing, no such
Modification or waiver shall: (i) without the prior written consent of the
Required Benefited Creditors: (1) Modify or waive: any mandatory payment
requirement of Section 3.3; Section 3.4; Section 7.16; any

46

--------------------------------------------------------------------------------




covenant in Article 8; or the last paragraph of Article 9; (2) increase the
applicable rate of interest payable hereunder; (3) Modify the definition of
"Required Benefited Creditors", "Majority Benefited Creditors" or "Benefited
Creditors"; or (4) Modify this clause (i) of this Section 11.2 or Section 7 of
the Pledge Agreements (and any definitions therein related solely to the
application of such Section); and (ii) without the prior written consent of one
hundred percent (100%) of the Lenders and the Issuing Lender: (1) reduce the
principal of, or rate of interest on, any Loan or any LC Disbursement or fees
payable hereunder, (2) except as expressly contemplated by Section 11.8 below,
modify the Commitment of any Lender or the Issuing Lender, (3) Modify the
definition of "Required Lenders", (4) extend or waive any scheduled payment date
for any principal, interest or fees, (5) release MAC from its obligations under
the REIT Guaranty, release the Macerich Partnership from its obligation to repay
the Loans and LC Disbursements hereunder, release any of the pledgors under the
Pledge Agreements or release any portion of the collateral pledged under the
Pledge Agreements (except for such releases as may be specifically authorized by
or otherwise approved in accordance with this Credit Agreement), (6) Modify this
Section 11.2 (except that clause (i) above shall govern Modifications to such
clause (i) of this Section 11.2), or (7) Modify any provision of the Loan
Documents which by its terms requires the consent or approval of one hundred
percent (100%) of the Lenders and the Issuing Lender. It is expressly agreed and
understood that the failure by the Majority Benefited Creditors or the Required
Lenders, as applicable, to elect to accelerate amounts outstanding hereunder
and/or to terminate the Commitments of the Lenders and the Issuing Lender
hereunder shall not constitute a Modification or waiver of any term or provision
of this Agreement. No Modification of any provision of the Loan Documents
relating to the Administrative Agent or the Collateral Agent shall be effective
without the written consent, as applicable, of the Administrative Agent or the
Collateral Agent.

        11.3    Cumulative Rights; No Waiver.    The rights, powers and remedies
of the Administrative Agent, the Issuing Lender and the Lenders hereunder and
under the other Loan Documents are cumulative and in addition to all rights,
power and remedies provided under any and all agreements among the Borrower
Parties, the Administrative Agent, the Issuing Lender and the Lenders relating
hereto, at law, in equity or otherwise. Any delay or failure by Administrative
Agent, the Issuing Lender and the Lenders to exercise any right, power or remedy
shall not constitute a waiver thereof by the Administrative Agent, the Issuing
Lender or the Lenders, and no single or partial exercise by the Administrative
Agent, the Issuing Lender or the Lenders of any right, power or remedy shall
preclude other or further exercise thereof or any exercise of any other rights,
powers or remedies.

        11.4    Entire Agreement.    This Agreement, the other Loan Documents
and the schedules, appendices, documents and agreements referred to herein and
therein embody the entire agreement and understanding between the parties hereto
and supersede all prior agreements and understandings relating to the subject
matter hereof and thereof.

        11.5    Survival.    All representations, warranties, covenants and
agreements contained in this Agreement and the other Loan Documents on the part
of the Borrower Parties shall survive the termination of this Agreement and
shall be effective until the Obligations are paid and performed in full or
longer as expressly provided herein.

        11.6    Notices.    All notices given by any party to the others under
this Agreement and the other Loan Documents shall be in writing unless otherwise
provided for herein, and any such notice shall become effective (i) upon
personal delivery thereof, including, but not limited to, delivery by overnight
mail and courier service, (ii) four (4) days after it shall have been mailed by
United States mail, first class, certified or registered, with postage prepaid,
or (iii) in the case of notice by a telecommunications device, when properly
transmitted, in each case addressed to the party at the address set forth on
Schedule 11.6 attached hereto. Any party may change the address

47

--------------------------------------------------------------------------------




to which notices are to be sent by notice of such change to each other party
given as provided herein. Such notices shall be effective on the date received
or, if mailed, on the third Business Day following the date mailed.

        11.7    Governing Law.    This Agreement and the other Loan Documents
shall be governed by and construed in accordance with the laws of the State of
New York without giving effect to its choice of law rules.

        11.8    Assignments, Participations, Etc.    

        (1)  With the prior written consent of the Administrative Agent and, but
only if there has not occurred and is continuing an Event of Default or
Potential Default, MAC, such consents not to be unreasonably withheld or
delayed, any Lender may at any time assign and delegate to one or more Eligible
Assignees (provided that no written consent of MAC or the Administrative Agent
shall be required in connection with any assignment and delegation by a Lender
to an Affiliate of such Lender or to another Lender or its Affiliate) (each an
"Assignee") all or any part of such Lender's rights and obligations under this
Agreement (including all or a portion of its Commitment and the Loans at the
time owing to it) and the other Obligations held by such Lender hereunder, in a
minimum amount of $5 million (or (A) if such Assignee is another Lender or an
Affiliate of a Lender, $1 million; and (B) if such Lender's Commitment is less
than $5 million, one hundred percent (100%) thereof); provided, however, that
MAC, the Borrowers, the Issuing Lender and the Administrative Agent may continue
to deal solely and directly with such Lender in connection with the interest so
assigned to an Assignee until (i) written notice of such assignment, together
with payment instructions, addresses and related information with respect to the
Assignee, shall have been given to the Borrowers, the Issuing Lender and the
Administrative Agent by such Lender and the Assignee; (ii) such Lender and its
Assignee shall have delivered to the Borrowers and the Administrative Agent an
Assignment and Acceptance Agreement and (iii) the Assignee has paid to the
Administrative Agent a processing fee in the amount of $3500.

        (A)  From and after the date that the Administrative Agent notifies the
assignor Lender and the Borrowers that it has received an executed Assignment
and Acceptance Agreement and payment of the above-referenced processing fee:
(i) the Assignee thereunder shall be a party hereto and, to the extent that
rights and obligations hereunder and under the other Loan Documents have been
assigned to it pursuant to such Assignment and Acceptance Agreement, shall have
the rights and obligations of a Lender under the Loan Documents, (ii) the
assignor Lender shall, to the extent that rights and obligations hereunder and
under the other Loan Documents have been assigned by it pursuant to such
Assignment and Acceptance Agreement, relinquish its rights and be released from
its obligations under the Loan Documents (but shall be entitled to
indemnification as otherwise provided in this Agreement with respect to any
events occurring prior to the assignment) and (iii) this Agreement shall be
deemed to be amended to the extent, but only to the extent, necessary to reflect
the addition of the Assignee and the resulting adjustment of the Commitments
resulting therefrom.

        (2)  Within five Business Days after its receipt of notice by the
Administrative Agent that it has received an executed Assignment and Acceptance
Agreement and payment of the processing fee (which notice shall also be sent by
the Administrative Agent to each Lender), the Borrowers shall, if requested by
the Assignee, execute and deliver to the Administrative Agent, a new Note
evidencing such Assignee's Applicable Percentage of the Commitments.

        (3)  Any Lender may at any time sell to one or more commercial banks or
other Persons not Affiliates of the Borrowers (a "Participant") participating
interests in all or any portion of its rights and obligations under this
Agreement and the other Loan Documents (including all

48

--------------------------------------------------------------------------------




or a portion of its Commitments and the Loans owing to it) (the "originating
Lender"); provided, however, that (i) the originating Lender's obligations under
this Agreement shall remain unchanged, (ii) the originating Lender shall remain
solely responsible for the performance of such obligations, and (iii) the
Borrowers, the Issuing Lender and the Administrative Agent shall continue to
deal solely and directly with the originating Lender in connection with the
originating Lender's rights and obligations under this Agreement and the other
Loan Documents. In the case of any such participation, the Participant shall be
entitled to the benefit of Sections 2.5, 2.6 and 2.7 (and subject to the burdens
of Sections 2.8 and 11.8 above) as though it were also a Lender thereunder, and
if amounts outstanding under this Agreement are due and unpaid, or shall have
been declared or shall have become due and payable upon the occurrence of an
Event of Default, each Participant shall be deemed to have the right of set-off
in respect of its participating interest in amounts owing under this Agreement
to the same extent as if the amount of its participating interest were owing
directly to it as a Lender under this Agreement, and Section 11.10 of this
Agreement shall apply to such Participant as if it were a Lender party hereto.

        (4)  Notwithstanding any other provision contained in this Agreement or
any other Loan Document to the contrary, any Lender may assign all or any
portion of its rights and obligations under this Agreement and the other Loan
Documents (including all or a portion of its Commitments and the Loans owing to
it) to any Federal Reserve Lender or the United States Treasury as collateral
security pursuant to Regulation A of the Board of Governors of the Federal
Reserve System and any Operating Circular issued by such Federal Reserve Lender,
provided that any payment in respect of such assigned interests made by the
Borrowers to or for the account of the assigning and/or pledging Lender in
accordance with the terms of this Agreement shall satisfy the Borrowers'
obligations hereunder in respect to such assigned interests to the extent of
such payment. No such assignment shall release the assigning Lender from its
obligations hereunder.

        11.9    Counterparts.    This Agreement and the other Loan Documents may
be executed in any number of counterparts, all of which together shall
constitute one agreement.

        11.10    Sharing of Payments.    If any Lender or the Issuing Lender
shall receive and retain any payment, whether by setoff, application of deposit
balance or security, or otherwise, in respect of the Obligations in excess of
such Lender's or the Issuing Lender's Applicable Percentage, then such Lender or
Issuing Lender shall purchase from the other Lenders for cash and at face value
and without recourse, such participation in the Obligations held by them as
shall be necessary to cause such excess payment to be shared ratably as
aforesaid with each of them; provided, that if such excess payment or part
thereof is thereafter recovered from such purchasing Lender or Issuing Lender,
the related purchases from the other Lenders shall be rescinded ratably and the
purchase price restored as to the portion of such excess payment so recovered,
but without interest. Each Lender and the Issuing Lender are hereby authorized
by the Borrower Parties to exercise any and all rights of setoff, counterclaim
or bankers' lien against the full amount of the Obligations, whether or not held
by such Lender or the Issuing Lender. Each of the Lenders and the Issuing Lender
hereby agree to exercise any such rights first against the Obligations and only
then to any other Indebtedness of the Borrowers to such Lender or Issuing
Lender.

        11.11    Confidentiality.    Each Lender and the Issuing Lender agree to
take normal and reasonable precautions and exercise due care to maintain the
confidentiality of all information provided to it by any of the Borrower Parties
or by the Administrative Agent on the Borrower Parties' behalf, in connection
with this Agreement or any other Loan Document, and neither it nor any of its
Affiliates shall use any such information for any purpose or in any manner other
than pursuant to the terms contemplated by this Agreement, except to the extent
such information: (1) was or becomes generally available to the public other
than as a result of a disclosure by any

49

--------------------------------------------------------------------------------

Lender or the Issuing Lender or any prospective Lender, or (2) was or becomes
available from a source other than the Borrower Parties not known to the Lenders
or the Issuing Lender to be in breach of an obligation of confidentiality to the
Borrower Parties in the disclosure of such information. Nothing contained herein
shall restrict any Lender or the Issuing Lender from disclosing such information
(i) at the request or pursuant to any requirement of any Governmental Authority;
(ii) pursuant to subpoena or other court process; (iii) when required to do so
in accordance with the provisions of any applicable Requirement of Law; (iv) to
the extent reasonably required in connection with any litigation or proceeding
to which the Administrative Agent, the Issuing Lender, any Lender or their
respective Affiliates may be party; (v) to the extent reasonably required in
connection with the exercise of any remedy hereunder or under any other Loan
Document; (vi) to such Lender's or Issuing Lender's independent auditors and
other professional advisors; and (vii) to any Participant or Assignee and to any
prospective Participant or Assignee, provided that each Participant and Assignee
or prospective Participant or Assignee first agrees to be bound by the
provisions of this Section 11.11.

        11.12    Consent to Jurisdiction.    ANY LEGAL ACTION OR PROCEEDING WITH
RESPECT TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT MAY BE BROUGHT IN THE
COURTS OF THE STATE OF NEW YORK LOCATED IN NEW YORK COUNTY OR OF THE UNITED
STATES FOR THE SOUTHERN DISTRICT OF NEW YORK, AND BY EXECUTION AND DELIVERY OF
THIS CREDIT AGREEMENT, EACH OF THE BORROWER PARTIES, THE ADMINISTRATIVE AGENT,
THE ISSUING LENDER AND THE LENDERS CONSENTS, FOR ITSELF AND IN RESPECT OF ITS
PROPERTY, TO THE NON-EXCLUSIVE JURISDICTION OF THOSE COURTS. EACH OF THE
BORROWER PARTIES, THE ADMINISTRATIVE AGENT, THE ISSUING LENDER AND THE LENDERS
IRREVOCABLY WAIVES ANY OBJECTION, INCLUDING ANY OBJECTION TO THE LAYING OF VENUE
OR BASED ON THE GROUNDS OF FORUM NON CONVENIENS, WHICH IT MAY NOW OR HEREAFTER
HAVE TO THE BRINGING OF ANY ACTION OR PROCEEDING IN SUCH JURISDICTION IN RESPECT
OF THIS AGREEMENT OR ANY DOCUMENT RELATED HERETO. EACH OF THE BORROWER PARTIES,
THE ADMINISTRATIVE AGENT, THE ISSUING LENDER AND THE LENDERS EACH WAIVE PERSONAL
SERVICE OF ANY SUMMONS, COMPLAINT OR OTHER PROCESS, WHICH MAY BE MADE BY ANY
OTHER MEANS PERMITTED BY NEW YORK LAW.

        11.13    Waiver of Jury Trial.    EACH OF THE BORROWER PARTIES, THE
ADMINISTRATIVE AGENT, THE ISSUING LENDER AND THE LENDERS EACH WAIVE THEIR
RESPECTIVE RIGHTS TO A TRIAL BY JURY OF ANY CLAIM OR CAUSE OF ACTION BASED UPON
OR ARISING OUT OF OR RELATED TO THIS AGREEMENT, THE OTHER LOAN DOCUMENTS, OR THE
TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY, IN ANY ACTION, PROCEEDING OR OTHER
LITIGATION OF ANY TYPE BROUGHT BY ANY OF THE PARTIES AGAINST ANY OTHER PARTY OR
ANY PARTICIPANT OR ASSIGNEE, WHETHER WITH RESPECT TO CONTRACT CLAIMS, TORT
CLAIMS, OR OTHERWISE. EACH OF THE BORROWER PARTIES, THE ADMINISTRATIVE AGENT,
THE ISSUING LENDER AND THE LENDERS EACH AGREE THAT ANY SUCH CLAIM OR CAUSE OF
ACTION SHALL BE TRIED BY A COURT TRIAL WITHOUT A JURY. WITHOUT LIMITING THE
FOREGOING, EACH OF SUCH PARTIES FURTHER AGREES THAT ITS RESPECTIVE RIGHT TO A
TRIAL BY JURY IS WAIVED BY OPERATION OF THIS SECTION AS TO ANY ACTION,
COUNTERCLAIM OR OTHER PROCEEDING WHICH SEEKS, IN WHOLE OR IN PART, TO CHALLENGE
THE VALIDITY OR ENFORCEABILITY OF THIS AGREEMENT OR THE OTHER LOAN DOCUMENTS OR
ANY PROVISION HEREOF OR THEREOF. THIS WAIVER SHALL

50

--------------------------------------------------------------------------------




APPLY TO ANY SUBSEQUENT AMENDMENTS, RENEWALS, SUPPLEMENTS OR MODIFICATIONS TO
THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS.

        11.14    Indemnity.    Whether or not the transactions contemplated
hereby are consummated, each of the Borrower Parties shall indemnify and hold
the Administrative Agent, the other Agents, the Issuing Lender and each Lender
and each of their respective officers, directors, employees, counsel, agents and
attorneys-in-fact (each, an "Indemnified Person") harmless from and against any
and all liabilities, obligations, losses, damages, penalties, actions,
judgments, suits, costs, charges, expenses and disbursements (including
reasonable attorney's fees and expenses) of any kind or nature whatsoever which
may at any time (including at any time following the Commitment Termination Date
and the termination, resignation or replacement of the Administrative Agent, the
Issuing Lender or replacement of any Lender) be imposed on, incurred by or
asserted against any such Person in any way relating to or arising out of this
Agreement or any document contemplated by or referred to herein, or the
transactions contemplated hereby, or any action taken or omitted by any such
Person under or in connection with any of the foregoing, including with respect
to any investigation, litigation or proceeding (including any insolvency
proceeding or appellate proceeding) related to or arising out of this Agreement
or the Loans or Letters of Credit (including any refusal by the Issuing Lender
to honor a demand for payment under a Letter of Credit if the documents
presented in connection with such demand do not strictly comply with the terms
of such Letter of Credit) or the use of the proceeds thereof, whether or not any
Indemnified Person is a party thereto (all the foregoing, collectively, the
"Indemnified Liabilities"); provided, however, that the Borrower Parties shall
have no obligation hereunder to any Indemnified Person with respect to
Indemnified Liabilities resulting solely from the gross negligence or willful
misconduct of such Indemnified Person. The agreements in this Section 11.14
shall survive payment of all other Obligations.

        11.15    Telephonic Instruction.    Any agreement of the Administrative
Agent, the Issuing Lender and the Lenders herein to receive certain notices by
telephone is solely for the convenience and at the request of the Borrowers. The
Administrative Agent, the Issuing Lender and the Lenders shall be entitled to
rely on the authority of any Person purporting to be a Person authorized by the
Borrowers to give such notice and the Administrative Agent, the Issuing Lender
and the Lenders shall not have any liability to the Borrowers or other Person on
account of any action taken or not taken by the Administrative Agent, the
Issuing Lender or the Lenders in reliance upon such telephonic notice. The
obligation of the Borrowers to repay the Loans and the LC Disbursements shall
not be affected in any way or to any extent by any failure by the Administrative
Agent, the Issuing Lender and the Lenders to receive written confirmation of any
telephonic notice or the receipt by the Administrative Agent, the Issuing Lender
and the Lenders of a confirmation which is at variance with the terms understood
by the Administrative Agent, the Issuing Lender and the Lenders to be contained
in the telephonic notice.

        11.16    Marshalling; Payments Set Aside.    Neither the Administrative
Agent, the Issuing Lender nor the Lenders shall be under any obligation to
marshal any assets in favor of any of the Borrower Parties or any other Person
or against or in payment of any or all of the Obligations. To the extent that
any of the Borrower Parties makes a payment or payments to the Administrative
Agent, the Issuing Lender or the Lenders, or the Administrative Agent, the
Issuing Lender or the Lenders enforce their Liens or exercise their rights of
set-off, and such payment or payments or the proceeds of such enforcement or
set-off or any part thereof are subsequently invalidated, declared to be
fraudulent or preferential, set aside or required (including pursuant to any
settlement entered into by the Administrative Agent in its discretion) to be
repaid to a trustee, receiver or any other party in connection with any
insolvency proceeding, or otherwise, then (1) to the extent of such recovery the
obligation or part thereof originally intended to be satisfied shall be revived
and continued in full force and effect as if such payment had not been made or
such

51

--------------------------------------------------------------------------------




enforcement or set-off had not occurred, and (2) each Lender and the Issuing
Lender severally agrees to pay to the Administrative Agent upon demand its
ratable share of the total amount so recovered from or repaid by the
Administrative Agent.

        11.17    Set-off.    In addition to any rights and remedies of the
Lenders and the Issuing Lender provided by law, if an Event of Default exists,
each Lender and the Issuing Lender is authorized at any time and from time to
time, without prior notice to the Borrower Parties, any such notice being waived
by the Borrower Parties to the fullest extent permitted by law, to set off and
apply in favor of the Benefited Creditors any and all deposits (general or
special, time or demand, provisional or final) at any time held by, and other
indebtedness at any time owing to, such Lender or Issuing Lender to or for the
credit or the account of the Borrower Parties against any and all Aggregate
Obligations owing to the Benefited Creditors, now or hereafter existing,
irrespective of whether or not the Administrative Agent, the Collateral Agent,
the Issuing Lender or such Lender shall have made demand under this Agreement or
any Loan Document and although such Aggregate Obligations may be contingent or
unmatured. Each Lender and the Issuing Lender agrees promptly to (i) notify the
Borrower Parties, the Administrative Agent and the Collateral Agent after any
such set-off and application made by such Lender or Issuing Lender; provided,
however, that the failure to give such notice shall not affect the validity of
such set-off and application, and (ii) pay such amounts that are set-off to the
Collateral Agent for the ratable benefit of the Benefited Creditors.

        11.18    Severability.    The illegality or unenforceability of any
provision of this Agreement or any other Loan Document or any instrument or
agreement required hereunder or thereunder shall not in any way affect or impair
the legality or enforceability of the remaining provisions hereof or thereof.

        11.19    No Third Parties Benefited.    This Agreement and the other
Loan Documents are made and entered into for the sole protection and legal
benefit of the Borrower Parties, the Lenders, the Issuing Lender and the
Administrative Agent, and their permitted successors and assigns, and no other
Person shall be a direct or indirect legal beneficiary of, or have any direct or
indirect cause of action or claim in connection with, this Agreement or any of
the other Loan Documents.

        11.20    Time.    Time is of the essence as to each term or provision of
this Agreement and each of the other Loan Documents.

[Signature Pages Follow]

52

--------------------------------------------------------------------------------

        IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be
executed as of the day and year first above written.

BORROWERS:                     THE MACERICH PARTNERSHIP, L.P.,
a Delaware limited partnership
 
 
By:
 
The Macerich Company,
a Maryland corporation,
Its general partner
 
 
 
 
By:
 
             

--------------------------------------------------------------------------------

            Name:   Richard A. Bayer             Title:   Executive Vice
President, Secretary and General Counsel


 
 
MACERICH GALAHAD GP CORP.,
a Delaware corporation
 
 
By:
 
         

--------------------------------------------------------------------------------

        Name:   Richard A. Bayer         Title:   Executive Vice President,
Secretary and General Counsel

    MACERICH GALAHAD LP,
a Delaware limited partnership
 
 
By:
 
Macerich Galahad GP Corp.,
a Delaware corporation,
Its general partner
 
 
 
 
By:
 
             

--------------------------------------------------------------------------------

            Name:   Richard A. Bayer             Title:   Executive Vice
President, Secretary and General Counsel

S-1

--------------------------------------------------------------------------------

    MACERICH WRLP CORP.,
a Delaware corporation
 
 
By:
 
         

--------------------------------------------------------------------------------

        Name:   Richard A. Bayer         Title:   Executive Vice President,
Secretary and General Counsel


 
 
MACERICH WRLP LLC,
a Delaware limited liability company
 
 
 
 
By:
 
The Macerich Partnership, L.P.,
a Delaware limited partnership,
Its sole member
 
 
 
 
By:
 
The Macerich Company,
a Maryland corporation,
Its general partner
 
 
 
 
 
 
By:
 


--------------------------------------------------------------------------------

                Name:   Richard A. Bayer                 Title:   Executive Vice
President, Secretary and General Counsel


 
 
MACERICH TWC II CORP.,
a Delaware corporation
 
 
By:
 
         

--------------------------------------------------------------------------------

        Name:   Richard A. Bayer         Title:   Executive Vice President,
Secretary and General Counsel

S-2

--------------------------------------------------------------------------------

    MACERICH TWC II LLC,
a Delaware limited liability company    
 
 
By:
 
The Macerich Partnership, L.P.,
a Delaware limited partnership,
Its sole member
 
 
 
 
By:
 
The Macerich Company,
a Maryland corporation,
Its general partner
 
 
 
 
 
 
By:
 


--------------------------------------------------------------------------------

                Name:   Richard A. Bayer                 Title:   Executive Vice
President, Secretary and General Counsel


GUARANTORS:
 
 
 
 
 
      THE MACERICH COMPANY,
a Maryland corporation
 
 
By:
 
         

--------------------------------------------------------------------------------

        Name:   Richard A. Bayer         Title:   Executive Vice President,
Secretary and General Counsel


 
 
MACERICH BRISTOL ASSOCIATES,
a California general partnership
 
 
By:
 
The Macerich Company,
a Maryland corporation,
Its general partner
 
 
 
 
By:
 
             

--------------------------------------------------------------------------------

            Name:   Richard A. Bayer             Title:   Executive Vice
President, Secretary and General Counsel

S-3

--------------------------------------------------------------------------------

    MACERICH GREAT FALLS LIMITED PARTNERSHIP,
a California limited partnership
 
 
By:
 
Macerich Great Falls GP Corp.,
a Delaware corporation,
Its general partner
 
 
 
 
By:
 
             

--------------------------------------------------------------------------------

            Name:
Title:   Richard A. Bayer
Executive Vice President,
Secretary and General
Counsel
 
 
MACERICH OKLAHOMA LIMITED PARTNERSHIP,
a California limited partnership
 
 
By:
 
Macerich Oklahoma GP Corp.,
a Delaware corporation,
Its general partner
 
 
 
 
By:
 
             

--------------------------------------------------------------------------------

            Name:   Richard A. Bayer             Title:   Executive Vice
President, Secretary and General Counsel


 
 
MACERICH WESTSIDE ADJACENT LIMITED PARTNERSHIP,
a California limited partnership
 
 
By:
 
Macerich Westside Adjacent GP Corp.,
a Delaware corporation,
Its general partner
 
 
 
 
By:
 
 
 
             

--------------------------------------------------------------------------------

            Name:
Title:   Richard A. Bayer
Executive Vice President,
Secretary and General Counsel

S-4

--------------------------------------------------------------------------------

    MACERICH SASSAFRAS LIMITED PARTNERSHIP,
a California limited partnership
 
 
By:
 
Macerich Sassafras GP Corp.,
a Delaware corporation,
Its general partner
 
 
 
 
By:
 
             

--------------------------------------------------------------------------------

            Name:   Richard A. Bayer             Title:   Executive Vice
President, Secretary and General Counsel
 
 
NORTHGATE MALL ASSOCIATES,
a California general partnership
 
 
By:
 
The Macerich Company,
a Maryland corporation,
Its general partner
 
 
 
 
By:
 
             

--------------------------------------------------------------------------------

            Name:   Richard A. Bayer             Title:   Executive Vice
President, Secretary and General Counsel

S-5

--------------------------------------------------------------------------------


LENDERS AND AGENTS:
 
 
 
      DEUTSCHE BANK TRUST COMPANY AMERICAS,
as Administrative Agent, Collateral Agent, Issuing Lender and a Lender
 
 
By:
 
         

--------------------------------------------------------------------------------

    Name:            

--------------------------------------------------------------------------------

    Title:            

--------------------------------------------------------------------------------

S-6

--------------------------------------------------------------------------------


 
 
JP MORGAN SECURITIES, INC.
 
 
By:
 
         

--------------------------------------------------------------------------------

    Name:            

--------------------------------------------------------------------------------

    Title:            

--------------------------------------------------------------------------------

S-7

--------------------------------------------------------------------------------


 
 
DRESDNER BANK AG, NEW YORK and GRAND CAYMAN BRANCHES
 
 
By:
 
         

--------------------------------------------------------------------------------

    Name:            

--------------------------------------------------------------------------------

    Title:            

--------------------------------------------------------------------------------


 
 
By:
 
         

--------------------------------------------------------------------------------

    Name:            

--------------------------------------------------------------------------------

    Title:            

--------------------------------------------------------------------------------

S-8

--------------------------------------------------------------------------------


 
 
ING CAPITAL LLC, a Delaware limited liability company
 
 
By:
 
         

--------------------------------------------------------------------------------

    Name:            

--------------------------------------------------------------------------------

    Title:            

--------------------------------------------------------------------------------

S-9

--------------------------------------------------------------------------------


 
 
FLEET NATIONAL BANK,
a national banking association
 
 
By:
 
         

--------------------------------------------------------------------------------

    Name:            

--------------------------------------------------------------------------------

    Title:            

--------------------------------------------------------------------------------

S-10

--------------------------------------------------------------------------------


 
 
COMMERZBANK AG, NEW YORK and GRAND CAYMAN BRANCHES
 
 
By:
 
         

--------------------------------------------------------------------------------

    Name:            

--------------------------------------------------------------------------------

    Title:            

--------------------------------------------------------------------------------


 
 
By:
 
         

--------------------------------------------------------------------------------

    Name:            

--------------------------------------------------------------------------------

    Title:            

--------------------------------------------------------------------------------

S-11

--------------------------------------------------------------------------------


 
 
BANK ONE, NA
 
 
By:
 
         

--------------------------------------------------------------------------------

    Name:            

--------------------------------------------------------------------------------

    Title:            

--------------------------------------------------------------------------------

S-12

--------------------------------------------------------------------------------


 
 
CREDIT LYONNAIS NEW YORK BRANCH
 
 
By:
 
         

--------------------------------------------------------------------------------

    Name:            

--------------------------------------------------------------------------------

    Title:            

--------------------------------------------------------------------------------

S-13

--------------------------------------------------------------------------------


 
 
U.S. BANK NATIONAL ASSOCIATION,
a national banking association, as Co-Agent
 
 
By:
 
         

--------------------------------------------------------------------------------

    Name:            

--------------------------------------------------------------------------------

    Title:            

--------------------------------------------------------------------------------

S-14

--------------------------------------------------------------------------------


 
 
WELLS FARGO BANK, NATIO NAL ASSOCIATION
 
 
By:
 
         

--------------------------------------------------------------------------------

    Name:            

--------------------------------------------------------------------------------

    Title:            

--------------------------------------------------------------------------------

S-15

--------------------------------------------------------------------------------




ANNEX I: GLOSSARY


        THIS GLOSSARY is attached to and made a part of that certain Credit
Agreement (the "Credit Agreement") dated as of July 26, 2002 by and among THE
MACERICH PARTNERSHIP, L.P., a limited partnership organized under the laws of
the state of Delaware ("Macerich Partnership"); MACERICH GALAHAD GP CORP., a
Delaware corporation ("Galahad GP"); MACERICH GALAHAD LP, a Delaware limited
partnership ("Galahad LP"); MACERICH WRLP CORP., a Delaware corporation
("Macerich WRLP Corp."); MACERICH WRLP LLC, a Delaware limited liability company
("Macerich WRLP LLC"); MACERICH TWC II CORP., a Delaware corporation ("Macerich
TWC Corp."); MACERICH TWC II LLC, a Delaware limited liability company
("Macerich TWC LLC") (Galahad GP, Galahad LP, Macerich WRLP Corp., Macerich WRLP
LLC, Macerich TWC Corp. and Macerich TWC LLC being referred to herein, jointly
and severally, as "Westcor Borrowers") (Macerich Partnership and Westcor
Borrowers being referred to herein, jointly and severally, as the "Borrowers");
THE MACERICH COMPANY, a Maryland corporation ("MAC"); THE ENTITIES FROM TIME TO
TIME PARTY HERETO AS GUARANTORS; THE LENDERS FROM TIME TO TIME PARTY HERETO
(collectively and severally, the "Lenders"); and DEUTSCHE BANK TRUST COMPANY
AMERICAS, a New York banking corporation, as administrative agent for the
Lenders (in such capacity, the "Administrative Agent") and as Collateral Agent
for the Benefited Creditors. For purposes of the Credit Agreement and the other
Loan Documents, the terms set forth below shall have the following meanings:

        "Act" shall have the meaning given such term in Section 6.13 of the
Credit Agreement.

        "Administrative Agent" shall have the meaning given such term in the
introductory paragraph of the Credit Agreement and shall include any successor
to DBTCA as the initial "Administrative Agent" thereunder.

        "Affiliate" shall mean, as to any Person, any other Person directly or
indirectly controlling, controlled by or under direct or indirect common control
with, such Person. "Control" as used herein means the power to direct the
management and policies of such Person.

        "Affiliate Guaranties" shall mean each of the credit guaranties executed
by each of the Affiliate Guarantors in favor of DBTCA (or a successor Collateral
Agent), in its capacity as Collateral Agent for the benefit of the Benefited
Creditors, as the same may be Modified from time to time.

        "Affiliate Guarantors" shall mean, jointly and severally, MACERICH
BRISTOL ASSOCIATES, a California general partnership, and its successors,
MACERICH GREAT FALLS LIMITED PARTNERSHIP, a California limited partnership, and
its successors, MACERICH OKLAHOMA LIMITED PARTNERSHIP, a California limited
partnership, and its successors, MACERICH WESTSIDE ADJACENT LIMITED PARTNERSHIP,
a California limited partnership, and its successors, MACERICH SASSAFRAS LIMITED
PARTNERSHIP, a California limited partnership, and its successors, NORTHGATE
MALL ASSOCIATES, a California general partnership, and any other guarantors
executing Supplemental Guaranties in accordance with Section 4.1 of the Credit
Agreement.

        "Agents" shall mean the Administrative Agent, the Co-Lead Arrangers, the
Co-Syndication Agents, the Co-Documentation Agents, the Senior Managing Agents,
the Collateral Agent and any other Persons acting in the capacity of an agent
for the Lenders under the Credit Agreement, together with their permitted
successors and assigns.

        "Aggregate Investment Value" shall mean for each permitted Investment
identified in Section 8.5 of the Credit Agreement (and any related Property
referred to in such Section), the greater of (i) the purchase price of such
Investment (and related Property); or (ii) that portion of the Gross Asset Value
represented by the relevant Investment (and related Property) as calculated in
the most recent Measuring Period; provided, however, that all Real Property
Under Construction shall be valued at the

1

--------------------------------------------------------------------------------


out-of-pocket costs incurred by the applicable Borrower Parties or their
Subsidiary Entities in respect of such Real Property Under Construction.

        "Aggregate Obligations" shall mean, collectively, the "Obligations"
under, and as such term is defined in, each of the Interim Facility Credit
Agreement, the Term Loan Credit Agreement and the Credit Agreement.

        "Applicable Base Rate" shall mean the floating rate per annum equal to
the daily average Base Rate in effect during the applicable calculation period
plus one percent (1.00%).

        "Applicable LIBO Rate" shall mean, with respect to any LIBO Rate Loan
for the Interest Period applicable to such LIBO Rate Loan, the per annum rate
equal to the Reserve Adjusted LIBO Rate plus the percentage (per annum) set
forth below which corresponds to the applicable ratio of Total Liabilities to
Gross Asset Value (expressed as a percentage) as measured at the end of each
Fiscal Quarter:

Ratio of Total Liabilities
to Gross Asset Value


--------------------------------------------------------------------------------

  LIBO Spread

--------------------------------------------------------------------------------

  Less than 50%   1.75 % Greater than or equal to 50% but less than 55%   2.00 %
Greater than or equal to 55% but less than 60%   2.50 % Greater than or equal to
60% but less than 65%   2.75 % Greater than or equal to 65%   3.00 %

        Notwithstanding the foregoing, if the Compliance Certificate is not
delivered pursuant to the Credit Agreement for purposes of calculating the ratio
of Total Liabilities to Gross Asset Value (or if such calculation cannot be made
for any other reason), then the "LIBO Spread" above shall be 3.00%. Any change
in the Applicable LIBO Rate resulting from a change in the ratio of Total
Liabilities to Gross Asset Value shall not take effect until the fifth Business
Day after the Compliance Certificate with respect to a Fiscal Quarter is (or is
required to be) delivered.

        "Applicable Percentage" shall mean, with respect to any Lender, the
percentage of the total Commitments represented by such Lender's Commitment. If
the Commitments have terminated or expired, the Applicable Percentages shall be
determined based upon the Commitments most recently in effect, giving effect to
any assignments in accordance with Section 11.8.

        "Applicable Unused Line Fee Percentage" means, for any day, with respect
to the unused line fee payable under Section 2.11 of the Credit Agreement, the
applicable rate per annum set forth below under the caption "Unused Line Fee
Rate" based upon the average daily Usage Percentage during the immediately
preceding month or shorter period if calculated on the Commitment Termination
Date:

Usage Percentage

--------------------------------------------------------------------------------

  Unused Line Fee Rate

--------------------------------------------------------------------------------

Less than 33%   0.35% 33% up to 66%   0.25% 66% up to but not including 100%  
0.15%

        "Assignee" shall have the meaning given such term in Section 11.8 of the
Credit Agreement.

        "Assignment and Acceptance Agreement" shall mean an agreement in the
form of that attached to the Credit Agreement as Exhibit E.

        "Availability Period" shall mean the period from and including the
Closing Date to but excluding the earlier of the Commitment Termination Date and
the date of termination of the Commitments.

        "Base Rate" shall mean on any day the higher of: (a) the Prime Rate in
effect on such day, and (b) the sum of the Federal Funds Rate in effect on such
day plus one half of one percent (0.50%).

2

--------------------------------------------------------------------------------


        "Base Rate Borrowing", when used in reference to any Borrowing, refers
to whether the Loans comprising such Borrowing are bearing interest at a rate
determined by reference to the Applicable Base Rate.

        "Base Rate Loan", when used in reference to any Loan, refers to whether
the Loans comprising such Borrowing are bearing interest at a rate determined by
reference to the Applicable Base Rate.

        "Benefited Creditors" shall mean, collectively, each of the "Lenders"
from time to time under, and as such term is defined in each of, the Term Loan
Credit Agreement, the Interim Facility Credit Agreement and the Credit
Agreement, and the Issuing Lender.

        "Book Value" shall mean the book value of such asset or property,
including related Indebtedness.

        "Borrower Parties" shall mean, jointly and severally, each of the
Borrowers and the Guarantors.

        "Borrowers" shall mean, jointly and severally, the Macerich Partnership
and the Westcor Borrowers.

        "Borrowing" shall mean (a) all Base Rate Loans made, converted or
continued on the same date, or (b) all LIBO Rate Loans of the same Interest
Period. For purposes hereof, the date of a Borrowing comprising one or more
Loans that have been converted or continued shall be the effective date of the
most recent conversion or continuation of such Loan or Loans.

        "Borrowing Request" shall mean a request by the Borrowers for a
Borrowing in accordance with Section 1.3 of the Credit Agreement.

        "Broadway Plaza Property" shall mean Real Property and improvements
located at 1275 Broadway Plaza, Walnut Creek, CA 94596, commonly referred to as
"Broadway Plaza" and owned by Macerich Northwestern Associates, a California
general partnership.

        "Bullet Payment" shall mean any payment of the entire unpaid balance of
any Indebtedness at its final maturity other than the final payment with respect
to a loan that is fully amortized over its term.

        "Business Day" shall mean any day other than a Saturday, a Sunday or a
day on which banks in Los Angeles, California or New York, New York are
authorized or obligated to close their regular banking business; provided that
the term "Business Day" as used with respect to the Letter of Credit provisions
of the Credit Agreement (including, without limitation, Section 1.4 of the
Credit Agreement) shall be defined as otherwise set forth above but shall not
include the reference to "Los Angeles, California"; provided, further, when the
term "Business Day" is used in connection with a LIBO Rate Loan or LIBO Rate
Borrowing (including the definition of "Interest Period" as it relates to LIBO
Rate Loans), the term "Business Day" shall also exclude any day on which
commercial banks in London, England and Frankfurt, Germany are not open for
domestic and international business.

        "Capitalized Lease" of a Person means any lease of property by such
Person as lessee which would be capitalized on a balance sheet of such Person
prepared in accordance with GAAP.

        "Capitalized Lease Obligations" of a Person means the amount of the
obligations of such Person under Capitalized Leases which would be shown as a
liability on a balance sheet of such Person prepared in accordance with GAAP.

        "Capitalized Loan Fees" shall mean, with respect to the Macerich
Entities, and with respect to any period, any upfront, closing or similar fees
paid by such Person in connection with the incurrence or refinancing of
Indebtedness during such period that are capitalized on the balance sheet of
such Person.

        "Capital Stock" means (i) with respect to any Person that is a
corporation, any and all shares, interests, participations or other equivalents
(however designated and whether or not voting) of corporate stock, including,
without limitation, each class or series of common stock and preferred stock

3

--------------------------------------------------------------------------------


of such Person and (ii) with respect to any Person that is not a corporation,
any and all investment units, partnership, membership or other equity interests
of such Person.

        "Cash Equivalents" shall mean, with respect to any Person:
(a) securities issued, guaranteed or insured by the United States of America or
any of its agencies with maturities of not more than one year from the date
acquired; (b) certificates of deposit with maturities of not more than one year
from the date acquired by a United States federal or state chartered commercial
bank of recognized standing, which has capital and unimpaired surplus in excess
of $500,000,000 and which bank or its holding company has a short-term
commercial paper rating of at least A-2 or the equivalent by S&P or at least P-2
or equivalent by Moody's; (c) reverse repurchase agreements with terms of not
more than seven days from the date acquired, for securities of the type
described in clause (a) above and entered into only with commercial banks having
the qualifications described in clause (b) above; (d) commercial paper issued by
any Person incorporated under the laws of the United States of America or any
State thereof and rated at least A-2 or the equivalent thereof by S&P or at
least P-2 or the equivalent thereof of Moody's, in each case with maturities of
not more than one year from the date acquired; and (e) investments in money
market funds registered under the Investment Company Act of 1940, which have net
assets of at least $500,000,000 and at least 85% of whose assets consist of
securities and other obligations of the type described in clauses (a) through
(d) above.

        "Change in Law" shall mean (a) the adoption of any law, rule or
regulation after the date of the Credit Agreement, (b) any change in any law,
rule or regulation or in the interpretation or application thereof by any
Governmental Authority after the date of the Credit Agreement or (c) compliance
by any Lender or the Issuing Lender (or by any lending office of such Lender or
Issuing Lender or by such Lender's or Issuing Lender's holding company, if any)
with any guideline or directive (whether or not having the force of law) of any
Governmental Authority made or issued after the date of the Credit Agreement.

        "Change of Control" shall mean, with respect to MAC, the occurrence of
either of the following: (i) a change in the beneficial ownership within the
meaning of Rule 13d-3 of the Securities and Exchange Commission under the
Securities Exchange Act of 1934 of more than twenty-five percent (25%) of the
Capital Stock of MAC having general voting rights so that such Capital Stock is
held by a Person, or two (2) or more Persons acting in concert, unless the
Administrative Agent and the Required Lenders have approved in advance in
writing the identity of such Person or Persons or (ii) the resignation or
removal from the Board of Directors of fifty percent (50%) or more of the
members of MAC's Board of Directors during any twelve (12) month period for any
reason other than death, disability or voluntary retirement or personal reasons,
unless otherwise approved in advance in writing by the Required Lenders.

        "Closing Certificate" shall mean a certificate in the form of that
attached to the Credit Agreement as Exhibit F.

        "Closing Date" shall mean the date as of which all conditions set forth
in Section 5.1 of the Credit Agreement shall have been satisfied or waived and
the initial Loan(s) shall have been funded.

        "Code" shall mean the Internal Revenue Code of 1986, as amended, and the
rules and regulations promulgated thereunder, as from time to time in effect.

        "Co-Documentation Agents" shall mean Dresdner Bank AG, New York and
Grand Cayman Branches, and Bank One, N.A., in their respective capacities as
co-documentation agents for the credit facility evidenced by the Credit
Agreement, together with their permitted successors and assigns.

        "Co-Lead Arrangers" shall mean Deutsche Bank Securities, Inc. and J.P.
Morgan Securities Inc., in their respective capacities as co-lead arrangers and
joint book runners for the credit facility evidenced by the Credit Agreement,
together with their permitted successors and assigns.

4

--------------------------------------------------------------------------------


        "Collateral Agent" shall mean DBTCA in its capacity as collateral agent
for the benefit of the Benefited Creditors, together with its permitted
successors and assigns.

        "Commencement of Construction" shall mean with respect to any Real
Property or Westcor Real Property, the commencement of material on-site work
(including grading) or the commencement of a work of improvement of such
property.

        "Commitment" shall mean, with respect to each Lender, the commitment, if
any, of such Lender to make Loans and to acquire participations in Letters of
Credit, expressed as an amount representing the maximum aggregate amount that
such Lender's Revolving Credit Exposure could be at any time hereunder, as such
commitment may be (a) reduced from time to time pursuant to Section 1.7 of the
Credit Agreement or (b) reduced or increased from time to time pursuant to
assignments by or to such Lender pursuant to Section 11.8 of the Credit
Agreement. The initial amount of each Lender's Commitment is set forth on
Schedule G-1, or in the Assignment and Acceptance Agreement pursuant to which
such Lender shall have assumed its Commitment, as applicable. The initial
aggregate amount of the Lenders' Commitments is $425,000,000

        "Commitment Termination Date" shall mean initially the Original
Commitment Termination Date; provided that the "Commitment Termination Date"
shall mean the Extended Commitment Termination Date if the Borrowers extend the
Original Commitment Termination Date in accordance with the terms and conditions
of Section 1.7(5) of the Credit Agreement. The Commitment Termination Date shall
be subject to acceleration upon an Event of Default as otherwise provided in the
Credit Agreement.

        "Compliance Certificate" shall mean a certificate in the form of that
attached to the Credit Agreement as Exhibit G.

        "Construction in Process" means, with respect to any Real Property Under
Construction or Westcor Real Property Under Construction, the aggregate amount
of expenditures classified as "construction-in-process" on the balance sheet of
the Consolidated Entities or Westcor, respectively, with respect thereto.

        "Consolidated Entities" means, collectively, (i) the Borrower Parties,
(ii) MAC's Subsidiaries; and (iii) any other Person the accounts of which are
consolidated with those of MAC in the consolidated financial statements of MAC
in accordance with GAAP.

        "Contact Office" shall mean the office of DBTCA located at Deutsche Bank
Trust Company Americas, 90 Hudson Street Mail Stop: JCY05-0511 Jersey City, NJ
07302 Attn: Joseph Adamo, or such other offices in New York, New York as the
Administrative Agent may notify the Borrowers, the Lenders and the Issuing
Lender from time to time in writing.

        "Contingent Obligation" as to any Person shall mean, without
duplication, (i) any contingent obligation of such Person required to be shown
on such Person's balance sheet in accordance with GAAP, and (ii) any obligation
required to be disclosed in the footnotes to such Person's financial statements
in accordance with GAAP, guaranteeing partially or in whole any non-recourse
Indebtedness, lease, dividend or other obligation, exclusive of contractual
indemnities (including, without limitation, any indemnity or price-adjustment
provision relating to the purchase or sale of securities or other assets), of
such Person or of any other Person. The amount of any Contingent Obligation
described in clause (ii) shall be deemed to be (a) with respect to a guaranty of
interest or interest and principal, or operating income guaranty, the sum of all
payments required to be made thereunder (which in the case of an operating
income guaranty shall be deemed to be equal to the debt service for the note
secured thereby), calculated at the interest rate applicable to such
Indebtedness, through (1) in the case of an interest or interest and principal
guaranty, the stated date of maturity of the obligation (and commencing on the
date interest could first be payable thereunder), or (2) in the case of an
operating income guaranty, the date through which such guaranty will remain in
effect, and (b) with respect to all guarantees not covered by the preceding
clause (a) an amount equal to the

5

--------------------------------------------------------------------------------


stated or determinable amount of the primary obligation in respect of which such
guaranty is made or, if not stated or determinable, the maximum reasonably
anticipated liability in respect thereof (assuming such Person is required to
perform thereunder) as recorded on the balance sheet and on the footnotes to the
most recent financial statements of the applicable Person required to be
delivered pursuant hereto. Notwithstanding anything contained herein to the
contrary, guarantees of completion and non-recourse carve outs in secured loans
shall not be deemed to be Contingent Obligations unless and until a claim for
payment has been made thereunder, at which time any such guaranty of completion
shall be deemed to be a Contingent Obligation in an amount equal to any such
claim. Subject to the preceding sentence, (i) in the case of a joint and several
guaranty given by such Person and another Person (but only to the extent such
guaranty is recourse, directly or indirectly to the applicable Borrower Party or
their respective Subsidiaries), the amount of the guaranty shall be deemed to be
100% thereof unless and only to the extent that (X) such other Person has
delivered cash or Cash Equivalents to secure all or any part of such Person's
guaranteed obligations or (Y) such other Person holds an Investment Grade Credit
Rating from either Moody's or S&P, and (ii) in the case of a guaranty (whether
or not joint and several) of an obligation otherwise constituting Indebtedness
of such Person, the amount of such guaranty shall be deemed to be only that
amount in excess of the amount of the obligation constituting Indebtedness of
such Person. Notwithstanding anything contained herein to the contrary,
"Contingent Obligations" shall not be deemed to include guarantees of loan
commitments or of construction loans to the extent the same have not been drawn.

        "Contractual Obligation" as to any Person shall mean any provision of
any security issued by such Person or of any agreement, instrument or
undertaking to which such Person is a party or by which it or any of its
property is bound.

        "Convertible Debentures" shall mean those 71/4% Convertible Subordinated
Debentures Due 2002 issued by MAC, as more fully described in the Offering
Circular dated June 27, 1997.

        "Co-Syndication Agents" shall mean JP Morgan Chase Bank and Wells Fargo
Bank, National Association, in their respective capacities as co-syndication
agents for the credit facility evidenced by the Credit Agreement, together with
their permitted successors and assigns.

        "Credit Agreement" shall mean the Credit Agreement defined in the
introductory paragraph of this Glossary, as the same may be Modified, extended
or replaced from time to time.

        "DBTCA" shall mean Deutsche Bank Trust Company Americas.

        "Depreciation and Amortization Expense" shall mean (without
duplication), for any period, the sum for such period of (i) total depreciation
and amortization expense, whether paid or accrued, of the Consolidated Entities,
plus (ii) any Consolidated Entity's pro rata share of depreciation and
amortization expenses of Joint Ventures. For purposes of this definition, MAC's
pro rata share of depreciation and amortization expense of any Joint Venture
shall be deemed equal to the product of (i) the depreciation and amortization
expense of such Joint Venture, multiplied by (ii) the percentage of the total
outstanding Capital Stock of such Person held by any Consolidated Entity,
expressed as a decimal.

        "Designated Environmental Properties" shall have the meaning given such
term in Section 6.15 of the Credit Agreement.

        "Disposition" shall mean the sale, conveyance, pledge, hypothecation,
ground lease, encumbrance, creation of a security interest with respect to, or
other transfer, whether voluntary or involuntary, direct or indirect, of any
legal or beneficial interest in a Property, including any sale, conveyance,
pledge, hypothecation, ground lease, encumbrance, creation of a security
interest with respect to, or other transfer, at any tier, of any ownership
interest in any Macerich Entity; provided, however, that Disposition shall not
include any Permitted Encumbrances; provided further that such exclusion of
Permitted Encumbrances shall not apply to the Dispositions described in Sections
8.4(1), 8.4(2), and

6

--------------------------------------------------------------------------------


8.4(3) of the Credit Agreement. "Disposition" shall not include the sale or
ground lease of any ancillary building pad site within a Project provided that
the consideration received for such transaction does not exceed $250,000 for any
Project and $3,000,000 in the aggregate for all Projects.

        "Disqualified Capital Stock" shall mean with respect to any Person any
Capital Stock of such Person (other than preferred stock of MAC issued and
outstanding on the Closing Date) that by its terms (or by the terms of any
security into which it is convertible or for which it is exchangeable), or
otherwise (including upon the occurrence of any event), is required to be
redeemed or is redeemable for cash at the option of the holder thereof, in whole
or in part (including by operation of a sinking fund), or is exchangeable for
Indebtedness (other than at the option of such Person), in whole or in part, at
any time.

        "Distribution" shall mean with respect to MAC and Macerich Partnership:
(i) any distribution of cash or Cash Equivalent, directly or indirectly, to the
partners or holders of Capital Stock of such Persons, or any other distribution
on or in respect of any partnership, company or equity interests of such
Persons; and (ii) the declaration or payment of any dividend on or in respect of
any shares of any class of Capital Stock of such Persons, other than:
(1) dividends payable solely in shares of common stock by MAC; or (2) the
purchase, redemption, or other retirement of any shares of any class of Capital
Stock of such Persons, directly or indirectly through a Subsidiary of MAC or
otherwise, to the extent such purchase, redemption, or other retirement occurs
in exchange for the issuance of Capital Stock of MAC or Macerich Partnership.

        "EBITDA" shall mean, for the twelve months then most recently ended,
solely with respect to the Consolidated Entities, (i) Net Income, plus (without
duplication) (A) Interest Expense, (B) Tax Expense, and (C) Depreciation and
Amortization Expense, in each case for such period.

        "Eligible Assignee" shall mean any of the following:

        (a)  A commercial bank organized under the laws of the United States, or
any state thereof, and having a combined capital and surplus of at least
$100,000,000;

        (b)  A commercial bank organized under the laws of any other country
which is a member of the Organization for Economic Cooperation and Development
(the "OECD"), or a political subdivision of any such country, and having a
combined capital and surplus of at least $100,000,000 (provided that such bank
is acting through a branch or agency located in the country in which it is
organized or another country which is also a member of the OECD);

        (c)  A Person that is engaged in the business of commercial banking and
that is: (1) an Affiliate of a Lender or the Issuing Lender, (2) an Affiliate of
a Person of which a Lender or the Issuing Lender is an Affiliate, or (3) a
Person of which a Lender or the Issuing Lender is a Subsidiary;

        (d)  An insurance company, mutual fund or other financial institution
organized under the laws of the United States, any state thereof, any other
country which is a member of the OECD or a political subdivision of any such
country which in vests in bank loans and has a net worth of $500,000,000; and

        (e)  Any fund (other than a mutual fund) which invests in bank loans and
whose assets exceed $100,000,000;

provided, however, that no Person shall be an "Eligible Assignee" unless at the
time of the proposed assignment to such Person: (i) such Person is able to make
its Applicable Percentage of the Commitments in U.S. dollars, and (ii) such
Person is exempt from withholding of tax on interest and is able to deliver the
documents related thereto pursuant to Section 2.10(5) of the Credit Agreement.

7

--------------------------------------------------------------------------------

        "ERISA" shall mean the Employee Retirement Income Security Act of 1974,
as Modified, and the rules and regulations promulgated thereunder as from time
to time in effect.

        "ERISA Affiliate" shall mean any trade or business (whether or not
incorporated) under common control with any Consolidated Entity within the
meaning of Section 414(b) or (c) of the Code (and Sections 414(m) and (o) for
purposes of provisions relating to Section 412 of the Code).

        "ERISA Event" shall mean (a) a Reportable Event with respect to a
Pension Plan or a Multiemployer Plan; (b) a withdrawal by any Consolidated
Entity or any ERISA Affiliate from a Pension Plan subject to Section 4063 of
ERISA during a plan year in which it was a substantial employer (as defined in
Section 4001(a)(2) of ERISA) or a cessation of operations which is treated as
such a withdrawal under Section 4062(e) of ERISA; (c) a complete or partial
withdrawal by any Consolidated Entity or any ERISA Affiliate from a
Multiemployer Plan or notification that a multiemployer is in reorganization;
(d) the filing of a notice of intent to terminate, the treatment of a plan
amendment as a termination under Section 4041 or 4041A of ERISA or the
commencement of proceedings by the PBGC to terminate a Pension Plan or
Multiemployer Plan; (e) a failure by any Consolidated Entity to make required
contributions to a Pension Plan, Multiemployer Plan or other Plan subject to
Section 412 of the Code; (f) an event or condition which might reasonably be
expected to constitute grounds under Section 4042 of ERISA for the termination
of, or the appointment of a trustee to administer, any Pension Plan or
Multiemployer Plan; (g) the imposition of any liability under Title IV of ERISA,
other than PBGC premiums due but not delinquent under Section 4007 of ERISA,
upon any Consolidated Entity or any ERISA Affiliate; or (h) an application for a
funding waiver or an extension of any amortization period pursuant to
Section 412 of the Code with respect to any Plan.

        "Eurodollar Business Day" shall mean a Business Day on which commercial
banks in London, England and Frankfurt, Germany are open for domestic and
international business.

        "Event of Default" shall have the meaning given such term in Section 9
of the Credit Agreement.

        "Evidence of No Withholding" shall have the meaning given such term in
Section 2.10(5) of the Credit Agreement.

        "Excluded Taxes" shall mean, with respect to the Administrative Agent,
the Issuing Lender, any Lender, or any other recipient of any payment to be made
by or on account of any obligation of the Borrowers hereunder, (a) income or
franchise taxes imposed on (or measured by) its net income by the United States
of America, or by any state, locality or foreign jurisdiction under the laws of
which such recipient is organized or in which it maintains an office or
permanent establishment, (b) any branch profits taxes imposed by the United
States of America or any similar tax imposed by any other jurisdiction in which
the Borrowers are located and (c) in the case of a Foreign Lender, any
withholding tax that is imposed on amounts payable to such Foreign Lender at the
time such Foreign Lender becomes a party to the Credit Agreement or is
attributable to such Foreign Lender's failure to comply with Section 2.10(5) of
the Credit Agreement; provided, however, Excluded Taxes shall not include any
withholding tax resulting from any inability to comply with Section 2.10(5) of
the Credit Agreement solely by reason of there having occurred a Change in Law.

        "Existing Revolving Credit Facility" shall mean that certain Third
Amended and Restated Credit and Guaranty Agreement dated as of July 30, 2001 (as
amended and modified from time to time) by and among the Macerich Partnership,
MAC, the entities from to time party thereto as guarantors, the banks and other
financial institutions party thereto and Wells Fargo Bank, National Association,
as the agent.

        "Extended Commitment Termination Date" shall have the meaning given such
term in Section 1.7(5) of the Credit Agreement.

        "Extension Fee" shall have the meaning given such term in
Section 1.7(5)(B) of the Credit Agreement.

8

--------------------------------------------------------------------------------


        "Facing Fee" shall have the meaning given such term in
Section 2.11(2)(B) of the Credit Agreement.

        "Federal Funds Rate" shall mean for any day, an interest rate per annum
equal to the weighted average of the rates on overnight Federal funds
transactions with members of the Federal Reserve System arranged by Federal
funds brokers on such day, as published for such day (or, if such day is not a
Business Day, for the immediately preceding Business Day) by the Federal Reserve
Bank of New York, or, if such rate is not so published for any day which is a
Business Day, the average of the quotations at approximately 1:00 p.m. (New York
time) on such day on such transactions received by the Administrative Agent from
three Federal funds brokers of recognized standing selected by the
Administrative Agent in its sole discretion.

        "Fee Letter" shall mean that certain Fee Letter dated as of the date of
the Credit Agreement entered into by the Borrowers and the Administrative Agent.

        "FFO" shall mean net income (loss) (computed in accordance with GAAP)
excluding gains (or losses) from debt restructurings and sales of property, plus
real estate related depreciation and amortization and after adjustments for
unconsolidated partnerships and joint ventures, as set forth in more detail
under the definitions and interpretations thereof promulgated by the National
Association of Real Estate Investment Trusts or its successor as of the Closing
Date.

        "Financing" shall mean any transaction pursuant to which new
Indebtedness is incurred and secured by a Property.

        "Fiscal Quarter" or "fiscal quarter" means any three-month period ending
on March 31, June 30, September 30 or December 31 of any Fiscal Year.

        "Fiscal Year" or "fiscal year" shall mean the 12-month period ending on
December 31 in each year or such other period as MAC may designate and the
Administrative Agent may approve in writing.

        "Fixed Charge Coverage Ratio" shall mean, at any time, the ratio of
(i) EBITDA for the twelve months then most recently ended (except that, with
respect to any Westcor entity that has not achieved Stabilization, EBITDA for
such entity shall be calculated for the most recent fiscal quarter and
annualized), to (ii) Fixed Charges for such period (except that, with respect to
any Westcor entity that has not achieved Stabilization, Fixed Charges for such
entity shall be calculated for the most recent fiscal quarter and annualized).

        "Fixed Charges" shall mean, for any period, solely with respect to the
Consolidated Entities, the sum of the amounts for such period of (i) scheduled
payments of principal of Indebtedness of the Consolidated Entities (other than
any Bullet Payment, including any Bullet Payment under the Interim Facility, and
any scheduled amortization payments under the Interim Facility), (ii) the
Consolidated Entities' pro rata share of scheduled payments of principal of
Indebtedness of Joint Ventures (other than any Bullet Payment) that does not
otherwise constitute Indebtedness of and is not otherwise recourse to the
Consolidated Entities or their assets, (iii) Interest Expense, (iv) payments of
dividends in respect of Disqualified Capital Stock; and (v) to the extent not
otherwise included in Interest Expense, dividends and other distributions paid
during such period by the Borrowers or MAC with respect to preferred stock or
preferred operating units. For purposes of clauses (ii) and (v), the
Consolidated Entities' pro rata share of payments by any Joint Venture shall be
deemed equal to the product of (a) the payments made by such Joint Venture,
multiplied by (b) the percentage of the total outstanding Capital Stock of such
Person held by any Consolidated Entity, expressed as a decimal.

        "Foreign Lender" shall mean any Lender that is organized under the laws
of a jurisdiction other than that in which the Borrowers are located. For
purposes of this definition, the United States of America, each State thereof
and the District of Columbia shall be deemed to constitute a single
jurisdiction.

9

--------------------------------------------------------------------------------


        "GAAP" shall mean generally accepted accounting principles in the United
States of America in effect from time to time; provided that for purposes of
calculating the covenants set forth in Section 8.12 and Section 8.13 of the
Credit Agreement, GAAP shall mean generally accepted accounting principles in
the United States of America in effect as of the Closing Date.

        "Good Faith Contest" means the contest of an item if (1) the item is
diligently contested in good faith, and, if appropriate, by proceedings timely
instituted, (2) adequate reserves are established if required by, and in
accordance with, GAAP with respect to the contested item, (3) during the period
of such contest, the enforcement of any contested item is effectively stayed and
(4) the failure to pay or comply with the contested item during the period of
the contest is not likely to result in a Material Adverse Effect.

        "Governmental Authority" shall mean any nation or government, any state
or other political subdivision thereof, any central bank (or similar monetary or
regulatory authority) thereof, any court or other entity exercising executive,
legislative, judicial, regulatory or administrative functions of or pertaining
to government.

        "Gross Asset Value" shall mean, at any time, solely with respect to the
Consolidated Entities, the sum of (without duplication):

        (i)    for Retail Properties that are Wholly-Owned the sum of, for each
such property, (a) such property's Property NOI for the Measuring Period,
divided by (b) (1) 8.25% (expressed as a decimal), in the case of regional
Retail Properties or (2) 9.50% (expressed as a decimal) in the case of Retail
Properties that are not regional Retail Properties; provided, however that for
purposes of calculating Gross Asset Value for the Westcor Assets, for the first
12 Loan Months, the Gross Asset Value under this subsection (i) shall equal the
Consolidated Entities' allocated acquisition costs with respect to such Westcor
Assets; plus

        (ii)  for Retail Properties that are not Wholly-Owned, the sum of, for
each such property, (a) the Gross Asset Value of each such Retail Property at
such time, as calculated pursuant to the foregoing clause (i), multiplied by
(b) the percentage of the total outstanding Capital Stock held by Consolidated
Entities in the owner of the subject Retail Property, expressed as a decimal;
provided, however that for purposes of calculating Gross Asset Value for the
Westcor Assets, for the first 12 Loan Months, the Gross Asset Value under this
subsection (ii) shall equal the Consolidated Entities' allocated acquisition
costs with respect to such Westcor Assets; provided, further, notwithstanding
anything to the contrary in this definition, so long as 100% of the Indebtedness
and other liabilities of the owner of the Broadway Plaza Property reflected in
the financial statements of such owner or disclosed in the notes thereto (to the
extent the same would constitute a Contingent Obligation) is counted in the
calculation of Total Liabilities pursuant to subsection (ii) of the definition
of "Total Liabilities", the Broadway Plaza Property, and the cash and Cash
Equivalents and "Other GAV Assets" (as defined below) with respect thereto,
shall be deemed to be Wholly-Owned and the Gross Asset Value with respect to the
Broadway Plaza Property shall be calculated in accordance with clause (i) of
this definition; plus

        (iii)  all cash and Cash Equivalents (other than, in either case,
Restricted Cash) held by the Consolidated Entity at such time, and, in the case
of cash and Cash Equivalents not Wholly-Owned, multiplied by a percentage
(expressed as a decimal) equal to the percentage of the total outstanding
Capital Stock held by the Consolidated Entity holding title to such cash and
Cash Equivalents; plus

10

--------------------------------------------------------------------------------




        (iv)  all Mortgage Loans acquired for the purpose of acquiring the
underlying real property, valued by the book value of each such Mortgage Loan
when measured; plus

        (v)  (a) 100% of the Book Value of Construction-in-Process with respect
to Retail Properties that are Wholly-Owned and (b) the product of (1) 100% of
the Book Value of Construction-in-Process with respect to Retail Properties
Under Construction that are not Wholly-Owned multiplied by (2) a percentage
(expressed as a decimal) equal to the percentage of the total outstanding
Capital Stock held by the Consolidated Entity holding title to such Retail
Properties Under Construction; plus

        (vi)  to the extent not otherwise included in the foregoing clauses,
(a) the book value of tenant receivables, deferred charges and other assets with
respect to Real Properties that are Wholly-Owned and (b) the product of (1) the
book value of tenant receivables, deferred charges and other assets with respect
to Real Properties that are not Wholly-Owned multiplied by (2) a percentage
(expressed as a decimal) equal to the percentage of the total outstanding
Capital Stock held by a Consolidated Entity holding title to such Retail
Property (collectively, "Other GAV Assets"), provided that the aggregate value
of Other GAV Assets shall not exceed five percent (5%) of the aggregate Gross
Asset Value of all the assets of the Consolidated Entities; plus

        (vii) the Book Value of land and other Properties not constituting
Retail Properties;

provided, however, that the determination of Gross Asset Value for any period
shall not include any Retail Property (or any Property NOI relating to any
Retail Property) that has been sold or otherwise disposed of at any time prior
to or during such period.

        "Gross Leasable Area" shall mean the total leasable square footage of
buildings situated on Real Properties, excluding the square footage of any
department stores.

        "Guarantors" shall mean, jointly and severally (i) any Initial Guarantor
and (ii) any Supplemental Guarantor.

        "Guaranty" shall mean any unconditional guaranty executed by any Person
in favor of DBTCA (or a successor) in its capacity as Collateral Agent for the
Benefited Creditors pursuant to the terms of the Credit Agreement, in a form
approved by the Administrative Agent and the Collateral Agent. "Guaranty" shall
include all Affiliate Guaranties and the REIT Guaranty.

        "Hazardous Materials" shall mean any flammable materials, explosives,
radioactive materials, hazardous wastes, toxic substances or related materials,
including, without limitation, any substances defined as or included in the
definitions of "hazardous substances," "hazardous wastes," "hazardous
materials," or "toxic substances" under any applicable federal, state, or local
laws or regulations.

        "Hazardous Materials Claims" shall mean any enforcement, cleanup,
removal or other governmental or regulatory action or order with respect to the
Property, pursuant to any Hazardous Materials Laws, and/or any claim asserted in
writing by any third party relating to damage, contribution, cost recovery
compensation, loss or injury resulting from any Hazardous Materials.

        "Hazardous Materials Laws" shall mean any applicable federal, state or
local laws, ordinances or regulations relating to Hazardous Materials.

        "Hedging Obligations" of a Person means any and all obligations of such
Person or any of its Subsidiaries, whether absolute or contingent and howsoever
and whenever created, arising, evidenced or acquired (including all renewals,
extensions and modifications thereof and substitutions therefor), under (a) any
and all agreements, devices or arrangements designed to protect at least one of
the parties thereto from the fluctuations of interest rates, commodity prices,
exchange rates or forward rates applicable to such party's assets, liabilities
or exchange transactions, including, but not limited to,

11

--------------------------------------------------------------------------------


dollar-denominated or cross-currency interest rate exchange agreements, forward
currency exchange agreements, interest rate cap or collar protection agreements,
forward rate currency or interest rate options, puts and warrants, and (b) any
and all cancellations, buy backs, reversals, terminations or assignments of any
of the foregoing.

        "Indebtedness" of any Person shall mean without duplication, (a) all
liabilities and obligations of such Person, whether consolidated or representing
the proportionate interest in any other Person, (i) in respect of borrowed money
(whether or not the recourse of the lender is to the whole of the assets of such
Person or only to a portion thereof, and including construction loans),
(ii) evidenced by bonds, notes, debentures or similar instruments,
(iii) representing the balance deferred and unpaid of the purchase price of any
property or services, except those incurred in the ordinary course of its
business that would constitute a trade payable to trade creditors (but
specifically excluding from such exception the deferred purchase price of real
property), (iv) evidenced by bankers' acceptances, (v) consisting of
obligations, whether or not assumed, secured by Liens or payable out of the
proceeds or production from property now or hereafter owned or acquired by such
Person (in an amount equal to the lesser of the obligation so secured and the
fair market value of such property), (vi) consisting of Capitalized Lease
Obligations (including any Capitalized Leases entered into as a part of a
sale/leaseback transaction), (vii) consisting of liabilities and obligations
under any receivable sales transactions, (viii) consisting of a letter of credit
or a reimbursement obligation of such Person with respect to any letter of
credit, or (ix) consisting of Net Hedging Obligations; or (b) all Contingent
Obligations and liabilities and obligations of others of the kind described in
the preceding clause (a) that such Person has guaranteed or that is otherwise
its legal liability and all obligations to purchase, redeem or acquire for cash
or non-cash consideration any Capital Stock or other equity interests and
(c) obligations of such Person to purchase for cash or non-cash consideration
Securities or other property arising out of or in connection with the sale of
the same or substantially similar securities or property. For the avoidance of
doubt, Indebtedness of any water, sewer, or other improvement district that is
payable from assessments or taxes on property located within such district shall
not be deemed to be Indebtedness of any Person owning property located within
such district; provided that such Person has not otherwise obligated itself in
respect of the repayment of such Indebtedness.

        "Indemnified Liabilities" shall have the meaning given such term in
Section 11.14 of the Credit Agreement.

        "Indemnified Person" shall have the meaning given such term in
Section 11.14 of the Credit Agreement.

        "Indemnified Taxes" means Taxes other than Excluded Taxes.

        "Initial Guarantors" shall mean, jointly and severally, MAC and the
Affiliate Guarantors who enter into Guaranties on or as of the Closing Date.

        "Initial Financial Statements" shall have the meaning given such term in
Section 6.1 of the Credit Agreement.

        "Intangible Assets" shall mean (i) all unamortized debt discount and
expense, unamortized deferred charges, goodwill and other intangible assets and
(ii) all write-ups (other than write-ups resulting from foreign currency
translations and write-ups of assets of a going concern business made within
twelve months after the acquisition of such business) subsequent to December 31,
1994, in the book value of any asset owned by the Consolidated Entities.

        "Interest Coverage Ratio" shall mean, at any time, the ratio of
(i) EBITDA for the twelve months then most recently ended (except that, with
respect to any Westcor entity that has not achieved Stabilization, EBITDA for
such entity shall be calculated for the most recent fiscal quarter and
annualized), to (ii) Interest Expense for such period (except that with respect
to Interest Expense of

12

--------------------------------------------------------------------------------


any Westcor entity that has not achieved Stabilization, Westcor Interest Expense
for such entity shall be calculated for the most recent fiscal quarter and
annualized).

        "Interest Expense" shall mean, for any period, solely with respect to
the Consolidated Entities, the sum (without duplication) for such period of:
(i) total interest expense, whether paid or accrued, of the Consolidated
Entities, including fees payable in connection with the Credit Agreement,
charges in respect of letters of credit and the portion of any Capitalized Lease
Obligations allocable to interest expense, including the Consolidated Entities'
share of interest expenses in Joint Ventures but excluding amortization or
write-off of debt discount and expense (except as provided in clause (ii)
below), (ii) amortization of costs related to interest rate protection contracts
and rate buydowns (other than the costs associated with the interest rate
buydowns completed in connection with the initial public offering of MAC),
(iii) capitalized interest, provided that capitalized interest may be excluded
from this clause (iii) to the extent (A) such interest is paid or reserved out
of any interest reserve established under a loan facility; or (B) consists of
interest imputed under GAAP in respect of ongoing construction activities, but
only to the extent such interest has not actually been paid, and the amount
thereof does not exceed $10,000,000, (iv) for purposes of determining Interest
Expense as used in the Fixed Charge Coverage Ratio (both numerator and
denominator) only, amortization of Capitalized Loan Fees, (v) to the extent not
included in clauses (i), (ii), (iii) and (iv), any Consolidated Entities' pro
rata share of interest expense and other amounts of the type referred to in such
clauses of the Joint Ventures, and (vi) interest incurred on any liability or
obligation that constitutes a Contingent Obligation of any Consolidated Entity.
For purposes of clause (v), any Consolidated Entities' pro rata share of
interest expense or other amount of any Joint Venture shall be deemed equal to
the product of (a) the interest expense or other relevant amount of such Joint
Venture, multiplied by (b) the percentage of the total outstanding Capital Stock
of such Person held by any Consolidated Entity, expressed as a decimal.

        "Interest Period" shall mean:

        (a)  for any Base Rate Borrowing, the period commencing on the date of
such borrowing and ending on the last day of the calendar month in which made;
provided, that if any Base Rate Borrowing is converted to a LIBO Rate Borrowing,
the applicable Base Rate Interest Period shall end on such date; and

        (b)  for any LIBO Rate Loan, the period commencing on the date of such
Loan and ending on the numerically corresponding day in the calendar month that
is one, two, three or six months thereafter, as specified in the applicable
Borrowing Request or Rate Request;

        provided, that (i) if any Interest Period would end on a day other than
a Business Day, such Interest Period shall be extended to the next succeeding
Business Day unless, in the case of a LIBO Rate Borrowing only, such next
succeeding Business Day would fall in the next calendar month, in which case
such Interest Period shall end on the next preceding Business Day and (ii) any
Interest Period pertaining to a LIBO Rate Borrowing that commences on the last
Business Day of a calendar month (or on a day for which there is no numerically
corresponding day in the last calendar month of such Interest Period) shall end
on the last Business Day of the last calendar month of such Interest Period. For
purposes hereof, the date of a Loan initially shall be the date on which such
Loan is made and thereafter shall be the effective date of the most recent
conversion or continuation of such Loan.

        "Interim Facility Credit Agreement" shall mean that certain credit
agreement evidencing the Interim Facility dated as of the date of the Credit
Agreement, by and among the Borrowers, as borrowers, MAC and the other
guarantors signatory thereto, the lenders signatory thereto and DBTCA, as
administrative agent.

13

--------------------------------------------------------------------------------


        "Interim Facility" shall mean that certain credit facility embodied in
the Interim Facility Credit Agreement, which provides for the funding of a term
loan to Macerich Partnership in the amount of $380,000,000.

        "Investment" shall mean, with respect to any Person, (i) any purchase or
other acquisition by that Person of Securities, or of a beneficial interest in
Securities, issued by any other Person, (ii) any purchase by that Person of a
Property or the assets of a business conducted by another Person, and (iii) any
loan (other than loans to employees), advance (other than deposits with
financial institutions available for withdrawal on demand, prepaid expenses,
accounts receivable, advances to employees and similar items made or incurred in
the ordinary course of business) or capital contribution by that Person to any
other Person, including, without limitation, all Indebtedness to such Person
arising from a sale of property by such Person other than in the ordinary course
of its business. "Investment" shall not include any promissory notes or other
consideration paid to it or by a tenant in connection with Project leasing
activities. The amount of any Investment shall be the original cost of such
Investment, plus the cost of all additions thereto less the amount of any return
of capital or principal to the extent such return is in cash with respect to
such Investment without any adjustments for increases or decreases in value or
write-ups, write-downs or write-offs with respect to such Investment.
Notwithstanding the foregoing, Investments shall not include any Disposition
Promissory Notes.

        "IRS" shall mean the Internal Revenue Service or any entity succeeding
to any of its principal functions under the Code.

        "Issuing Lender" shall mean DBTCA, in its capacity as the issuer of
Letters of Credit hereunder, and its successors in such capacity as provided in
Section 1.4(10) of the Credit Agreement.

        "Joint Venture" shall mean, as to any Person: (i) any corporation fifty
percent (50%) or less of the outstanding securities having ordinary voting power
of which shall at the time be owned or controlled, directly or indirectly, by
such Person or by one or more of its Subsidiaries or by such Person and one or
more of its Subsidiaries, or (ii) any partnership, limited liability company,
association, joint venture or similar business organization fifty percent (50%)
or less of the ownership interests having ordinary voting power of which shall
at the time be so owned or controlled. Notwithstanding the foregoing, a Joint
Venture of MAC shall include each Person, other than a Subsidiary, in which MAC
owns a direct or indirect equity interest. Unless otherwise expressly provided,
all references in the Loan Documents to a "Joint Venture" shall mean a Joint
Venture of MAC.

        "LC Collateral Account" shall have the meaning given such term in
Section 1.4(11) of the Credit Agreement.

        "LC Disbursement" shall mean a payment made by the Issuing Lender
pursuant to a Letter of Credit.

        "LC Exposure" shall mean, at any time, the sum of (a) the aggregate
undrawn amount of all outstanding Letters of Credit at such time plus (b) the
aggregate amount of all LC Disbursements that have not yet been reimbursed by or
on behalf of the Borrowers at such time. The LC Exposure of any Lender at any
time shall be its Applicable Percentage of the total LC Exposure at such time.

        "Lenders" shall mean each of the lenders from time to time party to the
Credit Agreement, including any Assignee permitted pursuant to Section 11.8 of
the Credit Agreement.

        "Letter of Credit" shall mean any standby letter of credit issued
pursuant to the Credit Agreement.

        "Letter of Credit Collateral" shall have the meaning given such term in
Section 1.4(11) of the Credit Agreement.

        "Letter of Credit Fee" shall have the meaning given such term in
Section 2.11(2)(A) of the Credit Agreement.

14

--------------------------------------------------------------------------------


        "Letter of Credit Request" shall have the meaning given such term in
Section 1.4(2) of the Credit Agreement.

        "LIBO Rate" shall mean, with respect to any LIBO Rate Loan for the
Interest Period applicable to such LIBO Rate Loan, the per annum rate for such
Interest Period and for an amount equal to the amount of such LIBO Rate Loan
shown on Dow Jones Telerate Page 3750 (or any equivalent successor page) at
approximately 11:00 (London time) two Eurodollar Business Days prior to the
first day of such Interest Period or if such rate is not quoted, the arithmetic
average as determined by the Administrative Agent of the rates at which deposits
in immediately available U.S. dollars in an amount equal to the amount of such
LIBO Rate Loan having a maturity approximately equal to such Interest Period are
offered to four (4) reference banks to be selected by the Administrative Agent
in the London interbank market, at approximately 11:00 a.m. (London time) two
Eurodollar Business Days prior to the first day of such Interest Period.

        "LIBO Rate Borrowing", when used in reference to any Borrowing, refers
to whether the Loans comprising such Borrowing are bearing interest at a rate
determined by reference to the Applicable LIBO Rate.

        "LIBO Rate Loan", when used in reference to any Loan, refers to whether
the Loans comprising such Borrowing are bearing interest at a rate determined by
reference to the Applicable LIBO Rate.

        "LIBO Reserve Percentage" shall mean with respect to an Interest Period
for a LIBO Rate Loan, the maximum aggregate reserve requirement (including all
basic, supplemental, marginal and other reserves and taking into account any
transitional adjustments) which is imposed under Regulation D on eurocurrency
liabilities.

        "Lien" shall mean any security interest, mortgage, pledge, lien, claim
on property, charge or encumbrance (including any conditional sale or other
title retention agreement), any lease in the nature thereof, and any agreement
to give any security interest.

        "Loans" shall mean the loans made by the Lenders to the Borrowers
pursuant to Section 1.1 of the Credit Agreement.

        "Loan Documents" shall mean the Credit Agreement, the Notes and each of
the following (but only to the extent evidencing, guaranteeing, supporting or
securing the obligations under the foregoing instruments and agreements), the
REIT Guaranty, each of the Affiliate Guaranties, any Guaranty executed by any
other Guarantor, the Pledge Agreements, and each other instrument, certificate
or agreement executed by the Borrowers, MAC or the other Borrower Parties in
connection herewith, as any of the same may be Modified from time to time.

        "Loan Month" shall mean any full calendar month during the term of the
Revolving Credit Facility, with the first Loan Month being August, 2002, which
first Loan Month shall be deemed to include the partial month commencing on the
Closing Date.

        "MAC" shall have the meaning given such term in the preamble to the
Credit Agreement.

        "Macerich Core Entities" shall mean collectively, (i) the Consolidated
Entities, and (ii) any Joint Venture in which any Consolidated Entity is a
general partner or in which any Consolidated Entity owns more than 50% of the
Capital Stock.

        "Macerich Entities" shall mean the Borrower Parties, and all Subsidiary
Entities of the Borrower Parties.

        "Macerich Partnership", "Macerich Galahad GP", "Macerich Galahad LP",
"Macerich WRLP Corp.", "Macerich WRLP LLC", "Macerich TWC Corp.", and "Macerich
TWC LLC" shall each have the meanings given such terms in the preamble to the
Credit Agreement.

15

--------------------------------------------------------------------------------


        "Majority Benefited Creditors" shall mean, at any date, Benefited
Creditors the sum of whose (i) aggregate outstanding portion of the principal
amount of the "Term Loan" (as such term is defined in the Term Loan Credit
Agreement) (ii) aggregate outstanding portion of the principal amount of the
"Interim Loan" (as such term is defined in the Interim Facility Credit
Agreement) and (iii) aggregate Commitments, represents an amount greater than
50% of the sum of the outstanding principal amount of the Term Loan, principal
amount of the Interim Loan, and total Commitments.

        "Management Companies" shall mean Macerich Property Management Company,
a Delaware limited liability company, Macerich Management Company, a California
corporation, Westcor Partners LLC, an Arizona limited liability company, Westcor
Partners of Colorado LLC, a Colorado limited liability company, and includes
their respective successors.

        "Management Contracts" shall mean any contract between any Management
Company, on the one hand, and any other Macerich Entity, on the other hand,
relating to the management of any Macerich Entity or any Joint Venture or any of
the properties of such Person, as the same may be amended from time to time.

        "Margin Stock" shall mean "margin stock" as defined in Regulation U.

        "Master Management Agreements" shall mean Management Contracts between a
Macerich Entity, as owner of a Project, and a Wholly Owned Subsidiary in the
form of Exhibit H attached hereto (or with respect to Westcor Subsidiaries, in
the form that exists as of the Closing Date) with such Modifications to such
form as may be made by the Macerich Entities in their reasonable judgment so
long as such Modifications are fair, reasonable, and no less favorable to the
owner than would be obtained in a comparable arm's-length transaction with a
Person not a Transactional Affiliate.

        "Material Adverse Effect" shall mean with respect to (a) MAC and its
Subsidiaries on a consolidated basis taken as a whole, (b) Macerich Partnership
and its Subsidiaries on a consolidated basis taken as a whole or (c) the Westcor
Borrowers, the Westcor Principal Entities and their respective Subsidiaries
taken as a whole, any of the following (1) a material adverse change in, or a
material adverse effect upon, the operations, business, properties, condition
(financial or otherwise) or prospects of any of such Persons from and after the
Statement Date, (2) a material impairment of the ability of any of such Persons
to otherwise perform under any Loan Document; or (3) a material adverse effect
upon the legality, validity, binding effect or enforceability against any of
such Persons of any Loan Document.

        "Measuring Period" shall mean the period of four consecutive fiscal
quarters ended on the last day of the Fiscal Quarter most recently ended as to
which operating statements with respect to a Real Property have been delivered
to the Lenders.

        "Minority Interest" shall mean all of the partnership units (as defined
under the Macerich Partnership's partnership agreement) of the Macerich
Partnership held by any Person other than MAC.

        "Modifications" shall mean any amendments, supplements, modifications,
renewals, replacements, consolidations, severances, substitutions and extensions
of any document or instrument from time to time; "Modify", "Modified," or
related words shall have meanings correlative thereto.

        "Moody's" shall mean Moody's Investors Service, Inc., or any successor
thereto.

        "Mortgage Loans" shall mean all loans owned or held by any of the
Macerich Entities secured by mortgages or deeds of trust on Retail Properties.

        "Multiemployer Plan" shall mean a "multiemployer plan" (within the
meaning of Section 4001(a)(3) of ERISA) and to which any Consolidated Entity or
any ERISA Affiliate makes, is making, or is obligated to make contributions or,
during the preceding three calendar years, has made, or been obligated to make,
contributions.

16

--------------------------------------------------------------------------------


        "Net Hedging Obligations" shall mean, as of any date of determination,
the excess (if any) of all "unrealized losses" over all "unrealized profits" of
such Person arising from Hedging Obligations as substantiated in writing by the
Borrowers and approved by the Administrative Agent. "Unrealized losses" means
the fair market value of the cost to such Person of replacing such Hedging
Obligation as of the date of determination (assuming the Hedging Obligation were
to be terminated as of that date), and "unrealized profits" means the fair
market value of the gain to such Person of replacing such Hedging Obligation as
of the date of determination (assuming such Hedging Obligation were to be
terminated as of that date).

        "Net Income" shall mean, for any period, the net income (or loss), after
provision for taxes, of the Consolidated Entities determined on a consolidated
basis for such period taken as a single accounting period as determined in
accordance with GAAP, and including the Consolidated Entities' pro rata share of
the net income (or loss) of any Joint Venture for such period, but excluding
(i) any recorded losses and gains and other extraordinary items for such period;
(ii) other non-cash charges and expenses (including non-cash charges resulting
from accounting changes), (iii) any gains or losses arising outside of the
ordinary course of business, and (iv) any charges for minority interests in the
Macerich Partnership held by Unaffiliated Partners. For purposes hereof the
Consolidated Entities' pro rata share of the net income (or loss) of any Joint
Venture shall be deemed equal to the product of (i) the income (or loss) of such
Joint Venture, multiplied by (ii) the percentage of the total outstanding
Capital Stock of such Person held by any Consolidated Entity, expressed as a
decimal.

        "Net Worth" means, at any date, the consolidated stockholders' equity of
the Consolidated Entities, excluding any amounts attributable to Disqualified
Capital Stock.

        "New Borrowing" shall mean any new advance of funds by the Lenders to
the Borrowers constituting either a Base Rate Loan or a LIBO Rate Loan.

        "Non-Defaulting Lender" shall mean each and every Lender, except those
Lenders that have defaulted in their respective obligations under the Credit
Agreement (including, without limitation, the obligations under Section 1.4(5)
and Section 1.5 of the Credit Agreement), as determined by the Administrative
Agent in its sole reasonable discretion.

        "Note" shall mean a promissory note in the form of that attached to the
Credit Agreement as Exhibit I issued by the Borrowers at the request of a Lender
pursuant to Section 1.8(6) of the Credit Agreement.

        "Obligations" shall mean any and all debts, obligations and liabilities
of the Borrowers or the other Borrower Parties to the Administrative Agent, the
Issuing Lender, the other Agents and the Lenders (whether now existing or
hereafter arising, voluntary or involuntary, whether or not jointly owed with
others, direct or indirect, absolute or contingent, liquidated or unliquidated,
and whether or not from time to time decreased or extinguished and later
increased, created or incurred), arising out of or related to the Loan
Documents.

        "Officers' Certificate" shall mean as to any entity, a certificate
executed on behalf of such entity by a Responsible Officer.

        "Organizational Documents" shall mean: (a) for any corporation, the
certificate or articles of incorporation, the bylaws, any certificate of
determination or instrument relating to the rights of preferred shareholders of
such corporation, and all applicable resolutions of the board of directors (or
any committee thereof) of such corporation, (b) for any partnership, the
partnership agreement, any certificate of formation, and any other instrument or
agreement relating to the rights between the partners or pursuant to which such
partnership is formed, (c) for any limited liability company, the operating
agreement, any articles of organization or formation, and any other instrument
or agreement relating to the rights between the members, pertaining to the
manager, or pursuant to which such limited liability company is formed, and
(d) for any trust, the trust agreement and any other instrument

17

--------------------------------------------------------------------------------


or agreement relating to the rights between the trustors, trustees and
beneficiaries, or pursuant to which such trust is formed.

        "Original Commitment Termination Date" shall mean July 26, 2005.

        "Other Taxes" means any and all present or future stamp or documentary
taxes or any other excise or property taxes, charges or similar levies of a
Governmental Authority with respect to any payment made under any Loan Document
or from the execution, delivery or enforcement of any Loan Document.

        "Participant" shall have the meaning given such term in Section 11.8 of
the Credit Agreement.

        "PBGC" shall mean the Pension Benefit Guaranty Corporation or any entity
succeeding to any of its principal functions under ERISA.

        "Pension Plan" shall mean a pension plan (as defined in Section 3(2) of
ERISA) subject to Title IV of ERISA which the Consolidated Entities or any ERISA
Affiliate sponsors, maintains, or to which it makes, is making, or is obligated
to make contributions, or in the case of a multiple employer plan (as described
in Section 4064(a) of ERISA) has made contributions at any time during the
immediately preceding five (5) plan years, but excluding any Multiemployer Plan.

        "Permitted Encumbrances" shall mean any Liens with respect to the assets
of the Borrowers consisting of the following:

        (a)  Liens (other than environmental Liens and Liens in favor of the
PBGC) with respect to the payment of taxes, assessments or governmental charges
in all cases which are not yet due or which are being contested in good faith
and with respect to which adequate reserves or other appropriate provisions are
being maintained in accordance with GAAP;

        (b)  Statutory liens of carriers, warehousemen, mechanics, materialmen,
landlords, repairmen or other like Liens arising by operation of law in the
ordinary course of business for amounts which, if not resolved in favor of the
Borrower Parties, could not result in a Material Adverse Effect;

        (c)  Liens securing the performance of bids, trade contracts (other than
borrowed money), leases, statutory obligations, surety and appeal bonds,
performance bonds and other obligations of a like nature incurred in the
ordinary course of business;

        (d)  Other Liens, incidental to the conduct of the business of the
Borrower Parties, including Liens arising with respect to zoning restrictions,
easements, licenses, reservations, covenants, rights-of-way, easements,
encroachments, building restrictions, minor defects, irregularities in title and
other similar charges or encumbrances on the use of the assets of the Borrower
Parties which do not interfere with the ordinary conduct of the business of the
Borrower Parties and that are not incurred (i) in violation of any terms and
conditions of the Credit Agreement; (ii) in connection with the borrowing of
money or the obtaining of advances or credit, or (iii) in a manner which could
result in a Material Adverse Effect;

        (e)  Liens incurred or deposits made in the ordinary course of business
in connection with worker's compensation, unemployment insurance and other types
of social security;

        (f)    Any attachment or judgment Lien not constituting an Event of
Default;

        (g)  Licenses (with respect to intellectual property and other
property), leases or subleases granted to third parties;

        (h)  any (i) interest or title of a lessor or sublessor under any lease
not prohibited by the Credit Agreement, (ii) Lien or restriction that the
interest or title of such lessor or sublessor may be subject to, or
(iii) subordination of the interest of the lessee or sublessee under such

18

--------------------------------------------------------------------------------




lease to any Lien or restriction referred to in the preceding clause (ii), so
long as the holder of such Lien or restriction agrees to recognize the rights of
such lessee or sublessee under such lease;

        (i)    Liens arising from filing UCC financing statements relating
solely to leases not prohibited by the Credit Agreement;

        (j)    Liens in favor of customs and revenue authorities arising as a
matter of law to secure payment of customs duties in connection with the
importation of goods; and

        (k)  Liens on personal property.

        "Person" shall mean any corporation, natural person, firm, joint
venture, partnership, trust, unincorporated organization, government or any
department or agency of any government.

        "Plan" shall mean an employee benefit plan (as defined in Section 3(3)
of ERISA) which the Consolidated Entities or any ERISA Affiliate sponsors or
maintains or to which the Consolidated Entities or any ERISA Affiliate makes, is
making, or is obligated to make contributions and includes any Pension Plan,
other than a Multiemployer Plan.

        "Pledge Agreements" shall mean, individually or collectively, each of
the Pledge Agreements dated as of even date herewith from the Macerich
Partnership, MAC and the Westcor Borrowers (other than Macerich TWC Corp. and
Macerich TWC LLC), each in substantially the form attached to the Credit
Agreement as Exhibit J, pursuant to which each of the Macerich Partnership, MAC
and the Westcor Borrowers (other than Macerich TWC Corp. and Macerich TWC LLC)
shall pledge to the Collateral Agent, for the ratable benefit of the Benefited
Creditors, all of its direct and indirect ownership interest in the Westcor
Borrowers and Westcor Realty Limited Partnership, as applicable.

        "Potential Default" shall mean an event which but for the lapse of time
or the giving of notice, or both, would constitute an Event of Default.

        "Prime Rate" shall mean the fluctuating per annum rate announced from
time to time by DBTCA or any successor Administrative Agent at its principal
office in New York, New York as its "prime rate". The Prime Rate is a rate set
by DBTCA as one of its base rates and serves as the basis upon which effective
rates of interest are calculated for those loans making reference thereto, and
is evidenced by the recording thereof after its announcement in such internal
publication or publications as DBTCA may designate. The Prime Rate is not tied
to any external index and does not necessarily represent the lowest or best rate
of interest actually charged to any class or category of customers. Each change
in the Prime Rate will be effective on the day the change is announced within
DBTCA.

        "Pro Forma Statements" shall have the meaning given such term in
Section 6.1 of the Credit Agreement.

        "Project" shall mean any shopping center, retail property, office
building, mixed use property or other income producing project owned or
controlled, directly or indirectly by a Macerich Entity. "Project" shall include
the redevelopment, or reconstruction of any existing Project.

        "Property" shall mean, collectively and severally, any and all Real
Property and all personal property owned or occupied by the subject Person.
"Property" shall include all Capital Stock owned by the subject Person in a
Subsidiary Entity.

        "Property Expense" shall mean, for any Retail Property, all operating
expenses relating to such Retail Property, including the following items
(provided, however, that Property Expenses shall not include debt service,
tenant improvement costs, leasing commissions, capital improvements,
Depreciation and Amortization Expenses and any extraordinary items not
considered operating expenses under GAAP): (i) all expenses for the operation of
such Retail Property, including any management fees payable under the Management
Contracts and all insurance expenses, but not

19

--------------------------------------------------------------------------------


including any expenses incurred in connection with a sale or other capital or
interim capital transaction; (ii) water charges, property taxes, sewer rents and
other impositions, other than fines, penalties, interest or such impositions (or
portions thereof) that are payable by reason of the failure to pay an imposition
timely; and (iii) the cost of routine maintenance, repairs and minor
alterations, to the extent they can be expensed under GAAP.

        "Property Income" shall mean, for any Retail Property, all gross revenue
from the ownership and/or operation of such Retail Property (but excluding
income from a sale or other capital item transaction), service fees and charges
and all tenant expense reimbursement income payable with respect to such Retail
Property.

        "Property NOI" shall mean, for any Retail Property for any period,
(i) all Property Income for such period, minus (ii) all Property Expenses for
such period.

        "Rate Request" shall mean a request for the conversion or continuation
of a Base Rate Loan or LIBO Rate Loan as set forth in Section 1.6(2) of the
Credit Agreement.

        "Real Property" means each of those parcels (or portions thereof) of
real property, improvements and fixtures thereon and appurtenances thereto now
or hereafter owned or leased by the Macerich Entities.

        "Real Property Under Construction" shall mean Real Property for which
Commencement of Construction has occurred but either: (i) construction of such
Real Property is not substantially complete; or (ii) less than 80% of the Gross
Leaseable Area of such Real Property is subject to binding leases.

        "Regulation D" shall mean Regulation D of the Board of Governors of the
Federal Reserve System from time to time in effect and shall include any
successor or other regulation of said Board of Governors relating to reserve
requirements applicable to member banks of the Federal Reserve System.

        "Regulation U" shall mean Regulation U of the Board of Governors of the
Federal Reserve System (12 C.F.R. § 221), as the same may from time to time be
amended, supplemented or superseded.

        "REIT" shall mean a domestic trust or corporation that qualifies as a
real estate investment trust under the provisions of Sections 856, et seq. of
the Code.

        "REIT Guaranty" shall mean the credit guaranty executed by MAC in favor
of DBTCA (or a successor Collateral Agent), in its capacity as Collateral Agent
for the benefit of the Benefited Creditors, as the same may be Modified from
time to time.

        "Related Parties" shall mean, with respect to any specified Person, such
Person's Affiliates and the respective directors, officers, employees, agents
and advisors of such Person and such Person's Affiliates.

        "Reportable Event" shall mean any of the events set forth in
Section 4043(b) of ERISA or the regulations thereunder, other than any such
event for which the thirty (30)-day notice requirement under ERISA has been
waived in regulations issued by the PBGC.

        "Required Benefited Creditors" shall mean, at any date, Benefited
Creditors the sum of whose (i) aggregate outstanding portion of the principal
amount of the "Term Loan" (as such term is defined in the Term Loan Credit
Agreement) (ii) aggregate outstanding portion of the principal amount of the
"Interim Loan" (as such term is defined in the Interim Facility Credit
Agreement) and (iii) aggregate Commitments, represents an amount not less than
662/3% of the sum of the outstanding principal amount of the Term Loan,
principal amount of the Interim Loan, and total Commitments.

20

--------------------------------------------------------------------------------


        "Required Lenders" means, at any time, Lenders having Revolving Credit
Exposures and Unused Commitments representing an amount not less than 662/3% of
the sum of the total Revolving Credit Exposures and Unused Commitments at such
time.

        "Requirements of Law" shall mean, as to any Person, the Organizational
Documents of such Person, and any law, treaty, rule or regulation, or a final
and binding determination of an arbitrator or a determination of a court or
other Governmental Authority, in each case applicable to or binding upon such
Person or any of its property or to which such Person or any of its property is
subject.

        "Reserve Adjusted LIBO Rate" shall mean, with respect to any LIBO Rate
Loan, the rate per annum (rounded upward, if necessary, to the next higher 1/16
of one percent) calculated as of the first day of such Interest Period in
accordance with the following formula:

Reserve Adjusted LIBO Rate =   LR    

--------------------------------------------------------------------------------

    1-LRP

where
LR = LIBO Rate
LRP = LIBO Reserve Percentage

        "Reserve Amount" shall mean, at any time, an amount equal to the
aggregate principal amount outstanding under the Convertible Debentures as of
such day; provided that the "Reserve Amount" shall equal $0 with respect to, and
for purposes of calculating availability solely for, any Borrowing which is to
be used in full by the Borrowers to redeem or repay any portion of the principal
amount of the Convertible Debentures.

        "Responsible Financial Officer" shall mean, with respect to any Person,
the chief financial officer or treasurer of such Person or any other officer,
partner or member having substantially the same authority and responsibility.

        "Responsible Officer" shall mean, with respect to any Person, the
president, chief executive officer, vice president, Responsible Financial
Officer, general partner or managing member of such Person or any other officer,
partner or member having substantially the same authority and responsibility.

        "Restricted Cash" shall mean any cash or cash equivalents held by any
Person with respect to which such Person does not have unrestricted access and
unrestricted right to expend such cash or expend or liquidate such permitted
Investments.

        "Retail Property" means any Real Property that is a neighborhood,
community or regional shopping center or mall.

        "Revolving Credit Exposure" shall mean, with respect to any Lender at
any time, the aggregate outstanding principal amount of such Lender's Loans and
LC Exposure, at such time.

        "Revolving Credit Facility" shall mean this credit facility which
provides for the extension of credit and the issuance of letters of credit from
time to time in an aggregate amount not to exceed $425,000,000, as set forth,
and subject to the terms of, the Credit Agreement.

        "S&P" shall mean Standard & Poor's Rating Services, a division of the
McGraw-Hill Companies, Inc., or any successor thereto.

        "Secured Indebtedness" shall mean that portion of the Total Liabilities
that is, without duplication: (i) secured by a Lien (excluding, however, the
Indebtedness under the Credit Agreement, the Interim Facility and the Term Loan
Facility); or (ii) any unsecured Indebtedness of any Subsidiary of a Borrower
Party if such Subsidiary is not a Guarantor.

21

--------------------------------------------------------------------------------


        "Secured Indebtedness Ratio" shall mean, at any time, the ratio of
(i) Secured Indebtedness, to (ii) Gross Asset Value for such period.

        "Securities" means any stock, shares, partnership interests, voting
trust certificates, certificates of interest or participation in any profit
sharing agreement or arrangement, bonds, debentures, options, warrants, notes,
or other evidences of indebtedness, secured or unsecured, convertible,
subordinated or otherwise, or in general any instruments commonly known as
"securities" or any certificates of interest, shares or participations in
temporary or interim certificates for the purchase or acquisition of, or any
right to subscribe to, purchase or acquire, any of the foregoing.

        "Senior Managing Agents" shall mean Fleet National Bank, ING Capital LLC
and Commerzbank AG, in their respective capacities as senior managing agents for
the credit facility evidenced by the Credit Agreement, together with their
permitted successors and assigns.

        "Single Purpose Entity" shall mean shall mean a Person, other than an
individual, which (A) is formed or organized solely for the purpose of holding,
directly or indirectly, an ownership interest in the Westcor Principal Entities,
(B) does not engage in any business unrelated to clause (A) above, (C) has not
and will not have any assets other than those related to its activities in
accordance with clauses (A) and (B) above, (D) maintains its own separate books
and records and its own accounts, in each case which are separate and apart from
the books and records and accounts of any other Person, (E) holds itself out as
being a Person, separate and apart from any other Person, (F) does not and will
not commingle its funds or assets with those of any other Person, (G) conducts
its own business in its own name, (H) maintains separate financial statements
and files its own tax returns (or if its tax returns are consolidated with those
of MAC, such returns shall clearly identify such Person as a separate legal
entity), (I) pays its own debts and liabilities when they become due out of its
own funds, (J) observes all partnership, corporate, limited liability company or
trust formalities, as applicable, and does all things necessary to preserve its
existence, (K) except as expressly permitted by the Loan Documents, maintains an
arm's-length relationship with its Transactional Affiliates and shall not enter
into any Contractual Obligations with any Affiliates except as permitted under
the Credit Agreement, (L) pays the salaries of its own employees, if any, and
maintains a sufficient number of employees in light of its contemplated business
operations, (M) does not guarantee or otherwise obligate itself with respect to
the debts of any other Person, or hold out its credit as being available to
satisfy the obligations of any other Person, except with respect to the Loans
(and the co-Borrower provisions set forth in the Credit Agreement) and as
otherwise permitted under the Loan Documents, (N) does not acquire obligations
of or securities issued by its partners, members or shareholders, (O) allocates
fairly and reasonably shared expenses, including any overhead for shared office
space, (P) uses separate stationery, invoices, and checks, (Q) does not and will
not pledge its assets for the benefit of any other Person (except as permitted
under the Loan Documents) or make any loans or advances to any other Person
(except with respect to the Loans, the Term Loan Facility and the Interim
Facility and the joint-Borrower provisions set forth in the Credit Agreement),
(R) does and will correct any known misunderstanding regarding its separate
identity, (S) maintains adequate capital in light of its contemplated business
operations, and (T) has and will have a partnership or operating agreement,
certificate of incorporation or other organizational document which complies
with the requirements set forth in this definition.

        "Solvent" shall mean, when used with respect to any Person, that at the
time of determination: (i) the fair saleable value of its assets is in excess of
the total amount of its liabilities (including, without limitation, contingent
liabilities); (ii) the present fair saleable value of its assets is greater than
its probable liability on its existing debts as such debts become absolute and
matured; (iii) it is then able and expects to be able to pay its debts
(including, without limitation, contingent debts and other commitments) as they
mature; and (iv) it has capital sufficient to carry on its business as conducted
and as proposed to be conducted.

22

--------------------------------------------------------------------------------


        "Stabilization" shall mean, with respect to any Real Property, the date
on which eighty-five percent (85%) or more of the Gross Leasable Area of such
Real Property has been subject to binding leases for a period of one (1) year or
longer.

        "Stated Amount" shall mean, with respect to any Letter of Credit, the
maximum amount available to be drawn thereunder, without regard to whether any
conditions to drawing could be met.

        "Statement Date" shall mean December 31, 2001.

        "Subordinated Creditor" shall have the meaning given such term in
Section 7.15(1).

        "Subordinated Debt" shall have the meaning given such term in
Section 7.15(1).

        "Subsidiary" shall mean, with respect to any Person: (a) any corporation
more than fifty percent (50%) of the outstanding securities having ordinary
voting power of which shall at the time be owned or controlled, directly or
indirectly, by such Person or by one or more of its Subsidiaries or by such
Person and one or more of its Subsidiaries, (b) any partnership, limited
liability company, association, joint venture or similar business organization
more than fifty percent (50%) of the ownership interests having ordinary voting
power of which shall at the time be so owned or controlled, (c) with respect to
MAC, any other Person in which MAC owns, directly or indirectly, any Capital
Stock and which would be combined with MAC in the consolidated financial
statements of MAC in accordance with GAAP; or (d) with respect to the Westcor
Borrowers and the Westcor Principal Entities, any other Person in which they
own, directly or indirectly, any Capital Stock and which would be combined with
them in consolidated financial statements in accordance with GAAP.

        "Subsidiary Entities" shall mean a Subsidiary or Joint Venture of a
Person. Unless otherwise expressly provided, all references in the Loan
Documents to a "Subsidiary Entity" shall mean a Subsidiary Entity of MAC.

        "Supplemental Guarantor" shall have the meaning set forth in Section 4.1
of the Credit Agreement.

        "Supplemental Guaranties" shall mean a Guaranty executed by a
Supplemental Guarantor pursuant to Section 4.1 of the Credit Agreement.

        "Tangible Net Worth" shall mean, at any time, (i) Net Worth minus
(ii) Intangible Assets, plus (iii) solely for purposes of Section 8.12(1) of the
Credit Agreement, any minority interest reflected in the balance sheet of MAC,
but only to the extent attributable to Minority Interests, in each case at such
time.

        "Taxes" shall mean any and all present or future taxes, levies, imposts,
duties, deductions, charges or withholdings imposed by any Governmental
Authority.

        "Tax Expense" shall mean (without duplication), for any period, total
tax expense (if any) attributable to income and franchise taxes based on or
measured by income, whether paid or accrued, of the Consolidated Entities,
including the Consolidated Entity's pro rata share of tax expenses in any Joint
Venture. For purposes of this definition, the Consolidated Entities' pro rata
share of any such tax expense of any Joint Venture shall be deemed equal to the
product of (i) such tax expense of such Joint Venture, multiplied by (ii) the
percentage of the total outstanding Capital Stock of such Person held by the
Consolidated Entity, expressed as a decimal.

        "Term Loan Credit Agreement" shall mean that certain credit agreement
evidencing the Term Loan Facility dated as of the date of the Credit Agreement,
by and among the Borrowers, as borrowers, MAC and the other guarantors signatory
thereto, the leaders signatory thereto and DBTCA, as administrative agent.

23

--------------------------------------------------------------------------------


        "Term Loan Facility" shall mean that certain credit facility evidenced
by the Term Loan Credit Agreement, which provides for the funding of a term loan
to the Borrowers in the aggregate commitment amount of $250 million.

        "Total Liabilities" shall mean, at any time, without duplication, the
aggregate amount of (i) all Indebtedness and other liabilities of the
Consolidated Entities reflected in the financial statements of MAC or disclosed
in the notes thereto (to the extent the same would constitute a Contingent
Obligation), plus (ii) all Indebtedness and other liabilities of all Joint
Ventures reflected in the financial statements of such Joint Ventures or
disclosed in the notes thereto (to the extent the same would constitute a
Contingent Obligation) which are otherwise recourse to any Consolidated Entity
or any of its assets or that otherwise constitutes Indebtedness of any
Consolidated Entity (including any recourse obligations arising as a result of a
Consolidated Entity serving as a general partner, directly or indirectly, in
such Joint Ventures, unless such general partner is a corporation whose sole
asset is its general partnership interest and who otherwise meets the criteria
set forth in clauses (D) through (T) in the definition of Single Purpose
Entity); provided that, notwithstanding this clause (ii), those certain
guarantees described on Schedule G-2 to the Credit Agreement, which liabilities
thereunder are recourse, directly or indirectly, to any of the Westcor Principal
Entities or their Subsidiaries, shall be considered an obligation governed by
clause (iii) below, plus (iii) the Consolidated Entities' pro rata share of all
Indebtedness and other liabilities reflected in the financial statements of any
Joint Venture or disclosed in the notes thereto (to the extent the same would
constitute a Contingent Obligation) not otherwise constituting Indebtedness of
or recourse to any Consolidated Entity or any of its assets, plus (iv) all
liabilities of the Consolidated Entities with respect to purchase and repurchase
obligations, provided that any obligations to acquire fully-constructed Real
Property shall not be included in Total Liabilities prior to the transfer of
title of such Real Property. With respect to any Real Property Under
Construction as to which any Consolidated Entity has provided an outstanding and
undrawn letter of credit relating to the performance and/or completion of
construction at such property, the amount of Indebtedness evidenced by such
letter of credit shall be included in Total Liabilities if: (a) such
Indebtedness does not duplicate Indebtedness incurred in respect of such Real
Property Under Construction (including any off-site improvements associated
therewith); (b) such Indebtedness is required by GAAP to be reflected on the
liability side of any Consolidated Entities' balance sheet; and (c) to the
extent such Indebtedness is not required by GAAP to be reflected on the
liability side of any Consolidated Entities' balance sheet, then such
Indebtedness shall only be included to the extent the amount of such
Indebtedness exceeds $40,000,000. For purposes of clause (iii), the Consolidated
Entities' pro rata share of all Indebtedness and other liabilities of any Joint
Venture shall be deemed equal to the product of (a) such Indebtedness or other
liabilities, multiplied by (b) the percentage of the total outstanding Capital
Stock of such Person held by any Consolidated Entity, expressed as a decimal.

        "Transactional Affiliates" shall have the meaning given such term in
Section 8.6 of the Credit Agreement.

        "Type", when used in reference to any Loan or Borrowing, refers to
whether the rate of interest on such Loan, or on the Loans comprising such
Borrowing, is determined by reference to the Applicable LIBO Rate or the
Applicable Base Rate.

        "UCC" shall mean the Uniform Commercial Code.

        "Unaffiliated Partners" shall mean Persons who own, directly or
indirectly at any tier, a beneficial interest in the Capital Stock of a
Subsidiary Entity, but such Persons shall exclude: (i) the Macerich Entities;
(ii) Affiliates of Macerich Entities; (iii) Persons whose Capital Stock or
beneficial interest therein is owned, directly or indirectly at any tier, by the
Macerich Entities or their Affiliates.

        "Unencumbered Property" shall have the meaning set forth in Section 4.1
of the Credit Agreement.

24

--------------------------------------------------------------------------------


        "Unfunded Pension Liability" shall mean the excess of a Pension Plan's
benefit liabilities under Section 4001(a)(16) of ERISA, over the current value
of that Plan's assets, determined in accordance with the assumptions used for
funding the Pension Plan pursuant to Section 412 of the Code for the applicable
plan year.

        "Unused Commitments" shall mean, with respect to any Lender at any time,
the difference of (i) the total amount of such Lender's Commitment and (ii) such
Lender's Revolving Credit Exposure.

        "Usage Percentage" shall mean the ratio, expressed as a percentage, of
(i) the sum of (x) the average daily outstanding amount of Loans and (y) the
undrawn face amount of all outstanding Letters of Credit, to (ii) the aggregate
amount of the Lenders' Commitments during such period.

        "Westcor" shall mean (i) the Westcor Principal Entities, (ii) the
Westcor Borrowers, (iii) the Subsidiaries of the Westcor Borrowers; and (iv) any
other Person the accounts of which would be consolidated with those of the
Westcor Borrowers in consolidated financial statements in accordance with GAAP.
When the context so requires, "Westcor" shall mean any of the Persons described
above.

        "Westcor Acquisition" shall mean that certain acquisition by MAC and the
Borrowers of the Westcor Principal Entities, to be consummated as of the Closing
Date.

        "Westcor Assets" shall mean all Projects and related Property, directly
or indirectly, in whole or in any part, owned or leased by Westcor.

        "Westcor Borrowers" shall have the meaning given such term in the
preamble to the Credit Agreement.

        "Westcor Depreciation and Amortization Expense" shall mean (without
duplication), for any period, the sum for such period of (i) total depreciation
and amortization expense, whether paid or accrued, of Westcor, plus
(ii) Westcor's pro rata share of depreciation and amortization expenses of any
Westcor Joint Ventures. For purposes of this definition, Westcor's pro rata
share of depreciation and amortization expense of any Westcor Joint Venture
shall be deemed equal to the product of (i) the depreciation and amortization
expense of such Westcor Joint Venture, multiplied by (ii) the percentage of the
total outstanding Capital Stock of such Person held by Westcor, expressed as a
decimal.

        "Westcor EBITDA" shall mean, for the twelve months then most recently
ended, solely with respect to Westcor and the Westcor Assets, Westcor Net
Income, plus (without duplication) (A) Westcor Interest Expense, (B) Westcor Tax
Expense, and (C) Westcor Depreciation and Amortization Expense, in each case for
such period.

        "Westcor Gross Asset Value" shall mean, at any time, solely with respect
to Westcor and the Westcor Assets, the sum of (without duplication):

        (i)    for Westcor Retail Properties that are Wholly-Owned the sum of,
for each such property, (a) such property's Westcor Property NOI for the
Measuring Period, divided by (b) (1) 8.25% (expressed as a decimal), in the case
of regional Westcor Retail Properties or (2) 9.50% (expressed as a decimal) in
the case of Westcor Retail Properties that are not regional; provided, however
that for purposes of calculating Westcor Gross Asset Value for the Westcor
Assets, for the first 12 Loan Months, the Westcor Gross Asset Value under this
subsection (i) shall equal Westcor's allocated acquisition costs with respect to
such Westcor Assets, plus

        (ii)  for Westcor Retail Properties that are not Wholly-Owned, the sum
of, for each such property, (a) the Westcor Gross Asset Value of each such
Westcor Retail Property at such time, as calculated pursuant to the foregoing
clause (i), multiplied by (b) the percentage of the total outstanding Capital
Stock held by Westcor in the owner of the subject Retail Property, expressed as
a decimal; provided, however that for purposes of

25

--------------------------------------------------------------------------------




calculating Westcor Gross Asset Value for the Westcor Assets, for the first 12
Loan Months, the Westcor Gross Asset Value under this subsection (ii) shall
equal Westcor's allocated acquisition costs with respect to such Westcor Assets,
plus

        (iii)  all cash and Cash Equivalents (other than, in either case,
Restricted Cash) held by Westcor at such time, and, in the case of cash and Cash
Equivalents not Wholly-Owned, multiplied by a percentage (expressed as a
decimal) equal to the percentage of the total outstanding Capital Stock held by
Westcor in the Person holding title to such cash and Cash Equivalents, plus

        (iv)  all Mortgage Loans acquired for the purpose of acquiring the
underlying real property, valued by the book value of each such Mortgage Loan at
the time it is initially acquired; plus

        (v)(a)  100% of the Book Value of Construction-in-Process with respect
to Westcor Real Properties Under Construction that are Wholly-Owned and (b) the
product of (1) 100% of the Book Value of Construction-in-Process with respect to
Westcor Real Properties Under Construction that are not Wholly-Owned multiplied
by (2) a percentage (expressed as a decimal) equal to the percentage of the
total outstanding Capital Stock held by Westcor in the Person holding title to
such Real Properties Under Construction; plus

        (vi)  to the extent not otherwise included in the foregoing clauses,
(a) the book value of tenant receivables, deferred charges and other assets with
respect to Westcor Real Properties that are Wholly-Owned and (b) the product of
(1) the book value of tenant receivables, deferred charges and other assets with
respect to Westcor Real Properties that are not Wholly-Owned multiplied by (2) a
percentage (expressed as a decimal) equal to the percentage of the total
outstanding Capital Stock held by Westcor in the Person holding title to such
Westcor Real Property (collectively, "Westcor Other GAV Assets"), provided that
the aggregate value of Westcor Other GAV Assets shall not exceed five percent
(5%) of the aggregate Westcor Gross Asset Value of all the assets of Westcor;
plus

        (vii) the Book Value of land and other Properties not constituting
Westcor Real Properties;

provided, however, that the determination of Westcor Gross Asset Value for any
period shall not include any Westcor Real Property (or any Westcor Property NOI
relating to any Westcor Real Property) that has been sold or otherwise disposed
of at any time prior to or during such period.

        "Westcor Interest Coverage Ratio" shall mean, at any time, the ratio of
(i) Westcor EBITDA for the twelve months then most recently ended (except that
with respect to any Westcor entity that has not achieved Stabilization, Westcor
EBITDA for such entity shall be calculated for the most recent fiscal quarter
and annualized), to (ii) Westcor Interest Expense for such period (except that
with respect to Interest Expense of any Westcor entity that has not achieved
Stabilization, Westcor Interest Expense for such entity shall be calculated for
the most recent fiscal quarter and annualized).

        "Westcor Interest Expense" shall mean, for any period, solely with
respect to Westcor and the Westcor Assets, the sum (without duplication) for
such period of: (i) total interest expense (excluding interest expense incurred
under the Credit Agreement, the Interim Facility and the Term Loan Facility),
whether paid or accrued, of Westcor, including fees payable in connection with
the Credit Agreement, charges in respect of letters of credit and the portion of
any Capitalized Lease Obligations allocable to interest expense, including
Westcor's share of interest expenses in Westcor Joint Ventures but excluding
amortization or write-off of debt discount and expense (except as provided in
clause (ii) below), (ii) amortization of costs related to interest rate
protection contracts and rate buydowns,

26

--------------------------------------------------------------------------------


(iii) capitalized interest, provided that capitalized interest may be excluded
from this clause (iii) to the extent (A) such interest is paid or reserved out
of any interest reserve established under a loan facility or (B) consists of
interest imputed under GAAP in respect of ongoing construction activities, but
only to the extent such interest has not actually been paid, and the amount
thereof, when taken together with such like amounts attributable to the
Consolidated Entities, does not in the aggregate exceed $10,000,000, (iv) to the
extent not included in clauses (i), (ii) and (iii), Westcor's pro rata share of
interest expense and other amounts of the type referred to in such clauses of
the Westcor Joint Ventures, and (v) interest incurred on any liability or
obligation that constitutes a Contingent Obligation of Westcor. For purposes of
clause (iv), Westcor's pro rata share of interest expense or other amount of any
Westcor Joint Venture shall be deemed equal to the product of (a) the interest
expense or other relevant amount of such Joint Venture, multiplied by (b) the
percentage of the total outstanding Capital Stock held by Westcor in such
Person, expressed as a decimal.

        "Westcor Net Asset Value" shall mean: (i) Westcor Gross Asset Value;
less (ii) Westcor Total Liabilities.

        "Westcor Net Income" shall mean, for any period, the net income (or
loss), after provision for taxes, of Westcor determined on a consolidated basis
for such period taken as a single accounting period as determined in accordance
with GAAP, and including Westcor's pro rata share of the net income (or loss) of
any Westcor Joint Venture for such period, but excluding (i) any unrealized
losses and gains for such period; (ii) other non-cash charges and expenses
(including non-cash charges resulting from accounting changes); and (iii) any
gains or losses arising outside of the ordinary course of business; and (iv) any
charges for minority interests in Westcor held by Unaffiliated Partners. For
purposes hereof Westcor's pro rata share of the net income (or loss) of any
Westcor Joint Venture shall be deemed equal to the product of (i) the income (or
loss) of such Westcor Joint Venture, multiplied by (ii) the percentage of the
total outstanding Capital Stock of such Person held by Westcor in such Person,
expressed as a decimal.

        "Westcor Principal Entities" shall mean, jointly and severally, Westcor
Realty Limited Partnership and The Westcor Company II Limited Partnership.

        "Westcor Property Income" shall mean, for any Westcor Real Property, all
gross revenue from the ownership and/or operation of such Westcor Real Property
(but excluding income from a sale or other capital item transaction), service
fees and charges and all tenant expense reimbursement income payable with
respect to such Westcor Real Property.

        "Westcor Property Expense" shall mean, for any Westcor Real Property,
all operating expenses relating to such Westcor Real Property, including the
following items (provided, however, that Westcor Property Expenses shall not
include debt service, tenant improvement costs, leasing commissions, capital
improvements, Westcor Depreciation and Amortization Expenses and any
extraordinary items not considered operating expenses under GAAP): (i) all
expenses for the operation of such Westcor Real Property, including any
management fees payable under the Management Contracts and all insurance
expenses, but not including any expenses incurred in connection with a sale or
other capital or interim capital transaction; (ii) water charges, property
taxes, sewer rents and other impositions, other than fines, penalties, interest
or such impositions (or portions thereof) that are payable by reason of the
failure to pay an imposition timely; and (iii) the cost of routine maintenance,
repairs and minor alterations, to the extent they can be expensed under GAAP.

        "Westcor Property NOI" shall mean, for any Westcor Real Property for any
period, (i) all Westcor Property Income for such period, minus (ii) all Westcor
Property Expenses for such period.

        "Westcor Real Property Under Construction" shall mean Westcor Real
Property for which Commencement of Construction has occurred but either:
(i) construction of such Westcor Real

27

--------------------------------------------------------------------------------


Property is not substantially complete; or (ii) less than 80% of the Gross
Leaseable Area of such Westcor Real Property is subject to binding leases
containing then applicable market terms.

        "Westcor Tax Expense" shall mean (without duplication), for any period,
total tax expense (if any) attributable to income and franchise taxes based on
or measured by income, whether paid or accrued, of Westcor, including Westcor's
pro rata share of tax expenses in any Joint Venture. For purposes of this
definition, Westcor's pro rata share of any such tax expense of any Westcor
Joint Venture shall be deemed equal to the product of (i) such tax expense of
such Westcor Joint Venture, multiplied by (ii) the percentage of the total
outstanding Capital Stock of such Person held by Westcor, expressed as a
decimal.

        "Westcor Total Liabilities" shall mean, at any time, without
duplication, the aggregate amount of (i) all Indebtedness and other liabilities
of Westcor (excluding the Indebtedness and liabilities incurred under the Credit
Agreement and the other Loan Documents, the Interim Facility and the Term Loan
Facility) reflected in their respective financial statements or disclosed in the
notes thereto (to the extent the same would constitute a Contingent Obligation),
plus (ii) all Indebtedness and other liabilities of all Joint Ventures reflected
in the financial statements of such Joint Ventures or disclosed in the notes
thereto (to the extent the same would constitute a Contingent Obligation) which
are otherwise recourse to Westcor or any of its assets or that otherwise
constitutes Indebtedness of Westcor (including any recourse obligations arising
as a result of a Westcor serving as a general partner, directly or indirectly,
in such Joint Ventures, unless such general partner is a corporation whose sole
asset is its general partnership interest and who otherwise meets the criteria
set forth in clauses (D) through (T) in the definition of Single Purpose
Entity); provided that, notwithstanding this clause (ii), those certain
guarantees described on Schedule G-2 to the Credit Agreement, which liabilities
thereunder are recourse, directly or indirectly, to any of the Westcor Principal
Entities or their Subsidiaries, shall be considered an obligation governed by
clause (iii) below, plus (iii) Westcor's pro rata share of all Indebtedness and
other liabilities reflected in the financial statements of any Joint Venture or
disclosed in the notes thereto (to the extent the same would constitute a
Contingent Obligation) not otherwise constituting Indebtedness of or recourse to
Westcor or any of its assets, plus (iv) all liabilities of Westcor with respect
to purchase and repurchase obligations, provided that any obligations to acquire
fully-constructed Real Property shall not be included in Total Liabilities prior
to the transfer of title of such Real Property. With respect to any Westcor Real
Property Under Construction as to which Westcor has provided an outstanding and
undrawn letter of credit relating to the performance and/or completion of
construction at such property, the amount of Indebtedness evidenced by such
letter of credit shall only be included in Westcor Total Liabilities if:
(a) such Indebtedness does not duplicate Indebtedness incurred in respect of
such Westcor Real Property Under Construction (including any off-site
improvements associated therewith); (b) such Indebtedness is required by GAAP to
be reflected on the liability side of any Westcor Principal Entities' balance
sheet; and (c) to the extent such Indebtedness is not required by GAAP to be
reflected on the liability side of any Westcor Principal Entities' balance
sheet, then such Indebtedness shall only be included to the extent the amount of
such Indebtedness exceeds $40,000,000. For purposes of clause (iii), Westcor's
pro rata share of all Indebtedness and other liabilities of any Joint Venture
shall be deemed equal to the product of (a) such Indebtedness or other
liabilities, multiplied by (b) the percentage of the total outstanding Capital
Stock of such Person held by Westcor, expressed as a decimal.

        "Wholly-Owned" shall mean, with respect to any Real Property, Capital
Stock, or other Property owned or leased, that (i) title to such Property is
held directly by, or such Property is leased by, the Macerich Partnership, or
(ii) in the case of Real Property or Capital Stock, title to such property is
held by, or (in the case of Real Property) such Property is leased by, a
Consolidated Entity at least 99% of the Capital Stock of which is held of record
and beneficially by the Macerich Partnership (or a Person whose Capital Stock is
owned 100% by Macerich Partnership) and the balance of the Capital Stock of
which (if any) is held of record and beneficially by MAC (or a Person whose
Capital Stock is

28

--------------------------------------------------------------------------------


owned 100% by MAC). References to Property Wholly-Owned by Westcor or a Macerich
Entity shall mean property 100% owned by such Person.

        "Wholly-Owned Raw Land" shall mean Wholly-Owned land that is not under
development and for which no development is planned to commence within twelve
(12) months after the date on which it was acquired.

Other Interpretive Provisions.

        (1)  The meanings of defined terms are equally applicable to the
singular and plural forms of the defined terms. Terms (including uncapitalized
terms) not otherwise defined herein and that are defined in the UCC shall have
the meanings therein described.

        (2)  The words "hereof", "herein", "hereunder" and similar words refer
to this Agreement as a whole and not to any particular provision of this
Agreement; and Section, subsection, Schedule and Exhibit references are to this
Agreement unless otherwise specified.

        (3)  (i) The term "documents" includes any and all instruments,
documents, agreements, certificates, indentures, notices and other writings,
however evidenced;

        (ii)  The term "including" is not limiting and means "including without
limitation;"

        (iii)  In the computation of periods of time from a specified date to a
later specified date, the word "from" means "from and including," the words "to"
and "until" each mean "to but excluding," and the word "through" means "to and
including;"

        (iv) The term "property" includes any kind of property or asset, real,
personal or mixed, tangible or intangible; and

        (v)  The verb "exists" and its correlative noun forms, with reference to
a Potential Default or an Event of Default, means that such Potential Default or
Event of Default has occurred and continues uncured and unwaived.

        (4)  Unless otherwise expressly provided herein, (i) references to
agreements (including this Agreement) and other contractual instruments shall be
deemed to include all subsequent Modifications thereto, but only to the extent
such Modifications are not prohibited by the terms of any Loan Document,
(ii) references to any statute or regulation are to be construed as including
all statutory and regulatory provisions consolidating, amending, replacing,
supplementing or interpreting the statute or regulation, and (iii) references to
any Person include its permitted successors and assigns.

        (5)  This Agreement and the other Loan Documents may use several
different limitations, tests or measurements to regulate the same or similar
matters. All such limitations, tests and measurements are cumulative and shall
each be performed in accordance with their terms.

29

--------------------------------------------------------------------------------






QuickLinks


Exhibit 10.3



TABLE OF CONTENTS
SCHEDULE OF ANNEXES, SCHEDULES AND EXHIBITS
CREDIT AGREEMENT
RECITALS
AGREEMENT

ANNEX I: GLOSSARY

